EXHIBIT 10.4


EXECUTED VERSION


Those portions of the Schedules to this
Agreement marked with an [*] have been omitted
pursuant to a request for confidential treatment
and have been filed separately with the SEC.

Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 230.24b-2



$300,000,000
TERM LOAN CREDIT AGREEMENT
Dated as of August 7, 2014
among
ABERCROMBIE & FITCH MANAGEMENT CO.,
as Borrower,


ABERCROMBIE & FITCH CO.,
as Parent,


The Guarantors Named Herein,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent,


and
The Other Lenders Party Hereto
PNC BANK, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents,
and
GOLDMAN SACHS LENDING PARTNERS,
as Documentation Agent




WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC,
J.P. MORGAN SECURITIES LLC
and
GOLDMAN SACHS LENDING PARTNERS,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
Section


 
Page


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms
1


1.02


Other Interpretive Provisions
41


1.03


Accounting Terms
42


1.04


Rounding
43


1.05


Times of Day
43


1.06


Covenant Compliance
43


1.07


Available Amount Transactions
43


ARTICLE II


TERM LOAN FACILITY
43


2.01


Initial Term Loan
43


2.02


Procedure for Advance, Conversions and Continuations of Term Loans
43


2.03


Repayment of Term Loans
44


2.04


Prepayments of Term Loans
45


2.05


Reverse Dutch Auction Prepayments
48


2.06


Extension of Maturity Date
49


2.07


Refinancing Amendments
51


2.08


Interest
53


2.09


Fees
53


2.10


Computation of Interest and Fees
54


2.11


Evidence of Debt
54


2.12


Payments Generally; Agent’s Clawback
54


2.13


Sharing of Payments by Lenders
56


2.14


[Reserved]
56


2.15


Incremental Term Loans
56


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
58


3.01


Taxes
58


3.02


Illegality
62


3.03


Inability to Determine Rates
62


3.04


Increased Costs; Reserves on LIBO Rate Loans
62


3.05


Compensation for Losses
64


3.06


Mitigation Obligations; Replacement of Lenders
64


3.07


Survival
65


ARTICLE IV


CONDITIONS PRECEDENT TO CLOSING AND FUNDING
65


4.01


Conditions to Closing and Funding
65


ARTICLE V


REPRESENTATIONS AND WARRANTIES
68


5.01


Existence, Qualification and Power
68


5.02


Authorization; No Contravention
68


5.03


Governmental Authorization; Other Consents
68


5.04


Binding Effect
68


5.05


Financial Statements; No Material Adverse Effect
69


5.06


Litigation
69


5.07


No Default
69


5.08


Ownership of Property
69


5.09


Environmental Compliance
70


5.10


Insurance
70


5.11


Taxes
71


5.12


ERISA Compliance
71


5.13


Subsidiaries; Equity Interests
71


5.14


Margin Regulations; Investment Company Act
72


5.15


Disclosure
72


5.16


Compliance with Laws
72


5.17


Intellectual Property; Licenses, Etc
73


5.18


Labor Matters
73


5.19


Security Documents
73


5.20


Solvency
74


5.21


Deposit Accounts
74


5.22


Brokers
74


5.23


Customer and Trade Relations
74


5.24


Material Contracts
74


5.25


Foreign Asset Control Regulations
74


ARTICLE VI


AFFIRMATIVE COVENANTS
75


6.01


Financial Statements
75


6.02


Certificates; Other Information
75


6.03


Notices
77


6.04


Payment of Obligations
78


6.05


Preservation of Existence, Etc
78


6.06


Maintenance of Properties
78


6.07


Maintenance of Insurance
79


6.08


Compliance with Laws
80


6.09


Books and Records; Accountants
80


6.10


Inspection Rights
80


6.11


Use of Proceeds
81


6.12


Additional Loan Parties and Real Property
81


6.13


[Reserved]
81


6.14


Information Regarding the Collateral
81


6.15


[Reserved]
82


6.16


Environmental Laws
82


6.17


Further Assurances
82


6.18


Material Contracts
83


6.19


Maintenance of Debt Ratings
83


6.20


Post-Closing Covenant
83


ARTICLE VII


NEGATIVE COVENANTS
83


7.01


Liens
83


7.02


Investments
83


7.03


Indebtedness; Disqualified Stock
83


7.04


Fundamental Changes
83


7.05


Dispositions
84


7.06


Restricted Payments
84


7.07


Prepayments of Indebtedness
85


7.08


Change in Nature of Business
85


7.09


Transactions with Affiliates
85


7.10


Burdensome Agreements
86


7.11


Amendment of Material Documents
86


7.12


Fiscal Year
86


7.13


Deposit Accounts
86


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES
86


8.01


Events of Default
86


8.02


Remedies Upon Event of Default
89


8.03


Application of Funds
89


8.04


Credit Bidding
90


ARTICLE IX


THE AGENT
90


9.01


Appointment and Authority
90


9.02


Rights as a Lender
91


9.03


Exculpatory Provisions
91


9.04


Reliance by Agent
92


9.05


Delegation of Duties
92


9.06


Resignation of Agent
92


9.07


Non-Reliance on Agent and Other Lenders
93


9.08


No Other Duties, Etc
93


9.09


Agent May File Proofs of Claim
93


9.10


Collateral and Guaranty Matters
94


9.11


Notice of Transfer
94


9.12


Reports and Financial Statements
95


9.13


Agency for Perfection
95


9.14


Indemnification of Agent
95


9.15


Relation among Lenders
96


9.16


Defaulting Lenders
96


9.17


Intercreditor Agreements
97


ARTICLE X


MISCELLANEOUS
97


10.01


Amendments, Etc
97


10.02


Notices; Effectiveness; Electronic Communications
99


10.03


No Waiver; Cumulative Remedies
100


10.04


Expenses; Indemnity; Damage Waiver
100


10.05


Payments Set Aside
102


10.06


Successors and Assigns; Participations
102


10.07


Treatment of Certain Information; Confidentiality
107


10.08


Right of Setoff
107


10.09


Interest Rate Limitation
108


10.10


Counterparts; Integration; Effectiveness
108


10.11


Survival
108


10.12


Severability
109


10.13


Replacement of Lenders
109


10.14


Governing Law; Jurisdiction; Etc
110


10.15


Waiver of Jury Trial
110


10.16


No Advisory or Fiduciary Responsibility
111


10.17


USA PATRIOT Act Notice
111


10.18


Time of the Essence
111


10.19


Press Releases
111


10.20


Additional Waivers
112


10.21


No Strict Construction
113


10.22


Attachments
113


10.23


Independent Effect of Covenants; Inconsistencies
113


10.24


Keepwell
113


SCHEDULES
 
 
1.01


Guarantors
 
1.02


Immaterial Subsidiaries
 
5.01


Loan Parties Organizational Information
 
5.08(b)(1)


Owned Real Estate
 
5.08(b)(2)


Leased Real Estate
 
5.09


Environmental Matters
 
5.10


Insurance
 
5.13


Subsidiaries; Other Equity Investments
 
5.17


Intellectual Property Matters
 
5.18


Collective Bargaining Agreements
 
5.21


DDAs and Securities Accounts
 
6.20


Post-Closing Matters
 
7.01


Existing Liens
 
7.02


Existing Investments
 
7.03


Existing Indebtedness
 
7.05


Store Closings
 
10.02


Agent’s Office; Certain Addresses for Notices
 
EXHIBITS
 
 
Form of


 
 
A


Notice of Prepayment
 
B


Notice of Conversion/Continuation
 
C


Note
 
D


Compliance Certificate
 
E


Assignment and Assumption
 
F-1 through F-4


Tax Compliance Certificates
 


-i-

--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of August 7,
2014, among ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware corporation (the
“Borrower”), ABERCROMBIE & FITCH CO., a Delaware corporation (the “Parent”), the
Persons named on Schedule 1.01 hereto (collectively, the “Guarantors”), the
Lenders and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent for the Lenders.
The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to lend, on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“ABL Agent” means Wells Fargo in its capacity as administrative agent and
collateral agent under the ABL Facility, and any successor thereto.
“ABL Credit Agreement” means that certain Credit Agreement dated as of the date
hereof, among the Borrower, the Parent, the guarantors named therein, Wells
Fargo, as administrative agent and collateral agent, and the other lenders and
agents party thereto, and any Permitted Refinancing thereof as and to the extent
permitted by this Agreement and the Intercreditor Agreement.
“ABL Documents” means, collectively, the ABL Credit Agreement and all other
documents, agreements and instruments executed and delivered in connection
therewith, and any Permitted Refinancing thereof.
“ABL Facility” means the asset-based revolving credit facilities under the ABL
Credit Agreement.
“ABL Lender” means any lender or holder or agent or arranger of Indebtedness
under the ABL Credit Agreement.
“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“ACH” means automated clearing house transfers.
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.
“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of another Person, (c) any merger or consolidation of such Person
with any other Person or other transaction or series of related transactions
resulting in the acquisition of all or substantially all of the assets, or of a
Controlling interest in the Equity Interests, of any Person, or (d) any
acquisition by such Person of any group of Store locations comprising more than
five percent (5%) of the number of Stores operated by the acquiring Person as of
the date of such acquisition, in each case acquired in any transaction or group
of transactions which are part of a common plan.

1

--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means:
(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and
(b)    for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate. Notwithstanding the foregoing, in
no event shall the Adjusted LIBO Rate be less than 1.00%.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.
“Agent” means Wells Fargo in its capacity as administrative agent and collateral
agent under any of the Loan Documents, or any successor thereto.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent’s Office” means the Agent’s address and account as set forth on Schedule
10.02, or such other address or account as the Agent may from time to time
notify the Borrower and the Lenders.
“Agreement” means this Term Loan Credit Agreement.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, original issue discount (“OID”), upfront fees and
any LIBO Rate floor greater than 1.00% per annum (with such increased amount
being equated to interest margins for purposes of determining any increase to
the Applicable Margin), or otherwise, in each case as reasonably determined by
the Agent; provided that OID and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated weighted average
life to maturity at the time of its incurrence of the applicable Indebtedness);
and provided, further, that “All-In Yield” shall not include arrangement fees,
commitment fees, structuring fees, underwriting fees, amendment fees or similar
fees paid or payable to the applicable arrangers (or their affiliates) for such
Indebtedness or any other fees not payable generally to the lenders providing
such Indebtedness.

2

--------------------------------------------------------------------------------






“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.
“Applicable Margin” means (a) with respect to LIBO Rate Loans, 3.75% and (b)
with respect to Base Rate Loans, 2.75%. The Applicable Margins shall be
increased as, and to the extent, required by Section 2.15(b)(vi).
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.
“Arrangers” means each of Wells Fargo Securities, LLC, PNC Capital Markets LLC,
J.P. Morgan Securities LLC and Goldman Sachs Lending Partners, in their
respective capacities as joint lead arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent and the Borrower.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 1, 2014, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.
“Auction” has the meaning specified in Section 2.05(a).
“Auction Manager” has the meaning specified in Section 2.05(a).
“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):
(a)an amount equal to (i) the cumulative amount of Excess Cash Flow (which
amount shall not be less than zero in any applicable period) of the Parent and
its Restricted Subsidiaries for the Excess Cash Flow Period minus (ii) the
portion of such Excess Cash Flow that has been (or is required to be) applied to
the prepayment of Term Loans in accordance with Section 2.04(b)(iv); plus


(b)the amount of any capital contributions or Net Cash Proceeds from any sale or
issuance of any Equity Interests (other than Disqualified Stock) of the Parent
to the extent permitted hereunder (or issuances of debt securities that have
been converted into or exchanged for Equity Interests (other than Disqualified
Stock)) received or made by the Parent as cash equity during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus


(c)to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of all cash dividends and other cash distributions
received by the Borrower or any Restricted Subsidiary from any Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus

3

--------------------------------------------------------------------------------






(d)the aggregate amount of all cash returns, profits, distributions, repayments
and similar amounts received by the Borrowers or any Restricted Subsidiary from
any Permitted Investments initially made using the Available Amount under clause
(l)(iv) or (x) of the definition of Permitted Investments during the period from
and including the Business Day immediately following the Closing Date through
and including the Reference Date; plus


(e)to the extent not required to be applied to prepay Loans in accordance with
Section 2.04(b)(ii), the aggregate amount of all Net Cash Proceeds received by
the Borrowers or any Restricted Subsidiary in connection with any Disposition of
any Permitted Investment initially made using the Available Amount under clause
(l)(iv) or (x) of the definition of Permitted Investments (including its
ownership interest in any Unrestricted Subsidiaries) during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus


(f)100% of the aggregate amount of Declined Proceeds received by Parent or any
of its Restricted Subsidiaries; minus


(g)the aggregate amount of any Investments made using the Available Amount
pursuant to clauses (l)(iv) and (x) of the definition of Permitted Investments,
any Restricted Payment made pursuant to Section 7.06(e) or any payment made
pursuant to Section 7.07(d), in each case made during the period commencing on
the Closing Date and ending on the Reference Date (and, for purposes of this
clause (g), without taking account of the intended usage of the Available Amount
on such Reference Date in the contemplated transaction).


“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b)
the Adjusted LIBO Rate plus one percent (1.00%), or (c) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate.” The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Term Loan that bears interest at the Base Rate.
“Blocked Account” means the deposit accounts maintained by the Loan Parties in
which funds of any of the Loan Parties from one or more DDAs (other than
Excluded DDAs) are concentrated.
“Blocked Account Agreement” means with respect to any Blocked Account, an
agreement, in form and substance reasonably satisfactory to the Agent,
establishing control, pursuant to Section 9-104 of the UCC or other applicable
section of the UCC, of such account by the Agent.
“Blocked Account Bank” means each bank at which a Blocked Account is maintained
and with whom a Blocked Account Agreement has been, or is required to be,
executed in accordance with the terms hereof.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.

4

--------------------------------------------------------------------------------






“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of LIBO Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.02.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any London Business Day.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are set forth as capital expenditures
in a Consolidated statement of cash flows of such Person for such period, in
each case prepared in accordance with GAAP, and (b) Capital Lease Obligations
incurred by a Person during such period, but excluding Permitted Acquisitions.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital lease liabilities on a balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Equivalents” means, collectively, Investments permitted under clauses (a),
(b), (c), (d), (g), (h) (solely with respect to the types of Investments
referred to clauses (a), (b), (c), (d) and (g) of the definition of Permitted
Investments) and (j) of the definition of Permitted Investments.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary with no material assets other than
direct or indirect ownership of the Equity Interests in one or more CFCs.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, guidelines or
directives thereunder or issued in connection therewith and (y) all rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

5

--------------------------------------------------------------------------------






“Change of Control” means: (a)     the acquisition of ownership, directly or
indirectly, beneficially or of record, on or after the Closing Date, by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof but in all cases
other than the Parent or any Subsidiary of the Parent, in each case including,
without limitation, in its fiduciary capacity, or any employee benefit plan of
the Parent or any Subsidiary of the Parent, or any entity or trustee holding
Equity Interests for or pursuant to the terms of any such plan or for the
purpose of funding any such plan or funding other employee benefits for
employees of the Parent or any Subsidiary of the Parent), of Equity Interests
representing more than 33% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Parent as of the date of such
acquisition; or
(b)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
by the board of directors of the Parent nor (ii) appointed by directors so
nominated; or
(c)    the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent and the Term Agent), except where such
failure is as a result of a transaction permitted by the Loan Documents.
“Class” means, when used in reference to any Term Loan, whether such Term Loan
is an Initial Term Loan, Incremental Term Loan, Extended Term Loan or
Refinancing Term Loan.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended and in effect.
“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent; provided that “Collateral” shall in no event include a
pledge of the Equity Interests of a CFC or CFC Holdco by a Person unless such
pledge is limited to 65% of the outstanding voting Equity Interests, and 100% of
the non-voting Equity Interests, of such CFC or CFC Holdco.
“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent executed by (a) a bailee or other Person in
possession of Collateral in excess of $2,000,000, and (b) any landlord of Real
Estate leased by any Loan Party, pursuant to which such Person (i) acknowledges
the Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) provides the Agent with reasonable access to the Collateral held by such
bailee or other Person or located in or on such Real Estate, (iv) as to any
landlord, provides the Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Agent as the Agent may reasonably require related to the use and access of the
Collateral.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

6

--------------------------------------------------------------------------------






“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender giving the Agent written notice of that Lender’s
objection to such course of action.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense (including
impairment of long-term store fixed assets), (iv) non-cash stock-based
compensation expense, (v) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (vi) for any Measurement Period (or portion thereof) prior to the
Closing Date through and including January 31, 2016, (x) charges and expenses
relating to process improvement initiatives in an amount not to exceed
$25,000,000, (y) corporate governance charges in an amount not to exceed
$10,000,000, and (z) restructuring charges relating to the wind down of the
Gilly Hicks business line in an amount not to exceed $70,000,000, and (vii)
other non-recurring cash expenses reducing such Consolidated Net Income in an
aggregate amount not to exceed $10,000,000 during any applicable Measurement
Period (in each case of or by the Parent and its Subsidiaries for such
Measurement Period) minus (b) to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits (to the extent not already deducted in calculating (a)(ii) above and
(ii) all non-cash income or gain increasing Consolidated Net Income for such
period (but excluding any such items to the extent they represent (1) the
reversal in such period of an accrual of, or reserve for, potential cash expense
in a prior period, (2) any non-cash gains with respect to cash actually received
in a prior period to the extent such cash did not increase Consolidated Net
Income in a prior period or (3) items representing ordinary course accruals of
cash to be received in future periods), all as determined on a Consolidated
basis in accordance with GAAP. For the purposes of this Agreement, Consolidated
EBITDA shall be calculated on a Pro Forma Basis.
“Consolidated Funded Indebtedness” means, with respect to the Parent and its
Restricted Subsidiaries as of any date of determination on a Consolidated basis
without duplication, the sum of (a) all Indebtedness of the Parent and its
Restricted Subsidiaries (x) of the type described in clauses (a) and (f) of the
definition of Indebtedness and (y) guarantees of Indebtedness described in
clauses (a) and (f) of the definition of Indebtedness), (excluding (i)
Indebtedness incurred in connection with any FAS 13/98 Transactions and (ii)
Foreign Bank Guarantees permitted under clause (n) of the definition of
Permitted Indebtedness) and (b) the aggregate amount of Indebtedness of the
Parent and its Restricted Subsidiaries relating to the drawn and unreimbursed
amounts outstanding under letters of credit (including standby and commercial)
and bankers’ acceptances.
“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, but excluding any non-cash
or deferred interest financing costs, plus (b) the portion of Capital Lease
Obligations with respect to such period that is treated as interest in
accordance with GAAP minus (c) interest income during such period (excluding any
portion of interest income representing accruals of amounts received in a
previous period), in each case of or by the Parent and its Subsidiaries for the
most recently completed Measurement Period, all as determined on a Consolidated
basis in accordance with GAAP.

7

--------------------------------------------------------------------------------






“Consolidated Net Income” means, as of any date of determination, the net income
of the Parent and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded therefrom (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the income (or
loss) of such Person during such Measurement Period in which any other Person
has a joint interest, except to the extent of the amount of cash dividends or
other distributions actually paid in cash to such Person during such period, (c)
the income (or loss) of such Person during such Measurement Period and accrued
prior to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Parent’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.
“Consolidated Senior Secured Indebtedness” means, with respect to the Parent and
its Restricted Subsidiaries as of any date of determination on a Consolidated
basis without duplication, the sum of all Consolidated Funded Indebtedness of
the Parent and its Restricted Subsidiaries that, as of such date, is secured by
a Lien on any property of the Parent or any Restricted Subsidiary (including,
for the avoidance of doubt, the ABL Facility); provided that, for purposes of
calculating the Consolidated Senior Secured Leverage Ratio in order to determine
the availability of Incremental Equivalent Debt pursuant to clause (b) of the
definition of Incremental Indebtedness Limit, any such Incremental Equivalent
Debt that is unsecured shall be deemed to constitute Consolidated Senior Secured
Indebtedness.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date to (b) Consolidated EBITDA for the most recently completed Measurement
Period.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement Refinancing Indebtedness” means all Refinancing Term Loans and
Refinancing Notes.
“Credit Facility” means the term loan facility established pursuant to Article
II (including any new term loan facility established pursuant to Section 2.15).

8

--------------------------------------------------------------------------------






“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) the Arrangers, and (iv) the successors and
permitted assigns of each of the foregoing, and (b) collectively, all of the
foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent, (B) outside consultants for the Agent, (C) appraisers, and (D) all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (D) any workout, restructuring or negotiations in respect of any
Obligations, and (iii) all customary fees and charges (as adjusted from time to
time) of the Agent with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrower (whether by wire transfer or
otherwise), together with reasonable out-of-pocket costs and expenses incurred
in connection therewith; and (b) all reasonable and documented out-of-pocket
expenses incurred by the Credit Parties who are not the Agent or any Affiliate
of any of them in enforcing any Obligations of or in collecting any payments due
from any Loan Party hereunder or under the other Loan Documents; provided that
such Credit Parties shall be entitled to reimbursement for no more than one
counsel representing all such Credit Parties under the Loan Documents (absent an
actual or perceived conflict of interest in which case the Credit Parties may
engage and be reimbursed for additional counsel).
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Parent or any of its Restricted Subsidiaries.
“Debt Rating” means, as applicable, (a) the corporate family rating of the
Parent as determined by Moody’s from time to time, (b) the corporate rating of
the Parent as determined by S&P from time to time and (c) the ratings of the
Term Facility as determined by Moody’s and/or S&P from time to time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (c) 2% per annum;
provided, however, that with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Term Loan plus 2% per annum.

9

--------------------------------------------------------------------------------






“Defaulting Lender” means, subject to Section 9.16(b), any Lender that (a) has
failed to (i) fund all or any portion of any Term Loan required to be funded by
it hereunder within two Business Days of the date such Term Loans or
participations were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Term Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 9.16(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests other than Equity Interests of the Parent) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower to the Arrangers prior to the date
of the Closing Date.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the Maturity Date; provided, however, that (i) only the portion of
such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Parent or its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent or one of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, resignation, death or disability
and if any class of Equity Interest of such Person that by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of an Equity
Interest that is not Disqualified Stock, such Equity Interests shall not be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Parent and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

10

--------------------------------------------------------------------------------






“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).
“ECF Percentage” means, with respect to any Excess Cash Flow Period, (a) 50% if
the Consolidated Total Leverage Ratio is greater than 1.75 to 1.00 as of the
last day of such Fiscal Year, (b) 25% if the Consolidated Total Leverage Ratio
is less than or equal to 1.75 to 1.00 and greater than 1.00 to 1.00 as of the
last day of such Excess Cash Flow Period or (c) 0% if the Consolidated Total
Leverage Ratio is less than or equal to 1.00 to 1.00 as of the last day of such
Excess Cash Flow Period.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

11

--------------------------------------------------------------------------------






“Equity Issuance” means (a) any issuance for cash by the Parent or any
Restricted Subsidiary of shares of its Equity Interests to any Person that is
not a Loan Party (including, without limitation, in connection with the exercise
of options or warrants or the conversion of any debt securities to equity) and
(b) any capital contribution from any Person that is not a Loan Party into any
Loan Party or any Restricted Subsidiary thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a plan amendment as a termination of a
Pension Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (g) the determination that any Pension Plan is considered to be an
“at-risk” plan, or that any Multiemployer Plan is considered to be in
“endangered” or “critical” status within the meaning of Sections 430, 431 and
432 of the Code or Sections 303, 304 or 305 of ERISA.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for the Parent and its Restricted Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year, the excess, if
any, of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
Fiscal Year, (ii) an amount equal to the amount of all non-cash charges and
losses to the extent deducted in determining Consolidated Net Income for such
Fiscal Year (excluding any items that represent an accrual of, or cash reserve
for, anticipated cash charges in any future period) and (iii) decreases in
Working Capital for such Fiscal Year, over
(b)    the sum, without duplication, of (i) the aggregate amount of cash (A)
actually paid by the Parent and its Restricted Subsidiaries during such Fiscal
Year on account of Capital Expenditures and Permitted Acquisitions (other than
any amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below) and, (B) committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year, (C) of

12

--------------------------------------------------------------------------------




Investments pursuant to clauses (x)(i) and (y) of the definition of Permitted
Investments made during such Fiscal Year and (D) Restricted Payments made by the
Parent and its Restricted Subsidiaries pursuant to Section 7.06(d) during such
Excess Cash Flow Period, (ii) the aggregate amount of all scheduled principal
payments or repayments of Indebtedness made by the Parent and its Restricted
Subsidiaries during such Fiscal Year (other than payments of Term Loans pursuant
to Section 2.04(b), including voluntary prepayments deducted pursuant to Section
2.04(b)(iv)) to the extent that such payments or repayments by their terms
cannot be reborrowed or redrawn and do not occur in connection with a
refinancing of all or any portion of such Indebtedness, (iii) the aggregate
amount of prepayments made pursuant to Section 2.04(b)(ii) (or reinvestments of
Net Cash Proceeds in lieu thereof), to the extent that the applicable Net Cash
Proceeds resulted in an increase of Consolidated Net Income (and are not in
excess of such increase), (iv) an amount equal to the amount of all non-cash
credits and gains to the extent included in determining Consolidated Net Income
for such Fiscal Year, (v) increases to Working Capital for such Fiscal Year,
(vi) cash expenditures in respect of Swap Contracts during such Fiscal Year to
the extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period, (vii) the amount representing accrued
expenses for tax payments and retirement plan obligations that are not paid in
cash in such Excess Cash Flow Period, provided that such amounts will be added
to Excess Cash Flow for the following Fiscal Year to the extent not paid during
the following Excess Cash Flow Period (and no future deduction shall be made for
purposes of this definition when such amounts are paid in cash in any future
period) and (viii) such portion of net income of any Restricted Subsidiary that
is a Foreign Subsidiary that is prohibited or delayed by applicable local law
from being repatriated to the United States, but only so long as the applicable
local law will not permit such repatriation to the United States, in each case
under this clause (b), other than to the extent any such Capital Expenditure,
Permitted Acquisition, Restricted Payment, other Investment, prepayment or
repayment is made or is expected to be made with the proceeds of Indebtedness
(other than Indebtedness under the ABL Credit Agreement), any Equity Issuance,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated Net Income.
“Excess Cash Flow Period” has the meaning specified in Section 2.04(b)(iv).
“Excluded DDA” means any deposit account exclusively used for payroll or
employee benefits or which is a trust or fiduciary account.
“Excluded Property” has the meaning assigned thereto in the Security Agreement.
“Excluded Subsidiary” means each (i) Unrestricted Subsidiary, (ii) Immaterial
Subsidiary, (iii) Domestic Subsidiary that is a Subsidiary of a CFC, (iv) CFC or
CFC Holdco, and (v) Subsidiary that is prohibited by applicable Law, rule or
regulation or by any contractual obligation existing on the Closing Date or
existing at the time of acquisition thereof after the Closing Date, in each case
from guaranteeing the Obligations and the ABL Facility or that would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guarantee unless such consent, approval, license or authorization
has been received, or that would result in an adverse Tax consequence to the
Borrower or one of its Subsidiaries (including as a result of the operation of
Section 956 of the Code or any similar Law or regulation in any applicable
jurisdiction) because of providing a guarantee as reasonably determined by the
Borrower and the Agent; provided that (x) any Domestic Subsidiary of the Parent
that is a guarantor under the ABL Facility or (y) any other Subsidiary of the
Parent that guarantees the obligations under the ABL Facility shall become a
Guarantor hereunder.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any liability or Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the liability
for or the Guarantee of such Loan Party or the grant of such security interest
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any keepwell, support or other agreement for the
benefit of the applicable Loan Party, including under Section 10.24). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

13

--------------------------------------------------------------------------------






“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any Obligation
of the Loan Parties hereunder, (a) Taxes imposed on or measured by its overall
net income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Lead Borrower under Section 10.13), any
withholding Tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(g), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding Tax
pursuant to Section 3.01(b) or (d), (c) any U.S. federal, state or local backup
withholding Tax, and (d) any U.S. federal withholding Tax imposed under FATCA.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 28, 2011 among the Parent, the Borrower, certain
subsidiaries of the Borrower, the lenders party thereto, PNC Bank, National
Association, as global administrative agent, and the other agents party thereto,
as amended and in effect.
“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of February 24, 2012 by and among the Parent, the Borrower, certain subsidiaries
of the Borrower, the lenders party thereto, PNC Bank, National Association, as
administrative agent, as amended and in effect.
“Existing Term Loan Maturity Date” has the meaning specified in Section 2.06(a).
“Existing Term Loan Tranche” has the meaning specified in Section 2.06(a).
“Extended Term Loan Maturity Date” has the meaning specified in Section 2.06(c).
“Extended Term Loans” has the meaning specified in Section 2.06(a).
“Extending Term Lenders” has the meaning specified in Section 2.06(c).
“Extension Amendment” has the meaning specified in Section 2.06(g).
“Extension Effective Date” has the meaning specified in Section 2.06(c).
“Extension Request” has the meaning specified in Section 2.06(a).

14

--------------------------------------------------------------------------------






“Facility Guaranty” means the Term Loan Guaranty made by the Guarantors in favor
of the Agent and the other Credit Parties, in form reasonably satisfactory to
the Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.
“FAS 13/98 Transactions” means any real estate transaction that (a) falls within
the scope of EITF No. 97-10 “The Effect of Lessee Involvement in Asset
Construction”, (b) qualifies for sale-leaseback treatment under FAS No. 13 or
No. 98. or (c) is accounted for under FAS No. 66 or ASC 840-40-55, but with
respect to which neither the Parent nor any of its Subsidiaries has acquired and
sold the asset that is the subject of such transaction.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.
“Fee Letter” means the Administrative Agent Fee Letter dated as of July 11,
2014, among the Borrower, the Parent and Wells Fargo.
“First Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Agent among the Agent and one or
more senior representatives for the holders of Incremental Equivalent Debt or
Refinancing Notes that, in each case, are intended to be secured on a pari passu
basis with the Obligations.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end of the Saturday of the 4-4-5 week period in accordance with the
fiscal accounting calendar of the Loan Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the end of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.
“Fiscal Year” means any period of twelve (12) consecutive Fiscal Months ending
on the Saturday closest to the end of January 31 of any calendar year.
“Foreign Bank Guarantee” means any bank guarantee collateralized by cash and
securities and directly relating to foreign lease obligations.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

15

--------------------------------------------------------------------------------






“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means (a) the Parent, (b) each Subsidiary of the Parent (other than
the Borrower and any Excluded Subsidiary) existing on the Closing Date, and (c)
each other Subsidiary of the Parent (other than the Borrower and any Excluded
Subsidiary) that shall be required to execute and deliver a Facility Guaranty
pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

16

--------------------------------------------------------------------------------






“Immaterial Subsidiary” means (x) as of the Closing Date, the Subsidiaries set
forth on Schedule 1.03 hereto, and (y) with respect to any Subsidiary formed or
acquired after the Closing Date, any such Subsidiary of the Borrower that (i)
had less than 5% of consolidated assets and 5% of annual consolidated revenues
of the Parent, the Borrower and their respective Subsidiaries as reflected on
the most recent financial statements delivered pursuant to Section 6.01 prior to
such date and (ii) has been designated as such by the Parent in a written notice
delivered to the Agent (other than any such Subsidiary as to which the Parent
has revoked such designation by written notice to the Agent); provided that at
no time shall all Immaterial Subsidiaries so designated by the Parent have in
the aggregate consolidated assets or annual consolidated revenues (as reflected
on the most recent financial statements delivered pursuant to Section 6.01 prior
to such time) in excess of 5% of consolidated assets or annual consolidated
revenues, respectively, of the Parent, the Borrower and their respective
Subsidiaries.
“Incremental Amendment” means an amendment agreement in form and substance
reasonably satisfactory to the Agent delivered in connection with Section 2.15.
“Incremental Effective Date” has the meaning specified in Section 2.15(a).
“Incremental Equivalent Debt” has the meaning specified in clause (t) of the
definition of Permitted Indebtedness.
“Incremental Indebtedness Limit” means an amount equal to (a) $250,000,000 plus
(b) an additional amount of Indebtedness which would not cause the Consolidated
Senior Secured Leverage Ratio as of the most recently ended Measurement Period
prior to the incurrence of such additional Indebtedness for which financial
statements have been delivered pursuant to Section 4.01(b), 6.01(a) or (b), as
applicable, calculated on a Pro Forma Basis after giving effect to the
incurrence of such additional Indebtedness (and after giving effect to any
Permitted Acquisition consummated concurrently therewith), to exceed 2.00 to
1.00.
“Incremental Lender” has the meaning specified in Section 2.15(a).
“Incremental Term Loan” has the meaning specified in Section 2.15(a).
“Incremental Term Loan Commitment” has the meaning specified in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;


(c)net obligations of such Person under any Swap Contract;


(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 90 days after the date on
which such trade account payable was created);

17

--------------------------------------------------------------------------------








(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)All Indebtedness of such Person (i) in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligations, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease, agreement
or instrument were accounted for as a capital lease but excluding any
obligations of such Person in respect of operating leases;


(g)all mandatory obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in cash in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock,
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and


(h)all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Term Loan” means the term loan made by the Lenders to the Borrower on
the Closing Date pursuant to Section 2.01.
“Initial Term Loan Maturity Date” means the first to occur of (a) August 7,
2021, and (b) the date of acceleration of the Obligations pursuant to
Section 8.02(a).
“Insurance and Condemnation Event” means the receipt by the Parent or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective property.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

18

--------------------------------------------------------------------------------






“Intercreditor Agreement” means (i) the Intercreditor Agreement dated as of the
Closing Date by and among the Agent and the ABL Agent, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof or (ii) any other intercreditor
agreement among the Agent and any agent or trustee with respect to the ABL
Facility, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.
“Intercreditor Provisions” has the meaning specified in Section 8.01(m).
“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Term Loan and the applicable Term Loan
Maturity Date; provided, however, that if any Interest Period for a LIBO Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each fiscal
quarter and the applicable Term Loan Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months, or if agreed by
all of the relevant Lenders, twelve months thereafter, as selected by the
Borrower in writing to the Agent; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the applicable Term Loan
Maturity Date and Interest Periods shall be selected by the Borrower so as to
permit the Borrower to make the quarterly principal installment payments
pursuant to Section 2.03(a) without resulting in the required payment of any
amounts under Section 3.05; and
(iv)    notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

19

--------------------------------------------------------------------------------






“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party from a location outside of the continental United States to a location of
a Loan Party that is within the continental United States.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt or other obligation of,
or purchase or other acquisition of any other debt or interest in, another
Person, or (c) any Acquisition, or (d) the purchase acquisition or any other
investment of money or in stocks, bonds, mutual funds, notes, debentures or
other securities, or any deposit account, certificate of deposit or other
investment of any kind. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. For purposes
hereof, the amount of any Investment at any time shall be the amount actually
invested (measured at the time made), without adjustment for subsequent changes
in the value of such Investment.
“Investment Policy” means the investment policies for global cash management and
the rabbi trust of the Parent as approved by the Parent’s board of directors and
in effect from time to time.
“IRS” means the United States Internal Revenue Service.
“Joinder” means an agreement, in form reasonably satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as a Guarantor, as the Agent may determine.
“Junior Indebtedness” means (a) any Indebtedness of a Loan Party in an aggregate
outstanding principal amount in excess of $50,000,000 that is unsecured or
secured on a junior lien basis to the Obligations (other than, for the avoidance
of doubt, Indebtedness under the ABL Facility) expressly by its terms (other
than Indebtedness among Parent and its Restricted Subsidiaries) and (b) any
Subordinated Indebtedness.
“Latest Term Loan Maturity Date” means, at any date of determination, the latest
Term Loan Maturity Date at such time.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

20

--------------------------------------------------------------------------------






“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender (including, without limitation, pursuant to Section 2.06, 2.07 or 2.15),
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.
“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum rate which appears on the Reuters Screen LIBOR01 page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Agent from another recognized
source or interbank quotation), for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBO Rate Loan requested (whether as an
initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a
conversion of a Base Rate Loan to a LIBO Rate Loan) by the Borrower in
accordance with this Agreement (and, if any such rate is below zero, the LIBO
Rate shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error.  If such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by Wells Fargo and with a term equivalent to such
Interest Period would be offered to Wells Fargo by major banks in the London
interbank eurodollar market in which Wells Fargo participates at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“LIBO Rate Loan” means a Term Loan that bears interest at a rate based on the
Adjusted LIBO Rate.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” means this Agreement, each Note, the Fee Letter, the Blocked
Account Agreements, the Security Documents, the Facility Guaranty, the
Intercreditor Agreement, any Refinancing Amendment, any Incremental Amendment,
and Extension Amendment, any First Lien Intercreditor Agreement, any Second Lien
Intercreditor Agreement and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

21

--------------------------------------------------------------------------------






“Material Acquisition” means any Permitted Acquisition that involves cash
consideration in excess of $50,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the results of operations, business, properties, liabilities
(actual or contingent), or financial condition of the Loan Parties, taken as a
whole; (b) a material impairment of the rights and remedies of the Agent under
any Loan Document, or of the ability of the Loan Parties to perform their
respective obligations under any Loan Document; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Loan
Parties of any Loan Document. In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other then-existing
events would result in a Material Adverse Effect.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the financial condition, operations or
properties of such Person, the termination of which would reasonably be expected
to result in a Material Adverse Effect. As of the Closing Date, the Loan Parties
have no Material Contracts.
“Material Disposition” means any Disposition by the Parent or any Restricted
Subsidiary that yields gross cash consideration in excess of $50,000,000.
“Material Indebtedness” means the ABL Facility and other Indebtedness (other
than the Obligations) of the Loan Parties in an amount exceeding $25,000,000.
For purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof.
“Material Real Property” means any fee owned real property acquired by a Loan
Party following the Closing Date with a fair market value in excess of
$25,000,000; provided that, notwithstanding the foregoing and for the avoidance
of doubt, real property owned by the Loan Parties as of the Closing Date
(including additional improvements related thereto acquired or developed
following the Closing Date) shall not constitute Material Real Property for
purposes hereof.
“Maximum Rate” has the meaning specified in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed period of four (4) consecutive fiscal quarters.
“MNPI” means, with respect to any Person, material non-public information
(within the meaning of the United States Federal securities Laws and applicable
state securities Laws) with respect to such Person.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any Material Real Property
hereafter owned by any Loan Party, in each case, in form and substance
reasonably satisfactory to the Agent and executed by such Loan Party in favor of
the Agent, for the ratable benefit of the secured parties referred to therein,
as any such document may be amended, restated, supplemented or otherwise
modified from time to time.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

22

--------------------------------------------------------------------------------






“Net Cash Proceeds” means (a) with respect to any Disposition or Insurance and
Condemnation Event, by any Loan Party or any of its Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) net of (ii) the sum of (A) amounts
required to be applied to the repayment of principal, premium or penalty, if
any, interest and other amounts on any Indebtedness that is secured by the
applicable asset by a Lien permitted hereunder which is senior to the Agent’s
Lien on such asset and that is required to be repaid (or to establish an escrow
for the future repayment thereof) in connection with such transaction (other
than Indebtedness under the Loan Documents) and (B) the expenses incurred by
such Loan Party or such Subsidiary in connection with such transaction
(including, without limitation, relocation expenses, appraisals, taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements related thereto), brokerage,
legal, title and recording or transfer Tax expenses and commissions) paid by any
Loan Party to third parties (other than Affiliates) and any amounts to be
provided by such Loan Party as a reserve in accordance with GAAP against any
liabilities associated with the Disposition and retained by the Loan Party after
such sale or other disposition thereof or such event, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and (b) with respect to any Debt
Issuance, the gross cash proceeds received by any Loan Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.
“Non-Consenting Lender” has the meaning specified in Section 10.01.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Non-Extending Lenders” has the meaning specified in Section 2.06(c).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
C, as it may be amended, supplemented or modified from time to time.
“Notice of Conversion/Continuation” has the meaning specified in
Section 2.02(c).
“Notice of Prepayment” has the meaning specified in Section 2.04(a).
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Term Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs, expenses and indemnities
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees, costs,
expenses and indemnities are allowed claims in such proceeding; provided that
the Obligations shall not include any Excluded Swap Obligations.

23

--------------------------------------------------------------------------------






“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
Obligations under, received payments under, received or perfected a Lien or
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any such
Obligation or any Loan Document).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies that arise from any
payment made for or on account an Obligation under this Agreement or any other
Loan Document, or from the execution, delivery, or enforcement of, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Parent” means Abercrombie & Fitch Co., a Delaware corporation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;


(b)    The Borrower shall have furnished the Agent with fifteen (15) days’ prior
written notice (or such shorter notice as the Agent may agree) of such intended
Acquisition and, with respect to any such Acquisition in which clause (f) below
applies, shall have furnished the Agent with a current draft of the acquisition
documents (and final copies thereof as and when executed) and, if applicable, a
copy of any due diligence (or summary thereof) undertaken by the Loan Parties in
connection with such Acquisition;

24

--------------------------------------------------------------------------------








(c)    If any Acquisition, the consideration for which is greater than
$50,000,000, is of Equity Interests of a Person, and if proceeds of the Loans
are used to pay all or a portion of the consideration for such Acquisition, the
legal structure of the Acquisition shall be acceptable to the Agent in its
reasonable discretion;


(d)    After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;


(e)    Any assets acquired shall be utilized in, and if the Acquisition involves
a merger, consolidation or Acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by the Borrower under this Agreement;


(f)    If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary (unless such Subsidiary is a CFC, in which case such Subsidiary will
not be required to be joined as a Guarantor) shall have been joined as a
“Borrower” hereunder or as a Facility Guarantor, as the Agent shall determine,
and the Agent shall have received a security interest in such Subsidiary’s
Equity Interests, Inventory, Accounts and other property of the same nature as
constitutes Collateral under the Security Documents (subject only to Permitted
Encumbrances having priority by operation of law);


(g)    No Default or Event of Default has occurred and is continuing or would
arise after giving effect thereto; and


(h)    the Parent and its Restricted Subsidiaries are in compliance, on a Pro
Forma Basis after giving effect to such Acquisition, with a Consolidated Total
Leverage Ratio of less than or equal to 3.00 to 1.00, calculated as of the last
day of the most recently ended Measurement Period for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness) had occurred on the first day of such Measurement Period and,
if the aggregate consideration paid in respect of such acquisition exceeds
$100,000,000, the Parent shall have delivered to the Agent a certificate of a
Responsible Officer of the Parent to such effect, together with, to the extent
readily available, all relevant financial information, statements and
projections reasonably requested by the Agent.

25

--------------------------------------------------------------------------------








“Permitted Disposition” means any of the following:
(a)    Dispositions of inventory in the ordinary course of business;


(b)    bulk sales of other Dispositions of Inventory (i) in connection with
Store closings as set forth on Schedule 7.05 hereto, and (ii) otherwise not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided, that such Store closures and related Inventory Dispositions
under this clause (ii) shall not exceed (x) in any Fiscal Year of the Parent and
its Subsidiaries, sixty (60) Stores (net of new Store openings) and (y) in the
aggregate from and after the Closing Date, one hundred and fifty (150) Stores in
existence as of the Closing Date (net of new Store openings), provided, that all
sales of Inventory in connection with Store closings shall be undertaken in
accordance with past practices; provided further that all Net Cash Proceeds
received in connection therewith are applied to the Obligations if then required
in accordance with Section 2.04(b) hereof;


(c)    licenses of Intellectual Property of a Loan Party or any of its
Subsidiaries in the ordinary course of business;


(d)    licenses for the conduct of licensed departments in the ordinary course
of business; provided that, with respect to the Loan Parties’ Stores and if
requested by the Agent, the Agent shall have entered into an intercreditor
agreement with the Person operating such licensed department on terms and
conditions reasonably satisfactory to the Agent;


(e)    (i) Dispositions of Equipment in the ordinary course of business that is
worn, damaged, obsolete or, in the judgment of a Loan Party or any of its
Subsidiaries, no longer useful, used, useable or necessary in its business or
that of any Subsidiary and is not replaced with similar property having at least
equivalent value and (ii) other Dispositions of Equipment having a fair market
value not to exceed $10,000,000 in the aggregate in any Fiscal Year;


(f)    sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;


(g)    sales, transfers and Dispositions (i) by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party or (ii) by any Loan
Party to a Subsidiary that is not a Loan Party that constitute a Permitted
Investment;


(h)    as long as no Event of Default then exists or would arise therefrom,
sales of Real Estate of any Loan Party (or sales of any Person or Persons
created to hold such Real Estate or the Equity Interests in such Person or
Persons), including sale-leaseback transactions involving any such Real Estate
pursuant to leases on market terms, as long as, (A) such sale is made for fair
market value as determined by such Loan Party in good faith, and (B) in the case
of any sale-leaseback transaction permitted hereunder, if reasonably requested
by the Agent, the Loan Parties shall use commercially reasonable efforts to
cause such purchaser or transferee to deliver a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Agent; and


(i)    Dispositions of property pursuant to sale-leaseback transactions to the
extent any such transaction is permitted by clause (g) of the definition of
Permitted Indebtedness;


(j)    other Dispositions; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Event of Default exists), no Event of Default
shall exist or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$10,000,000, the Parent or any of the Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case free and clear of any Lien (other than nonconsensual Liens and Liens
permitted by clauses (i), (l) and (p) of the definition of Permitted
Encumbrances) and (iii) the aggregate amount of such Dispositions during any
Fiscal Year pursuant to this clause (j) does not exceed ten percent (10%) of
Total Assets (determined as of the last day of the most recent Fiscal Year for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b));

26

--------------------------------------------------------------------------------








provided that any Disposition of any property pursuant to this definition
(except pursuant to clauses (a), (c) and (e) above and except for Dispositions
among Loan Parties), shall be for no less than the fair market value of such
property at the time of such Disposition as determined by the Borrower in good
faith. To the extent any Collateral is disposed of as expressly permitted by
this definition to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Borrower, upon the certification by the Borrower that such
Disposition is permitted by this Agreement, the Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 6.04;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;


(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(e)    Liens in respect of judgments that do not constitute an Event of Default
hereunder;


(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;


(g)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

27

--------------------------------------------------------------------------------








(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens attach concurrently with or within one hundred and eighty
(180) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (ii) the Indebtedness secured thereby does not exceed the cost of
acquisition, construction, repair, replacement or improvement (as applicable) of
such fixed or capital assets and (iii) such Liens shall not extend to any other
property or assets of the Loan Parties;


(i)Liens created pursuant to the Loan Documents;


(j)statutory Liens of landlords and lessors in respect of rent not past due more
than 15 days unless being contested in good faith pursuant to the provisions of
Section 6.04 hereof, and customary restrictions on subletting and assignments
thereof;


(k)possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;


(l)Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;


(m)Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;


(n)voluntary Liens on property in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;


(o)Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods solely to the extent the following conditions are satisfied: (A) such
Liens secure obligations that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;


(p)so long as the same is subject to the Intercreditor Agreement or an
intercreditor agreement in form and substance reasonably satisfactory to the
Agent, Liens on Collateral securing Indebtedness incurred pursuant to clause (l)
of the definition of Permitted Indebtedness;


(q)Liens on assets of Foreign Subsidiaries arising by operation of law (or
created as a matter of mandatory law) or pursuant to customary business practice
and that do not materially affect the value of such assets;

28

--------------------------------------------------------------------------------








(r)Liens on cash, Cash Equivalents, deposits and similar items customary to an
applicable jurisdiction and incurred in connection with Foreign Bank Guarantees
permitted by clause (n) of the definition of Permitted Indebtedness;


(k)    Liens granted by a Foreign Subsidiary on assets securing Indebtedness
permitted by clause (o) of the definition of Permitted Indebtedness;


(l)    additional Liens not otherwise permitted by this definition securing
Indebtedness and other obligations in an aggregate amount not to exceed
$25,000,000 outstanding at any time;


(m)    Liens on Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness and/or Incremental Equivalent Debt and any Permitted
Refinancing of any of the foregoing; provided that all such Liens are subject to
(i) a First Lien Intercreditor Agreement or Second Lien Intercreditor Agreement,
as applicable, and (ii) to the extent not addressed in the Intercreditor
Agreement, an intercreditor agreement in form and substance reasonably
acceptable to the Agent; and


(n)    posted margin by Foreign Subsidiaries to the extent required by
applicable governmental regulations or clearinghouse requirements to be used to
secure Swap Contracts.


“Permitted Indebtedness” means each of the following:
(a)    Indebtedness outstanding on the Closing Date and, in the case of any such
Indebtedness in a principal amount in excess of $1,000,000, listed on Schedule
7.03 and any Permitted Refinancing of the foregoing;


(b)    Indebtedness (i) resulting from any loan, advance or guarantee by a Loan
Party to or in favor of another Loan Party, (ii) resulting from any loan or
advance by a Subsidiary that is not a Loan Party to a Loan Party, (iii)
resulting from any loan or advance by any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party, (iv) resulting from any loan,
advance or guarantee by any Loan Party to or in favor of any Subsidiary that is
not a Loan Party; provided that any such loan, advance or guarantee made
pursuant to this clause (iv) is permitted by clause (l) of the definition of
Permitted Investments and shall be subordinated to the Obligations on terms
reasonably satisfactory to the Agent and (v) consisting of Guarantees by the
Parent of Indebtedness of Foreign Subsidiaries permitted hereunder (including,
without limitation, obligations under Swap Contracts and credit card and related
obligations);


(c)    (i) purchase money Indebtedness of any Loan Party to finance the
acquisition, construction, repair, replacement or improvement of any personal
property (other than Inventory, it being understood that properly perfected
consignment arrangements shall not be deemed violative of this clause)
consisting solely of fixed or capital assets, including Capital Lease
Obligations, and (ii) any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof (and not entered into in contemplation of such
acquisition), and Permitted Refinancings thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (c), together with the
principal amount of all Indebtedness outstanding pursuant to clause (g), shall
not exceed $50,000,000 in the aggregate; provided further that if reasonably
requested by the Agent, the Loan Parties shall use commercially reasonable
efforts to cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Agent;

29

--------------------------------------------------------------------------------






(d)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view”;


(e)    Indebtedness of the Parent or any of its Subsidiaries incurred solely in
connection with FAS 13/98 Transactions;


(f)    contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of Stores;


(g)    Indebtedness incurred for the construction, development or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned or leased
by any Loan Party (including therein any Indebtedness incurred in connection
with sale-leaseback transactions permitted hereunder and any Synthetic Lease
Obligations); provided that the aggregate principal amount of Indebtedness
permitted by this clause (g), together with the principal amount of all
Indebtedness outstanding pursuant to clause (c), shall not exceed $50,000,000 in
the aggregate, provided, further, that, if reasonably requested by the Agent,
the Loan Parties shall use commercially reasonable efforts to cause the holders
of such Indebtedness and the lessors under any sale-leaseback transaction to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Agent;


(h)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness is subordinated to the
Obligations on terms reasonably acceptable to the Agent;


(i)    so long as no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, liabilities or obligations of the Borrower
to any Affiliate of the Borrower, and any liability or obligation of any
Affiliate of the Borrower to the Borrower or to any other Affiliate of the
Borrower, to reimburse or share the costs of any services or third party
expenses in accordance with the terms of any intercompany cost sharing agreement
or arrangement, in an amount not to exceed $35,000,000 in any Fiscal Year;
provided that, if the amount of Indebtedness incurred under this clause (i) does
not equal $35,000,000 in any Fiscal Year, fifty (50%) of the difference between
$35,000,000 and the actual amount incurred in such Fiscal Year may be carried
over to and incurred in the next Fiscal Year (but not in any subsequent Fiscal
Year);


(j)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date, which Indebtedness is existing at the time such Person becomes a
Subsidiary (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary);


(k)    the Obligations;


(l)    Indebtedness in respect of the ABL Facility, and any Permitted
Refinancings thereof, in an aggregate principal amount at any time outstanding
not to exceed the greater of (i) $500,000,000 and (ii) the Borrowing Base (as
such term is defined in the ABL Credit Agreement on the Closing Date); provided
that, to the extent secured, the Indebtedness described in this clause (l) shall
at all times be subject to the Intercreditor Agreement or an intercreditor
agreement in form and substance reasonably satisfactory to the Agent and duly
executed by the ABL Agent;

30

--------------------------------------------------------------------------------








(m)    Indebtedness consisting of supply chain finance services, including,
without limitation, trade payable services and supplier accounts receivable
purchases, in each case, in the ordinary course of business; and


(n)    Indebtedness of Foreign Subsidiaries incurred in connection with Foreign
Bank Guarantees; provided that such Indebtedness does not exceed $50,000,000 at
any time outstanding;


(o)    Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$100,000,000 at any time outstanding;


(p)    unsecured Indebtedness not otherwise specifically described herein with a
maturity date and an average life to maturity that is at least six (6) months
following the Latest Term Loan Maturity Date and that does not require
amortization or prepayments prior to the Latest Term Loan Maturity Date, in an
aggregate principal amount at any time outstanding not to exceed $50,000,000,
and in each case any Permitted Refinancing thereof;


(q)    Credit Agreement Refinancing Indebtedness;


(r)    (i) the obligations of any Loan Party in respect of any Indebtedness in
respect of any “Bank Products” and “Cash Management Services” as defined in the
ABL Credit Agreement as such agreement is in effect on the Closing Date and
other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof and (ii) any unsecured Indebtedness of Foreign
Subsidiaries for cash management services in the ordinary course of business,
consistent with past practices;


(s)    additional Indebtedness of any Loan Party not otherwise addressed in this
definition; provided that (i) such Indebtedness is unsecured on a senior or
subordinated basis, (ii) such Indebtedness does not mature prior to the date
that is ninety-one (91) days after the Latest Term Loan Maturity Date at the
time such Indebtedness is incurred, (iii) such Indebtedness has no scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control or asset sale and
customary acceleration rights after an event of default) prior to the date that
is ninety-one (91) days after the Latest Term Loan Maturity Date at the time
such Indebtedness is incurred, (iv) immediately after giving effect thereto and
to the use of the proceeds thereof, (A) no Default or Event of Default shall
exist or result therefrom and (B) the Consolidated Total Leverage Ratio for the
Measurement Period immediately preceding the incurrence of such Indebtedness,
after giving pro forma effect thereto, is less than or equal to 3.00 to 1.00,
(v) if guaranteed, such Indebtedness is not guaranteed by any Subsidiary that is
not a Loan Party and (vi) the terms of such Indebtedness (other than pricing,
fees, rate floors, premiums and optional prepayment or redemption provisions
(and, if applicable, subordination terms)) are not materially less favorable (as
determined by the Borrower in good faith) to the Lenders than the terms and
conditions of this Agreement (except for covenants or other provisions
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness) or are otherwise on current market terms,
and Permitted Refinancings thereof;


(t)    Indebtedness of the Borrower in respect of one or more series of notes or
loans that are (at the option of the Borrower) unsecured or secured by the
Collateral on a pari passu or junior basis (the “Incremental Equivalent Debt”);
provided that (i) the aggregate principal amount of all Incremental Equivalent
Debt issued pursuant to this clause (t) shall not, together with all

31

--------------------------------------------------------------------------------




Incremental Term Loan Commitments and Incremental Term Loans incurred pursuant
to Section 2.15, exceed the Incremental Indebtedness Limit, (ii) no Default or
Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (iii) as of the date of
determination, such Incremental Equivalent Debt shall not mature earlier than
the Latest Term Loan Maturity Date then in effect or have a shorter Weighted
Average Life to Maturity than any Term Loans (except with respect to customary
bridge financings), (iv) with respect to any Incremental Equivalent Debt in the
form of notes or other debt securities, such Indebtedness shall not require any
scheduled principal amortization prior to the maturity thereof, (v) the
documentation with respect to such Incremental Equivalent Debt contains no
mandatory prepayment, repurchase or redemption provisions prior to the Latest
Term Loan Maturity Date then in effect except with respect to change of control,
asset sale and casualty event mandatory offers to purchase and customary
acceleration rights after an event of default that are customary for financings
of such type, (vi) such Incremental Equivalent Debt may participate on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata basis
(other than pursuant to asset sale and change of control provisions customary
for high-yield debt securities)) in any mandatory prepayments of Term Loans
hereunder, (vii) such Incremental Equivalent Debt shall not be subject to any
Guarantee by any Subsidiary other than a Loan Party, (viii) if such Incremental
Equivalent Debt is secured, (A) the obligations in respect thereof shall not be
secured by any Lien on any asset of the Parent, the Borrower or any Restricted
Subsidiary other than any asset constituting Collateral, (B) the security
agreements relating to such Incremental Equivalent Debt shall be substantially
the same as the Security Documents (with such differences as are reasonably
satisfactory to the Agent) and (C) such Incremental Equivalent Debt shall, if
secured, be subject to a First Lien Intercreditor Agreement or Second Lien
Intercreditor Agreement, as applicable, and (ix) the documentation with respect
to any Incremental Equivalent Debt shall contain terms and conditions not
materially less favorable (taken as a whole) in respect of the Parent and the
Restricted Subsidiaries than those set forth in this Agreement (taken as a
whole); and


(u)    unsecured Indebtedness, if any, owed to landlords and constituting store
lease buyout payments or other related payments related to store closures
contemplated by this Agreement in an amount not to exceed $25,000,000 in the
aggregate as evidenced by promissory notes or other agreements, the form of
which are in form and substance reasonably satisfactory to the Agent (whose
approval shall not be unreasonably withheld or delayed).


Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred in the form of the ABL Facility (and any Permitted
Refinancing thereof) may only be incurred pursuant to clause (l) of this
definition.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
(including, without limitation, the Government National Mortgage Association,
the Federal Home Loan Bank, the Federal Farm Credit Bank, the Federal National
Mortgage Association, and the Student Loan Marketing Association) having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;


(b)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;

32

--------------------------------------------------------------------------------






(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;


(d)corporate debt instruments (including Rule 144A debt securities) which are
denominated and payable in U.S. dollars and are issued by companies which carry
a rating of A1/A+ or better, or in the case of commercial paper are rated A2/P2
or better;


(e)asset-backed securities of auto and credit card receivables issuers carrying
an S&P rating of AAA or better;


(f)auction preferred stock and auction rate certificates that, (i) at the date
of purchase are (or were at the date of purchase) rated at least AA by S&P (or
the equivalent) and (ii) at the date of purchase have (or had at the date of
purchase) not more than 180 days until the next auction;


(g)short-term tax exempt debt obligations of any Governmental Authority
consisting of municipal notes, commercial paper, auction rate notes and floating
rate notes rated A1/P1 by S&P and Moody’s, municipal notes rated SP1/MIG-1 or
better and bonds rated AA or better;


(h)in the case of any Foreign Subsidiary, obligations and securities of any
foreign Governmental Authority or financial institution meeting substantially
similar criteria as set forth above;


(i)Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;


(j)Investments, classified in accordance with GAAP as current assets of the Loan
Parties, in any money market fund, mutual fund, or other investment companies
that are registered under the Investment Company Act of 1940, as amended, which
are administered by financial institutions that are rated at least AA/Aa by S&P
and Moody’s;


(k)Investments existing on the Closing Date, and set forth on Schedule 7.02 and
any replacement, renewal, reinvestment or extension thereof, but not any
increase in the amount thereof;


(l)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date (and any replacement, renewal,
reinvestment or extension thereof, but not any increase in the amount thereof),
(ii) additional Investments by any Loan Party and its Subsidiaries in Loan
Parties (other than the Parent), (iii) additional Investments by Subsidiaries of
the Loan Parties that are not Loan Parties in other Subsidiaries that are not
Loan Parties and (iv) additional Investments by the Loan Parties in Subsidiaries
that are not Loan Parties; provided that with respect to any such Investment by
a Loan Party in Subsidiaries that are not Loan Parties (including those existing
on the Closing Date), (A) any such Investments made in the form of intercompany
loans shall be evidenced by notes that have been pledged to the Agent for the
benefit of the Lenders, (B) no Default or Event of Default shall have occurred
and be continuing or would result from the making of any such Investment and (C)
the aggregate amount of Investments made by Loan Parties following the Closing
Date in Subsidiaries that are not Loan Parties pursuant to this clause (l) shall
not exceed the Available Amount at such time;

33

--------------------------------------------------------------------------------








(m)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(n)Guarantees constituting Permitted Indebtedness;


(o)Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative purposes) to
protect against fluctuations in interest rates in respect of the Obligations;


(p)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;


(q)advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $10,000,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;


(r)Investments constituting Permitted Acquisitions;


(s)Capital contributions made by any Loan Party to another Loan Party;


(t)Investments made pursuant to the Investment Policy;


(u)Investments the sole payment for which is Equity Interests of the Parent that
are otherwise permitted to be issued under the terms hereof and do not
constitute Indebtedness;


(v)Investments by the Parent or any of its Subsidiaries in the form of Equity
Interests received as consideration for the sale of assets pursuant to a
Permitted Disposition otherwise permitted by this Agreement;


(w)any indemnity, purchase price adjustment, earnout or similar obligation
payable to the Parent or any of its Subsidiaries arising pursuant to a Permitted
Acquisition or a Permitted Disposition to the extent permitted by this
Agreement;

34

--------------------------------------------------------------------------------






(x)so long as no Default or Event of Default shall have occurred and be
continuing or would result from the making of any such Investment, other
Investments that do not exceed in the aggregate the sum of (i) $50,000,000 and
(ii) the Available Amount at such time;


(y)other Investments so long as at the time of the making of such Investment or,
at the option of the Borrower, the signing of any definitive agreement with
respect thereto, (i) no Default or Event of Default shall have occurred and be
continuing or would result from the making of any such Investment and (ii) the
aggregate amount of such Investments shall not exceed $50,000,000; and


(z)other Investments so long as at the time of the making of such Investment or,
if in respect of such Investments that constitute a purchase or other
acquisition of a business unit, line of business or division of another Person,
or a Store or Equity Interests in another Person, at the option of the Borrower,
the signing of any definitive agreement with respect thereto, (i) no Default or
Event of Default shall have occurred and is continuing or would result therefrom
and (ii) the Consolidated Total Leverage Ratio (calculated on a pro forma basis
after giving effect to such Investment) for the most recent Measurement Period
is not greater than 2.00 to 1.00.


“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus (i) unpaid accrued interest and premiums thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses, (ii)
reasonable original issue discount and upfront fees plus other fees and expenses
reasonably incurred, in connection with such Refinance, and (iii) an amount
equal to any existing commitments unutilized under the debt being Refinanced),
(b) maturity date and the Weighted Average Life To Maturity of such Permitted
Refinancing is greater than or equal to the maturity date and the Weighted
Average Life To Maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (d) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (e) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(f) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, (g) at the time thereof, no
Default or Event of Default shall have occurred and be continuing and (h) with
respect to the ABL Facility, such Permitted Refinancing shall be subject to, and
the administrative agent thereunder party to, the Intercreditor Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02.

35

--------------------------------------------------------------------------------






“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Material Dispositions or any Material
Acquisitions (each, a “Specified Transaction”) occurs, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement and:
(a)all income statement items (whether positive or negative) attributable to the
property or Person disposed of in a Material Disposition shall be excluded and
all income statement items (whether positive or negative) attributable to the
property or Person acquired in a Material Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data calculated in a reasonable manner
by a responsible officer of the Borrower); and


(b)non-recurring costs, extraordinary expenses, cost savings, synergies and
other pro forma adjustments attributable to such Specified Transaction may be
included to the extent that such costs, expenses, cost savings, synergies or
adjustments (i) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the Parent delivered to the Agent, (ii) are
calculated on a basis consistent with GAAP and are, in each case, reasonably
identifiable, factually supportable, and expected to have a continuing impact on
the operations of the Parent and its Restricted Subsidiaries and (iii) such
costs, expenses or adjustments are either permitted as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act of 1933 or represent less
than five percent (5%) of Consolidated EBITDA (determined without giving effect
to this clause (b) in the aggregate); provided that the foregoing costs,
expenses and adjustments shall be without duplication of any costs, expenses or
adjustments that are already included in the calculation of Consolidated EBITDA
or clause (a) above.


“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Recipient” means (a) the Agent and (b) any Lender, as applicable.
“Refinancing Amendment” means an amendment to this Agreement (which may, at the
option of the Agent and the Borrower, be in the form of an amendment and
restatement of this Agreement) in form and substance reasonably satisfactory to
the Agent and the Borrower executed by each of (a) the Borrower, (b) the Agent
and (c) each existing or new Lender that agrees to provide any portion of the
Refinancing Term Loans being incurred pursuant thereto, in accordance with
Section 2.07.
“Refinancing Effective Date” has the meaning specified in Section 2.07(b).

36

--------------------------------------------------------------------------------






“Refinancing Notes” means any notes or loans, in each case which will be pari
passu or junior in right of payment and be secured by the Collateral on a pari
passu or junior Lien basis or which will be unsecured, issued pursuant to one or
more indentures, note purchase agreements or other agreements and in lieu of
Refinancing Term Loans to refinance, renew, replace, defease or refund all or a
portion of any Class of Term Loans then outstanding; provided that (a) such
notes or loans do not mature prior to the date that is 91 days after the
existing maturity date of, or have a shorter Weighted Average Life to Maturity
than, the Class of Term Loans being refinanced, (b) such notes are not subject
to any amortization prior to final maturity and are not subject to mandatory
redemption or repayment (except customary asset sales or change of control
provisions), (c) the Borrower shall prepay one or more Classes of Term Loans
with the proceeds therefrom in accordance with Section 2.04(b)(i), and the
amount of Refinancing Notes issued may not exceed the principal amount of such
Class of Term Loans being so prepaid (plus unpaid accrued interest and premium
(if any) thereon and any underwriting discounts, fees, commissions and expenses
incurred in connection therewith), (d) such notes or loans shall have pricing
(including interest rates, fees and premiums), optional prepayment and
redemption terms as may be agreed to by the Borrower and the Persons providing
such Refinancing Notes, (e) all other terms applicable to such notes or loans
shall (i) be substantially identical to, or (taken as a whole) not more
favorable to the Persons providing or purchasing such notes or loans than those
applicable to the applicable Class of Term Loans being refinanced, except to the
extent such covenants and other terms apply solely to any period after the Term
Loan Maturity Date of the Class of Term Loans being Refinanced, or (ii) reflect
market terms and conditions on the date of issuance of such notes or loans, (f)
no Restricted Subsidiary is a borrower or a guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is a Guarantor which shall have
previously or substantially concurrently guaranteed the Obligations and (g) if
such notes or loans are secured, the holders thereof, or a duly authorized agent
on their behalf, agree in writing to be bound by terms of a First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement, as applicable.
“Refinancing Term Lenders” has the meaning specified in Section 2.07(a)(v).
“Refinancing Term Loans” has the meaning specified in Section 2.07(a).
“Repricing Transaction” means (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans
(except in connection with a Change of Control or an Acquisition not permitted
by this Agreement) with the proceeds of, or any conversion of any such Initial
Term Loans into, any new or replacement tranche of term loans or Indebtedness
(including, without limitation, any Refinancing Term Loans or Refinancing Notes)
with an All-In Yield less than the All-In Yield applicable to such Initial Term
Loans (as such comparative yields are determined in the reasonable judgment of
the Agent consistent with generally accepted financial practices) and (b) any
amendment to the pricing terms of the Initial Term Loans which reduces the
All-In Yield applicable to such Initial Term Loans.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

37

--------------------------------------------------------------------------------






“Reports” has the meaning specified in Section 9.12(b).
“Required Lenders” means, as of any date of determination, Lenders holding Term
Loans representing more than fifty percent (50%) of the aggregate Term Loans of
all Lenders. The Term Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, chief operating
officer, chief financial officer, treasurer or assistant treasurer of a Loan
Party or any of the other individuals designated in writing to the Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“Restricted Subsidiary” means any Subsidiary of the Parent which is not an
Unrestricted Subsidiary.
“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

38

--------------------------------------------------------------------------------






“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement in form and substance reasonably satisfactory to the Agent among the
Agent and one or more senior representatives for holders of Incremental
Equivalent Debt or Refinancing Notes that, in each case, are intended to be
secured on a junior basis with the Obligations.
“Securities Account” has the meaning given to such term in the UCC.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Term Loan Security Agreement dated as of the
Closing Date among the Loan Parties and the Agent, as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or replaced.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages and each other security agreement or other instrument
or document executed and delivered to the Agent pursuant to this Agreement or
any other Loan Document granting a Lien to secure any of the Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.
“Solvent” and “Solvency” means, with respect to any Person as of any date of
determination, that on such date (a) at fair valuation, the sum of such Person’s
debts (including contingent liabilities) is less than all of such Person’s
assets, (b) the present fair salable value of the properties and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is not engaged or about to engage in a business or transaction for
which the remaining assets of such Person are unreasonably small in relation to
the business or transaction or for which the property remaining with such Person
is an unreasonably small capital, and (d) such Person has not incurred and has
not incurred and does not intend to and does not believe that it will incur,
debts beyond such Person’s ability to pay as such debts mature and (e) such
Person is not engaged in a business or transaction and is not about to engage in
a business or transaction, for which such Person’s properties and assets would
constitute unreasonably small capital after giving due consideration to the
prevailing practices in the industry in which such Person is engaged. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

39

--------------------------------------------------------------------------------






“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the Agent in its
reasonable discretion.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” (other than in the
definition of Unrestricted Subsidiary) shall refer to a Subsidiary or
Subsidiaries of a Loan Party, but shall exclude Unrestricted Subsidiaries.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

40

--------------------------------------------------------------------------------






“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loan and/or Incremental Term Loans, as
applicable, to the account of the Borrower hereunder on the Closing Date (in the
case of the Initial Term Loan) or the applicable borrowing date (in the case of
any Incremental Term Loan) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make such Term Loans. The aggregate Term Loan Commitments with
respect to the Initial Term Loan of all Lenders on the Closing Date shall be
$300,000,000.
“Term Loan Maturity Date” means (a) with respect to the Initial Term Loans that
have not been extended pursuant to Section 2.06, the Initial Term Loan Maturity
Date, (b) with respect to any tranche of Extended Term Loans, the Extended Term
Loan Maturity Date in respect thereof, (c) with respect to any Refinancing Term
Loans, the final maturity date as specified in the applicable Refinancing
Amendment and (d) with respect to any Incremental Term Loans, the final maturity
date as specified in the applicable Incremental Amendment, in each case, unless
the Obligations are accelerated prior to such applicable date pursuant to
Section 8.02(a).
“Term Loan Percentage” means, with respect to any Lender at any time, the ratio
of (a) the outstanding principal balance of such Lender’s Term Loans to (b) the
total outstanding principal balance of the Term Loans.
“Term Loans” means the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and Refinancing Term Loans.
“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Total Assets” means the total assets of the Parent and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b).
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

41

--------------------------------------------------------------------------------






“United States” and “U.S.” mean the United States of America and Puerto Rico.
“Unrestricted Subsidiary” means, so long as no Default or Event of Default
exists, a Subsidiary of a Loan Party designated by the Borrower's board of
directors as such, provided that no Subsidiary may be designated as an
Unrestricted Subsidiary unless (a) it is a CFC or CFC Holdco, or (b) it does not
have any material liabilities, is not engaged in any business or commercial
activities, does not own any assets with a book value of more than $100,000 in
the aggregate, it is not obligated or liable, directly or indirectly,
contingently or otherwise, in respect of any Indebtedness or other material
obligations.
“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Withholding Agent” means any Loan Party and the Agent.
“Working Capital” means, for the Parent and its Restricted Subsidiaries on a
Consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash and Cash
Equivalents and taxes and deferred taxes) over (b) current liabilities,
excluding, without duplication, (i) the current portion of any long-term
Indebtedness, (ii) the current portion of current taxes and deferred income
taxes and (iii) the current portion of accrued Consolidated Interest Expense.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

42

--------------------------------------------------------------------------------








(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
  
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. In furtherance of the foregoing,
at the request of the Borrower, the Borrower, the Agent and the Lenders agree to
negotiate in good faith any such amendment addressing the impact of changes in
GAAP upon the covenants (financial or otherwise) at no cost to the Loan Parties
other than the reimbursement of the Agent’s costs and expenses as contemplated
by Section 10.04(a). Notwithstanding the foregoing, all financial covenants
contained herein shall be calculated, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof (“FAS 159”), provided that to the extent any financial statements
delivered hereunder are prepared giving effect to FAS 159, the Borrower shall
provide to the Agent a reconciliation of such financial statements without
giving effect to FAS 159.


(c)    Conversion to IFRS. The Borrower may notify the Agent at any time that it
has elected to so use IFRS in lieu of GAAP and, upon any such notice, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect from time
to time; provided that, to the extent that such election would affect any
financial ratio set forth in this Agreement, (i) the Borrower shall provide to
the Agent financial statements and other documents reasonably requested by the
Agent or any Lender setting forth a reconciliation with respect to such ratio or
requirement made before and after giving effect to such election and (ii) if the
Borrower, the Agent or the Required Lenders shall so request, the Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
ratio to preserve the original intent thereof in light of such change.

43

--------------------------------------------------------------------------------








(d)    Lease Accounting. Notwithstanding anything to the contrary contained in
Section 1.03(a) above or the definition of Capital Lease Obligations, in the
event of an accounting change requiring all leases to be capitalized, only those
leases that would have constituted capital leases on the date hereof (assuming
for purposes hereof that they were in existence on the date hereof) shall be
considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the Agent in accordance
with the terms of this Agreement after the date of such accounting change shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06    Covenant Compliance. For purposes of determining compliance under
Article VII, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of the Parent and its
Restricted Subsidiaries delivered pursuant to Section 6.01(a). Notwithstanding
the foregoing, for purposes of determining compliance with Sections 7.02 and
7.03, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.06
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.


1.07    Available Amount Transactions. If more than one action occurs on any
given date, the permissibility of the taking of which is determined hereunder by
reference to the amount of the Available Amount immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously, i.e., each transaction must be permitted
under the Available Amount as so calculated.


ARTICLE II
TERM LOAN FACILITY


2.01    Initial Term Loan. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Lender
severally agrees to make the Initial Term Loan to the Borrower on the Closing
Date in a principal amount equal to such Lender’s Term Loan Commitment as of the
Closing Date. Notwithstanding the foregoing, if the total Term Loan Commitment
as of the Closing Date is not drawn on the Closing Date, the undrawn amount
shall automatically be cancelled.

44

--------------------------------------------------------------------------------








2.02    Procedure for Advance, Conversions and Continuations of Term Loans.


(a)    Initial Term Loan. The Initial Term Loan shall be made as a Base Rate
Loan on the Closing Date (provided that the Borrower may request, no later than
three (3) Business Days prior to the Closing Date, that the Lenders make the
Initial Term Loan as a LIBO Rate Loan if the Borrower has delivered to the Agent
a letter in form and substance reasonably satisfactory to the Agent indemnifying
the Lenders in the manner set forth in Section 3.05 of this Agreement). Not
later than 1:00 p.m. on the Closing Date, each Lender will make available to the
Agent for the account of the Borrower, at the Agent’s Office in immediately
available funds, the amount of such Initial Term Loan to be made by such Lender
on the Closing Date (net of any applicable original issue discount). The Agent
shall disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer as may be designated by the Borrower in writing.


(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 2.15.


(c)    Notice and Manner of Conversion or Continuation of Term Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $3,000,000 or any whole multiple of
$100,000 in excess thereof into one or more LIBO Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBO Rate Loans in a principal amount equal to $3,000,000 or a whole
multiple of $100,000 in excess thereof into Base Rate Loans or (ii) continue
such LIBO Rate Loans as LIBO Rate Loans. Whenever the Borrower desires to
convert or continue Term Loans as provided above, the Borrower shall give the
Agent irrevocable prior written notice in the form attached as Exhibit B (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Term Loan is to be effective specifying (A) the Term Loans to be converted
or continued, and, in the case of any LIBO Rate Loan to be converted or
continued, the last day of the Interest Period therefor, (B) the effective date
of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Term Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBO Rate Loan;
provided that if the Borrower wishes to request LIBO Rate Loans having an
Interest Period of twelve months in duration, such notice must be received by
the Agent not later than 11:00 a.m. four (4) Business Days prior to the
requested date of such conversion or continuation, whereupon the Agent shall
give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. If the
Borrower fails to give a timely Notice of Conversion/Continuation prior to the
end of the Interest Period for any LIBO Rate Loan, then the applicable LIBO Rate
Loan shall be continued as a LIBO Rate Loan with an Interest Period of one
month. Any such automatic conversion to a Base Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBO Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. The Agent
shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation. For the avoidance of doubt, any reference herein to (i)
the expiration of an Interest Period or (ii) any mandatory payment or conversion
required in connection therewith shall not, in any case, be deemed to constitute
a “maturity” of any Term Loan hereunder.


2.03    Repayment of Term Loans.


(a)    Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each fiscal quarter (commencing with the last
Business Day of the first full fiscal quarter ending after the Closing Date) in
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of the Initial Term Loan on the Closing Date (which payments shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.04). If not sooner paid, the Initial Term Loan
shall be paid in full, together with accrued interest thereon, on the Initial
Term Loan Maturity Date.

45

--------------------------------------------------------------------------------






(b)    Incremental Term Loans, Refinancing Term Loans and Extended Term Loans.
In the event any Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans are made, such Incremental Term Loans, Refinancing Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrower in the amount and on
the dates set forth in the Incremental Amendment, Refinancing Amendment or
Extension Amendment with respect to thereto and on the applicable Term Loan
Maturity Date thereof.


2.04    Prepayments of Term Loans.


(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty (except as set forth in clause (c)
below), to prepay any Class of Term Loans, in whole or in part, with irrevocable
prior written notice to the Agent substantially in the form attached as Exhibit
A (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBO Rate Loan, specifying the date and amount of repayment, whether
the repayment is of LIBO Rate Loans or Base Rate Loans or a combination thereof,
and if a combination thereof, the amount allocable to each and the Class(es) of
Term Loans to be repaid. Each optional prepayment of the Term Loans hereunder
shall be in an aggregate principal amount of at least $3,000,000 or any whole
multiple of $100,000 in excess thereof (or, in each case, if less, the entire
principal amount thereof then outstanding) and shall be applied to the
outstanding principal installments of the applicable Class(es) of Term Loan as
directed by the Borrower (and absent such direction, in direct order of
maturity). Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 3.05 hereof. A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day. The Agent shall promptly
notify the applicable Lenders of each Notice of Prepayment. Notwithstanding the
foregoing, the Borrower may rescind any notice of prepayment under this Section
2.04(a) if such prepayment would have resulted from a refinancing of the
applicable Class of Term Loans or the consummation of other transactions, which
refinancing or other transactions shall not be consummated or shall otherwise be
delayed.


(b)    Mandatory Prepayments.


(i)Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Term Loans in the manner set forth in clause (v) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance (x) not otherwise permitted pursuant to Section 7.03 or (y) that
constitutes Credit Agreement Refinancing Indebtedness. Such prepayment shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.


(ii)Dispositions/Insurance and Condemnation Events. The Borrower shall make
mandatory principal prepayments of the Term Loans in the manner set forth in
clause (v) below in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from (A) any Disposition (other than (x) any Permitted
Disposition (excluding those under clauses (b), (i) and clause (j) of the
definition of Permitted Disposition) and (y) so long as the ABL Credit Agreement
is in effect, any Disposition of ABL Priority Collateral, the proceeds of which
are used to prepay the ABL Facility or cash collateralize undrawn letters of
credit thereunder) or (B) any Insurance and Condemnation Event (other than, so
long as the ABL Credit Agreement is in effect, any Insurance and Condemnation
Event relating to ABL Priority Collateral, the proceeds of which are used to
prepay the ABL Facility or cash collateralize undrawn letters of credit
thereunder) to the extent that the aggregate amount of such Net Cash Proceeds,
in the case of each of (A) and (B), respectively, exceed $25,000,000 during any
Fiscal Year. Such prepayments shall be made within three (3) Business Days after
the date of receipt of such Net Cash Proceeds; provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 2.04(b)(ii) with respect to such portion of such
Net Cash Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Agent of its intent to reinvest in accordance with Section
2.04(b)(iii).

46

--------------------------------------------------------------------------------








(iii)Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Disposition or any Insurance and Condemnation Event
by the Parent or any Restricted Subsidiary (in each case, to the extent not
excluded pursuant to Section 2.04(b)(ii)), at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
used or useful for the business of the Parent or any of its Restricted
Subsidiaries within (x) twelve (12) months following receipt of such Net Cash
Proceeds or (y) if the Parent or any of its Restricted Subsidiaries enters into
a bona fide commitment to reinvest such Net Cash Proceeds within twelve (12)
months following receipt thereof, within the later of (A) twelve (12) months
following receipt thereof and (B) six (6) months of the date of such commitment;
provided that if any Net Cash Proceeds are no longer intended to be or cannot be
so reinvested at any time after delivery of a notice of reinvestment election,
an amount equal to any such Net Cash Proceeds shall be applied within three (3)
Business Days after the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.04(b); provided
further that any Net Cash Proceeds relating to Term Priority Collateral shall be
reinvested in assets constituting Term Priority Collateral. Pending the final
application of any such Net Cash Proceeds, the Borrower may invest an amount
equal to such Net Cash Proceeds in any manner that is not prohibited by this
Agreement.


(iv)Excess Cash Flow. Within five (5) Business Days after the delivery of the
financial statements and related Compliance Certificate for any Fiscal Year
(commencing with the Fiscal Year ending January 30, 2016) (each such Fiscal
Year, an “Excess Cash Flow Period”), the Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in an
amount equal to (A) the product of (1) the applicable ECF Percentage with
respect to such Excess Cash Flow Period times (2) Excess Cash Flow with respect
to such Excess Cash Flow Period minus (B) the sum of (x) the aggregate amount of
all optional prepayments of any Term Loan (including any prepayments made
pursuant to Section 2.05 and purchases made pursuant to Section 10.06(f)) and
(y) the aggregate amount of all prepayments of the ABL Facility (to the extent
accompanied by an equal permanent reduction in the commitments thereunder),
during such Excess Cash Flow Period (or, at the option of the Borrower (which
shall notify the Agent in writing and shall be without duplication of any
reduction pursuant to this clause (iv)(B) in any other Excess Cash Flow Period),
after the end of such Fiscal Year but prior to the required payment date under
this clause (iv)), in each case, solely to the extent that such prepayments are
not funded with the proceeds of any Indebtedness or Equity Issuance.

47

--------------------------------------------------------------------------------








(v)Notice; Application of Payments. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iv) above,
the Borrower shall promptly deliver a Notice of Prepayment to the Agent and upon
receipt of such notice, the Agent shall promptly so notify the Lenders. Except
as may otherwise be set forth in this clause (v) or in any Refinancing
Amendment, Extension Amendment or any Incremental Amendment, each prepayment of
the Term Loans under this Section 2.04(b) (x) shall be applied ratably to each
Class of Term Loans (based upon the then outstanding principal amounts of the
respective Classes of Term Loans); provided that any prepayment of Term Loans
with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be
applied solely to each applicable Class of Term Loans so refinanced), and (y)
shall be applied to reduce the remaining scheduled principal installments
thereof on a pro rata basis. Each Lender may reject all (but not a portion) of
its pro rata share of any mandatory repayment of Term Loans required to be made
pursuant to this Section 2.04(b) by providing written notice (each, a “Rejection
Notice”) to the Agent and the Borrower not later than 3:00 p.m. on the Business
Day immediately after the date of such Lender’s receipt of notice from the Agent
regarding such repayment. If a Lender fails to deliver such Rejection Notice to
the Agent within the time frame specified above, any such failure will be deemed
an acceptance of the total amount of such mandatory repayment of Term Loans to
which such Lender is otherwise entitled. Any proceeds so declined (the “Declined
Proceeds”) shall be retained by the Borrower.


(vi)Prepayment of Pari Passu Indebtedness. Notwithstanding the foregoing, with
respect to any Net Cash Proceeds from any Disposition or Insurance and
Condemnation Event, the Borrower may prepay or offer to purchase (at a purchase
price no greater than par plus accrued and unpaid interest) Incremental
Equivalent Debt and any Refinancing Notes that are secured by the Collateral on
a pari passu basis with the Obligations (or , in either case, any Permitted
Refinancing thereof that is secured on a pari passu basis with the Obligations)
(collectively, “Other Applicable Indebtedness”), to the extent required thereby,
on a pro rata basis in accordance with the respective outstanding principal
amounts of the Term Loans and such Other Applicable Indebtedness as of the time
of the applicable Disposition or Insurance and Condemnation Event; provided that
the portion of such Net Cash Proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Cash Proceeds shall be allocated
to the Term Loans in accordance with the terms hereof; provided further that to
the extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within three (3) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.


(vii)Prepayment of LIBO Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 3.05; provided that, so long as
no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBO Rate Loans is required to be made under this Section 2.04(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.04(b) in respect of any such LIBO Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Agent until the last day of such Interest Period, at which
time the Agent shall be authorized (without any further action by or notice to
or from the Borrower or any other Loan Party) to apply such amount to the
prepayment of such Term Loans in accordance with this Section 2.04(b). Upon the
occurrence and during the continuance of any Default or Event of Default, the
Agent shall also be authorized (without any further action by or notice to or
from the Borrower or any other Loan Party) to apply such amount to the
prepayment of the outstanding Term Loans in accordance with the relevant
provisions of this Section 2.04(b).

48

--------------------------------------------------------------------------------








(viii)No Reborrowings. Amounts prepaid under the Term Loans pursuant to this
Section 2.04 may not be reborrowed.


(c)    Call Premium. In the event that, during the six (6) month period
following the Closing Date, the Borrower (i) prepays, refinances, substitutes or
replaces any Initial Term Loans in connection with any Repricing Transaction or
(ii) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Agent, for the ratable account of
each applicable Lender, a fee in an amount equal to, (x) in the case of clause
(i), a prepayment premium of 1.0% of the principal amount of the Initial Term
Loans so prepaid, refinanced, substituted or replaced and (y) in the case of
clause (ii), a payment equal to 1.0% of the aggregate principal amount of the
applicable Initial Term Loans outstanding immediately prior to such amendment
which are affected by such Repricing Transaction (it being understood that any
prepayment premium with respect to a Repricing Transaction shall apply to any
required assignment by a Non-Consenting Lender in connection with any such
amendment pursuant to Section 10.13). Such fees shall be due and payable on the
date of the effectiveness of such Repricing Transaction.


2.05    Reverse Dutch Auction Prepayments.


(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may at any time and from time to time after the Closing Date conduct
reverse Dutch auctions in order to prepay Term Loans below par value on a
non-pro rata basis (each, an “Auction”, and each such Auction to be managed
exclusively by the Agent or another investment bank of recognized standing
selected by the Borrower and acceptable to the Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions are satisfied:


(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section and such procedures as agreed to by the
Agent and the Borrower;


(ii)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom on the date of the delivery of each notice of any Auction
and at the time of prepayment of any Term Loans in connection with any Auction
and after giving effect to any Indebtedness incurred in connection therewith;


(iii)    the principal amount (calculated on the face amount thereof) of all
Term Loans that the Borrower offers to repay in any such Auction shall be no
less than $10,000,000 and whole increments of $500,000 in excess thereof (unless
another amount is agreed to by the Agent and Auction Manager);


(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so prepaid by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant prepayment;

49

--------------------------------------------------------------------------------






(v)    no more than one Auction may be ongoing at any one time;


(vi)    the Borrower represents and warrants that, at the time of each such
Auction and at the time of any prepayment of Term Loans pursuant to such
Auction, neither the Borrower nor any of its Restricted Subsidiaries shall have
any MNPI with respect to the Parent, the Borrower or any of their respective
Restricted Subsidiaries or Affiliates, any assets of the Borrower, the
Borrower’s ability to perform any obligations under this Agreement or any other
Loan Document or any other matter that may be material to a decision by any
Lender to participate in any such prepayment of Term Loans pursuant to this
Section, in any case, that has not been previously disclosed in writing to the
Agent and the Lenders (other than because such Lender does not wish to receive
MNPI) prior to such time;


(vii)    at the time of each prepayment of Term Loans through the Auction the
Borrower shall have delivered to the Agent and the Auction Manager an officer’s
certificate executed by a Responsible Officer of the Borrower certifying as to
compliance with the preceding clauses (ii) and (vi); and


(viii)    any Auction shall be offered ratably to all Lenders with outstanding
Term Loans of the applicable tranche that are to be prepaid on a pro rata basis.


(b)    The Borrower must terminate an Auction if it fails to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
prepayment of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all prepayments of Term Loans made
by the Borrower pursuant to this Section, (i) the Borrower shall pay on the
settlement date of each such prepayment all accrued and unpaid interest and fees
(except to the extent otherwise set forth in the relevant offering documents),
if any, on the prepaid Term Loans up to the settlement date of such prepayment
and (ii) such prepayments shall not constitute voluntary or mandatory payments
or prepayments for purposes of this Agreement, including, without limitation,
Section 2.04.


(c)    The Agent and the Lenders hereby consent to any Auction and the other
transactions contemplated by this Section (provided that no Lender shall have an
obligation to participate in any such Auctions) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.04 and 2.13) that may otherwise prohibit any Auction or any other
transaction contemplated by this Section. The parties hereto understand and
acknowledge that prepayments of the Term Loans by the Borrower contemplated by
this Section shall not constitute Investments by the Borrower. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article IX and Section 10.04 mutatis mutandis as
if each reference therein to the “Agent” were a reference to the Auction
Manager, and the Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

50

--------------------------------------------------------------------------------








2.06    Extension of Maturity Date.


(a)    The Borrower may, upon written notice to the Agent (an “Extension
Request”), which shall promptly notify the applicable Class of Lenders, request
one or more extensions of the maturity date applicable to the Term Loans of a
given Class (each, an “Existing Term Loan Tranche” and the extended loans of
such Class, the “Extended Term Loans”) then in effect (such existing maturity
date applicable to any Class of Term Loans being the “Existing Term Loan
Maturity Date”) to a date specified in such Extension Request.


(b)    Each Extension Request shall specify the date on which the Borrower
proposes that the extension shall be effective, which shall be a date reasonably
satisfactory to the Agent. Within the time period specified in such Extension
Request, each applicable Lender shall notify the Agent whether it consents to
such extension (which consent may be given or withheld in such Lender’s sole and
absolute discretion). Any Lender not responding within the above time period
shall be deemed not to have consented to such extension. The Agent shall
promptly notify the Borrower and the applicable Lenders of such Lenders’
responses.


(c)    The maturity date applicable to any Class of Term Loans shall be extended
only with respect to such Existing Term Loan Tranche held by such Lenders that
have consented thereto (the Lenders providing Term Loans that so consent being
the “Extending Term Lenders” and the Lenders providing Term Loans that declined
being the “Non-Extending Lenders”) (it being understood and agreed that, except
for the consents of Extending Term Lenders no other consents shall be required
hereunder for such extensions). If so extended, the scheduled maturity date with
respect to the Term Loans of the relevant Class held by the Extending Term
Lenders shall be extended to the date specified in the Extension Request, which
shall become the new maturity date of the applicable Class of Term Loans (such
maturity date for the Term Loans so affected, the “Extended Term Loan Maturity
Date”). The Agent shall promptly confirm to the applicable Extending Term
Lenders and Non-Extending Lenders such extension, specifying the effective date
of such extension (the “Extension Effective Date”), the Existing Term Loan
Maturity Date applicable to the Non-Extending Lenders, and the Extended Term
Loan Maturity Date (after giving effect to such extension) applicable to the
Extending Term Lenders.


(d)    The proposed terms of the Extended Term Loans to be established shall (x)
be identical as offered to each Lender under the applicable tranche of Term Loan
and (y) be identical to the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans are to be amended, except that:


(i)    the maturity date of the Extended Term Loans shall be later than the
maturity date of the applicable Existing Term Loan Tranche;


(ii)    all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment;


(iii)    the All-In Yield with respect to the Extended Term Loans may be
different than the All-In Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment;


(iv)    the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the final maturity date of the Term Loans held
by the Non-Extending Lenders that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and

51

--------------------------------------------------------------------------------








(v)    Extended Term Loans may have call protection as may be agreed by the
Borrower and the Extending Term Lenders; provided that no Extended Term Loans
may be optionally prepaid prior to the date on which all Term Loans with an
earlier final stated maturity (including Term Loans under the Existing Term Loan
Tranche from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by a pro rata optional prepayment of such other Term
Loans.


(e)    As a condition precedent to such extension, the Borrower shall deliver to
the Agent a certificate of the Borrower dated as of the Extension Effective
Date, signed by a Responsible Officer of the Borrower certifying that, before
and after giving effect to such extension, the representations and warranties
contained in Article V made by it that are qualified by materiality or Material
Adverse Effect shall be true and correct, and the representations that are not
so qualified shall be true and correct in all material respects, in each case on
and as of the Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date, and no Default or Event of Default exists or
will exist as of the Extension Effective Date.


(f)    Notwithstanding anything to the contrary herein, the Borrower shall have
the right, at any time prior to the Existing Term Loan Maturity Date, at the
Borrower’s sole expense and effort, upon notice to such Non-Extending Lender and
the Agent, to require each such Non-Extending Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.06), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Agent, which
consent(s) shall not unreasonably be withheld or delayed, (ii) each
Non-Extending Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower or such assignee shall have
paid to the Agent the processing and recordation fee specified in Section
10.06(b)(iv) and (iv) in no event shall the Borrower be entitled to exercise its
replacement right under this clause (f) with respect to a Non-Extending Lender
that is also acting as the Agent. Any such replacement Lender shall for all
purposes constitute an Extending Term Lender.


(g)    Notwithstanding the terms of Section 10.01, the Borrower and the Agent
shall be entitled (without the consent of any other Lenders except to the extent
required under subsection (c) above) to enter into any amendments (an “Extension
Amendment”) to this Agreement that the Agent believes are necessary to
appropriately reflect, or provide for the integration of, any extension of the
maturity date and other amendments applicable to any Class of Term Loans
pursuant to this Section 2.06.


(h)    At no time shall there be Classes of Term Loans hereunder which have more
than three (3) different final maturity dates.


2.07    Refinancing Amendments.


(a)    At any time after the Closing Date, the Borrower may, by written notice
to the Agent, request the establishment of one or more additional Classes of
term loans under this Agreement or an increase to an existing Class of term
loans under this Agreement (“Refinancing Term Loans”) to refinance, renew,
replace, defease or refund all or a portion of any Class of Term Loans then
outstanding; provided that:

52

--------------------------------------------------------------------------------








(i)    the proceeds of such Refinancing Term Loans shall be applied,
concurrently or substantially concurrently with the incurrence thereof, solely
to the pro rata repayment of the outstanding Class of Term Loans being so
refinanced;


(ii)    each Class of Refinancing Term Loans shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (or such other
amount necessary to repay any Class of outstanding Term Loans in full);


(iii)    such Refinancing Term Loans shall be in an aggregate principal amount
not greater than the aggregate principal amount of Term Loans to be refinanced
replaced, plus any accrued interest, premium, fees and expenses related thereto
(including any original issue discount or upfront fees);


(iv)    the final maturity date of such Refinancing Term Loans shall be no
earlier than the Term Loan Maturity Date of the Term Loans being refinanced (or,
in the case of any unsecured or second lien Refinancing Term Loans, no earlier
than the date 91 days after the Latest Term Loan Maturity Date existing at the
time of such refinancing or replacement), and the Weighted Average Life to
Maturity of such Refinancing Term Loans shall be no shorter than the then
remaining Weighted Average Life to Maturity of each Class of Term Loans being
refinanced;


(v)     (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions applicable to such Refinancing Term Loans
shall be as agreed between the Borrower and each Person with a commitment for a
Refinancing Term Loan (each, a “Refinancing Term Lender”) so long as, in the
case of any mandatory prepayment or redemption provisions, such Refinancing Term
Lenders do not participate on a greater than pro rata basis in any such
prepayments as compared to the Lenders and such provisions are not more
favorable than those applicable to the Term Loans and (B) the covenants, other
terms and security documents applicable to such Refinancing Term Loans
(excluding those terms described in the immediately preceding clause (A)), shall
be substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the Refinancing Term Lenders than
those applicable to the Class of Term Loans being refinanced or replaced, except
to the extent such covenants and other terms apply solely to any period after
the Latest Term Loan Maturity Date of the Term Loans existing at the time of
such refinancing or replacement (or, in the case of any unsecured or second lien
Refinancing Term Loans, after the date 91 days after such Latest Term Loan
Maturity Date) as certified by the chief financial officer of the Parent prior
to such incurrence or issuance;


(vi)    no Restricted Subsidiary is a borrower or a guarantor with respect to
such Refinancing Term Loans unless such Restricted Subsidiary is a Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations;


(vii)    any Unrestricted Subsidiary shall be an “unrestricted subsidiary” under
the terms of any Refinancing Term Loans;


(viii)    no existing Lender shall be required to provide any Refinancing Term
Loans;

53

--------------------------------------------------------------------------------






(ix)the Refinancing Term Loans may rank pari passu or junior in right of payment
with the remaining Term Loans or may be unsecured so long as the holders of any
Refinancing Term Loans (or a duly authorized agent on their behalf) that are
subordinated in right of payment are subject to a subordination agreement in
form and substance reasonably acceptable to the Agent and the Borrower;


(x)the Refinancing Term Loans may be secured by the Collateral on a pari passu
or junior basis, so long as the holders of any Refinancing Term Loans (or a duly
authorized agent on their behalf) that are secured on a junior basis are subject
to a Second Lien Intercreditor Agreement.


(b)    Each such notice shall specify (x) the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall be a date reasonably acceptable to the Agent and (y) in the
case of Refinancing Term Loans, the identity of the Persons (each of which shall
be a Person that would be an Eligible Assignee (for this purpose treating a
Lender of Refinancing Term Loans as if it were an assignee)) whom the Borrower
proposes would provide the Refinancing Term Loans and the portion of the
Refinancing Term Loans to be provided by each such Person. On each Refinancing
Effective Date, each Refinancing Term Lender shall make a Refinancing Term Loan
to the Borrower in a principal amount equal to such Person’s commitment
therefor.


(c)    This Section 2.07 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary (but shall be in addition to and not in lieu of
the second paragraph of Section 10.01). The Refinancing Term Loans shall be
documented by a Refinancing Amendment executed by the Persons providing the
Refinancing Term Loans (and the other Persons specified in the definition of
Refinancing Amendment but no other existing Lender), and the Refinancing
Amendment may provide for such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Agent and the Borrower, to effect the provisions of this Section 2.07. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of conditions consistent with the conditions in Section 4.01
and, to the extent reasonably requested by the Agent, receipt by the Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Agent and (ii) reaffirmation agreements and/or such amendments to the Security
Documents as may be reasonably requested by the Agent in order to ensure that
such Refinancing Term Loan is provided with the benefit of the applicable Loan
Documents.


(d)    Notwithstanding anything to the contrary contained in this Section 2.07
or elsewhere in this Agreement, the Borrower may elect to issue Refinancing
Notes consistent with the provisions set forth in subsection (a) above in lieu
of Refinancing Term Loans.


2.08    Interest.


(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.


(b)    If any Event of Default under Section 8.01(a) or (f) exists, then the
Agent may, and upon the written request of the Required Lenders shall, notify
the Borrower in writing that all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate and thereafter such Obligations shall bear interest at the Default
Rate to the fullest extent permitted by applicable Laws. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

54

--------------------------------------------------------------------------------






(c)    Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees. The Borrower shall pay to the Agent for its own account fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed, except
that interest computed by reference to the Base Rate at times when the Base Rate
is based on the Wells Fargo’s prime rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year). Interest shall accrue on each
outstanding Term Loan beginning, and including the day, such Term Loan is made
and until (but not including) the day on which such Term Loan (or such portion
thereof) is paid, provided that any Term Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day.
Each determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.


2.11    Evidence of Debt. The Term Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by the Agent in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Term Loan from such Lender, each payment and prepayment of principal of any such
Term Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Term Loans made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Agent, the Borrower shall
execute and deliver to such Lender (through the Agent) a Note, which shall
evidence such Lender’s Term Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Term Loans and payments with respect
thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrower will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.


2.12    Payments Generally; Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Term Loan
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m., at the option of the Agent,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

55

--------------------------------------------------------------------------------








(b)    (i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
of LIBO Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Agent in connection with the foregoing, and (B)
in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Agent, then the amount so paid shall constitute such Lender’s Term Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.


(ii)    Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the account of the Lenders hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Term Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to funding set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

56

--------------------------------------------------------------------------------








(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments hereunder are several and not joint. The
failure of any Lender to make any Term Loan, to fund any such participation or
to make any payment hereunder on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan, to purchase its participation or to make its payment hereunder.


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations of the other Credit Parties, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
amounts owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (unless permitted hereunder) (as to which the provisions of
this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    [Reserved].


2.15    Incremental Term Loans.


(a)    At any time after the Closing Date, the Borrower may by written notice to
the Agent elect to request the establishment of one or more incremental term
loan commitments (any such incremental term loan commitment, an “Incremental
Term Loan Commitment”) to make one or more additional term loan (any such
additional term loan, an “Incremental Term Loan”); provided that (i) the

57

--------------------------------------------------------------------------------




total aggregate principal amount for all Incremental Term Loan Commitments and
Incremental Term Loans incurred pursuant to this Section 2.15, when added to the
aggregate principal amount of Incremental Equivalent Debt incurred pursuant to
clause (t) of the definition of Permitted Indebtedness, shall not (as of any
date of incurrence thereof) exceed the Incremental Indebtedness Limit and
(ii) the total aggregate amount for each Incremental Term Loan Commitment (and
the Incremental Term Loans made thereunder) shall not be less than a minimum
principal amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (i). Each such notice shall specify the date
(each, an “Incremental Effective Date”) on which the Borrower proposes that any
Incremental Term Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days (or such shorter period as agreed to by the
Agent in its sole discretion) after the date on which such notice is delivered
to Agent. The Borrower may invite any Lender, any Affiliate of any Lender, any
Approved Fund and/or any other Eligible Assignee, to provide an Incremental Term
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Term Loan Commitment may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitment.


(b)    Any Incremental Term Loan Commitment shall become effective as of such
Incremental Effective Date; provided that:


(i)    no Default or Event of Default shall exist on such Incremental Effective
Date before or after giving effect to any Incremental Term Loan Commitment or
the making of any Incremental Term Loans pursuant thereto; provided that, with
respect to any Incremental Term Loan Commitment the primary purpose of which is
to finance a Permitted Acquisition or similar Investment permitted by this
Agreement, this clause (i) shall be determined at the time of the signing (as
opposed to closing) of the acquisition agreement with respect thereto;


(ii)    each of the representations and warranties contained in Article V shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Incremental Effective Date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date); provided that, with respect to any Incremental Term Loan
Commitment the primary purpose of which is to finance a Permitted Acquisition or
similar Investment permitted by this Agreement, this clause (ii) shall be
subject to customary “Sungard” language;


(iii)    the proceeds of any Incremental Term Loans shall be used for general
corporate purposes of the Borrower and its Restricted Subsidiaries (including
Permitted Acquisitions and Restricted Payments);


(iv)    each Incremental Term Loan Commitment (and the Incremental Term Loans
made thereunder) shall constitute Obligations of the Borrower, shall have the
same Guarantors as the other Term Loans and shall be secured by the Collateral
on a pari passu or (at the option of the Borrower) junior basis (subject to a
Second Lien Intercreditor Agreement) with the other Term Loans and shall not be
guaranteed by any other Subsidiary or secured by any additional property of the
Parent and its Subsidiaries;

58

--------------------------------------------------------------------------------








(v)    Incremental Term Loans will not have a shorter Weighted Average Life to
Maturity than the remaining Weighted Average Life to Maturity of the Initial
Term Loan or a maturity date earlier than the Latest Term Loan Maturity Date;


(vi)    the All-In Yield for such Incremental Term Loan shall be determined by
the applicable Incremental Lenders and the Borrower on the applicable
Incremental Effective Date; provided that, if the All-In Yield in respect of any
such Incremental Term Loan exceeds the All-In Yield for the Initial Term Loan by
more than 0.50%, then the interest rate margins for the Initial Term Loan shall
be increased so that the All-In Yield in respect of such Initial Term Loan is
equal to the All-In Yield for the Incremental Term Loan minus 0.50%, and (z)
except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Agent and the Borrower;


(vii)    Incremental Term Loans shall share on a pro rata (or at the option of
the applicable Incremental Lenders, less than pro rata) basis with prepayments
of the other Term Loans; and


(viii)    the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Loan Party authorizing such Incremental Term Loan and/or Incremental Term Loan
Commitment substantially consistent with those delivered on the Closing Date)
reasonably requested by Agent or the Incremental Lenders in connection with any
such transaction.


(c)    On any Incremental Effective Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto. The Incremental Term Loans shall be
deemed to be Term Loans; provided that such Incremental Term Loan shall be
designated as a separate tranche of Term Loans for all purposes of this
Agreement. The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement. Any
Incremental Lender making any Incremental Term Loan shall be entitled to the
same voting rights as the existing Lenders under the Term Facility and each
Incremental Term Loan shall receive proceeds of prepayments on the same basis as
the Initial Term Loan (such prepayments to be shared pro rata on the basis of
the original aggregate funded amount thereof among the Initial Term Loan and the
Incremental Term Loans).


(d)    Such Incremental Term Loan Commitments shall be effected pursuant to one
or more Incremental Amendments executed and delivered by the Borrower, the Agent
and the applicable Incremental Lenders (which Incremental Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to effect the provisions of this
Section 2.15, and the Required Lenders hereby expressly authorize the Agent to
enter into such amendment).

59

--------------------------------------------------------------------------------








ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.


(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment by the applicable Loan Party to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

60

--------------------------------------------------------------------------------








(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the Law of the jurisdiction in which the applicable Loan
Party is resident for Tax purposes, or any treaty to which such jurisdiction is
a party shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing:


(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of a duly completed IRS Form W-9 (or
any equivalent or successor form) certifying that such Lender is exempt from
United States federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of a duly completed IRS
Form W-8BEN or W-8BEN-E, as applicable (or any equivalent or successor forms)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, executed
originals of a duly completed IRS Form W-8BEN or W-8BEN-E, as applicable (or any
equivalent or successor forms) establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such Tax treaty;

61

--------------------------------------------------------------------------------






(2)    executed originals of a duly completed IRS Form W-8ECI (or any equivalent
or successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of a duly completed IRS Form W-8BEN or W-8BEN-E, as
applicable (or any equivalent or successor forms); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any equivalent or successor form), accompanied
by executed originals of a duly completed IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, or IRS Form W-9 (or any equivalent or successor forms),
a U.S. Tax Compliance Certificate, a certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Agent to determine the withholding
or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

62

--------------------------------------------------------------------------------






Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update and
execute such form or certification and provide executed originals to the
Borrower and the Agent or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Term Loan Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, any obligation of such Lender to make or continue LIBO Rate Loans or
to convert Base Rate Loans to LIBO Rate Loans shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all LIBO Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBO Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.


3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans shall be suspended until the Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

63

--------------------------------------------------------------------------------








3.04    Increased Costs; Reserves on LIBO Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate);


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Term Loans, Term Loan principal,
or other Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBO
Rate Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any LIBO Rate Loan (or
of maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitments of such Lender or the Term Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

64

--------------------------------------------------------------------------------








(d)    Delay in Requests. Failure or delay on the part of any Lender or such
other Recipient to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such other
Recipient’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or any other Recipient pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)    Reserves on LIBO Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Term Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:


(a)    any continuation, conversion, payment or prepayment of any Term Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)    any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss of anticipated profits on account of interest payments that
would otherwise have been made with respect to such LIBO Rate Loan and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Term Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Term Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

65

--------------------------------------------------------------------------------






3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.


3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Term Loan Commitments and repayment of all other
Obligations hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND FUNDING


4.01    Conditions to Closing and Funding. The obligation of each Lender to fund
its Initial Term Loan hereunder is subject to satisfaction of the following
conditions precedent:


(a)    The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed promptly by originals the provision of which is reasonable and
customary) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party or the Lenders, as applicable, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Agent:


(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Borrower;


(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

66

--------------------------------------------------------------------------------








(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;


(v)    a satisfactory opinion of Vorys, Sater, Seymour & Pease LLP, counsel to
the Loan Parties, addressed to the Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Agent may reasonably
request;


(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the Closing Date, except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (2) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects, and (3) for
purposes of this Section 1, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) that no Default or Event of Default shall exist, or would
result from the funding of the Initial Term Loans or from the application of the
proceeds thereof, (C) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (D) to the Solvency of the Loan Parties taken as a whole as of the
Closing Date after giving effect to the transactions contemplated hereby, and
(E) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;


(vii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;


(viii)    payoff letters from the agents for the lenders under the Existing
Credit Agreement and the Existing Term Loan Agreement reasonably in form and
substance reasonably satisfactory to the Agent evidencing that (A) the Existing
Credit Agreement and the Existing Term Loan Agreement have been or concurrently
with the Closing Date are being terminated and (B) all obligations thereunder
are being paid in full;


(ix)    the Security Documents and copies of certificates evidencing any stock
being pledged thereunder, together with undated stock powers executed in blank
(the originals of which shall be delivered to the Agent promptly following the
Closing Date), each duly executed by the applicable Loan Parties;


(x)    all other Loan Documents, each duly executed by the applicable Loan
Parties;

67

--------------------------------------------------------------------------------








(xi)    results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, or subordination agreements
satisfactory to the Agent are being tendered concurrently with such extension of
credit or other arrangements satisfactory to the Agent for the delivery of such
termination statements and releases, satisfactions and discharges have been
made;


(xii)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the Liens intended to be
created under the Loan Documents and all such documents and instruments shall
have been, or concurrently with the Closing Date are so filed, registered or
recorded to the reasonable satisfaction of the Agent; and


(xiii)    such other assurances, certificates, documents, consents or opinions
as the Agent reasonably may require.


(b)    The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since the date of the
Audited Financial Statements.


(c)    The Agent shall have received and be satisfied with (i) detailed
financial projections and business assumptions for the Parent and its
Subsidiaries on (x) a monthly basis for the remainder of the current Fiscal Year
and (y) on an annual basis, for the two Fiscal Years thereafter, including, in
each case, a Consolidated income statement, balance sheet and statement of cash
flow, and (ii) such other information (financial or otherwise) reasonably
requested by the Agent.


(d)    The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.


(e)    All fees and expenses required to be paid to the Agent or the Arrangers
on or before the Closing Date shall have been paid in full, and all fees and
expenses required to be paid to the Lenders on or before the Closing Date shall
have been paid in full.


(f)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Agent to the extent required to be paid hereunder and invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
Closing Date (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Agent).


(g)    The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act in each case, the results of which are reasonably
satisfactory to the Agent.


(h)    Substantially concurrently with the satisfaction of the other conditions
precedent set forth in this Section 4.01, the Parent, the Borrower and their
respective Subsidiaries party thereto shall have entered into the ABL Facility
and the Agent shall have received a counterpart of the Intercreditor Agreement,
signed by the ABL Agent and acknowledged by the Loan Parties party thereto.

68

--------------------------------------------------------------------------------








(i)    The Agent shall be reasonably satisfied with the capital structure of the
Loan Parties. Without limiting the foregoing, the Loan Parties shall not have
any Indebtedness for borrowed money outstanding as of the Closing Date other
than (a) the Obligations, (b) the obligations under the ABL Facility, (c) prior
to the making of the Initial Term Loan hereunder and the initial advances under
the ABL Facility, under the Existing Credit Agreement and Existing Term Loan
Agreement and (d) Permitted Indebtedness.


(j)    The Parent shall have received recent Debt Ratings from S&P and Moody’s.


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Credit Parties to enter into this Agreement and to make Term Loans
hereunder, each Loan Party represents and warrants to the Agent and the other
Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents and Liens in favor of the ABL Agent
under the ABL Documents); or (d) violate any Law.

69

--------------------------------------------------------------------------------






5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (having the priority as set forth in the Intercreditor Agreement), (b)
such as have been obtained or made and are in full force and effect and (c) any
reports which any Loan Party may file or be required to file with the SEC in
connection herewith.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


5.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for Taxes, material
commitments and Indebtedness.


(b)    The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated May 3, 2014, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.


(d)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Parent and its Subsidiaries delivered pursuant to Section
6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Loan Parties’ best estimate of its future financial performance.


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of its properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

70

--------------------------------------------------------------------------------








5.07    No Default. No Loan Party or any Restricted Subsidiary is in default
under or with respect to, or party to, any Material Contract or any Material
Indebtedness. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.


5.08    Ownership of Property


(a)    Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and marketable title in fee simple to or valid leasehold interests
(subject to Permitted Encumbrances) in, all Real Estate necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Restricted Subsidiary has
(subject to Permitted Encumbrances) good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.


(b)    Schedule 5.08(b)(1) sets forth the address as of the Closing Date
(including street address, county and state) of all Real Estate that is owned by
the Loan Parties, together with a list of the holders of any mortgage or other
Lien thereon as of the Closing Date. Each Loan Party and each of its Restricted
Subsidiaries has good, marketable and insurable fee simple title to the Real
Estate owned by such Loan Party or such Restricted Subsidiary, free and clear of
all Liens, other than Permitted Encumbrances, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Schedule 5.08(b)(2) sets forth the address (including
street address, county and state) of all Leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
Lease as of the Closing Date. As of the Closing Date, each of such Leases is in
full force and effect in all material respects and the Loan Parties are not in
material default of the terms thereof (other than in connection with any store
closings permitted hereunder).


5.09    Environmental Compliance


(a)    No Loan Party or any Restricted Subsidiary thereof (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, except, in each case, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    Except as otherwise set forth in Schedule 5.09, to the knowledge of the
Loan Parties, none of the properties currently or formerly owned or operated by
any Loan Party or any Restricted Subsidiary thereof is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any Restricted Subsidiary thereof or, to the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
Restricted Subsidiary thereof; to the knowledge of the Loan Parties, there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Restricted Subsidiary thereof in violation of any
Environmental Law; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any Restricted Subsidiary thereof in violation of any Environmental
Law.

71

--------------------------------------------------------------------------------








(c)    Except as otherwise set forth on Schedule 5.09, no Loan Party or any
Restricted Subsidiary thereof is undertaking, and no Loan Party or any
Restricted Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and, to the knowledge of the Loan
Parties, all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Restricted Subsidiary thereof have been disposed of in
a manner not reasonably expected to result in a Material Adverse Effect.


5.10    Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Restricted Subsidiary operates. Schedule 5.10 sets forth a
description of all material insurance maintained by or on behalf of the Loan
Parties as of the Closing Date. As of the Closing Date, each insurance policy
listed on Schedule 5.10 is in full force and effect and all premiums in respect
thereof that are due and payable have been paid.


5.11    Taxes. The Loan Parties and their Restricted Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except, in each case, (i) those
which are being contested in good faith by appropriate proceedings being
diligently conducted, for which adequate reserves have been provided in
accordance with GAAP, as to which Taxes no Lien has been filed and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation, or (ii) to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Loan Parties, there is no proposed Tax
assessment against any Loan Party or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect. No Loan Party or any Restricted Subsidiary
thereof is a party to any Tax sharing agreement.


5.12    ERISA Compliance.


(a)    The Borrower, each of its ERISA Affiliates, and each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Sections 412 or 430 of the Code and to
each Multiemployer Plan, and no application for a funding waiver or an extension
of any amortization period pursuant to Sections 412 or 430 of the Code has been
made with respect to any Plan. No Lien imposed under the Code or ERISA exists
or, to the knowledge of the Lead Borrower is likely to arise on account of any
Plan or Multiemployer Plan.

72

--------------------------------------------------------------------------------






(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.


(c)    Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.


5.13    Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and percentage of Equity Interests of each such
Subsidiary. As of the Closing Date, all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
(to the extent such concepts are applicable) and are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except for Permitted Encumbrances. Except as
set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary. As of the Closing Date, the Loan Parties
have no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. As of the Closing Date, all
of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable (to the extent such concepts are
applicable) and are owned in the amounts specified on Part (c) of Schedule 5.13
free and clear of all Liens other than Permitted Encumbrances arising by
operation of Law. As of the Closing Date, except for those created under the
Security Documents and the ABL Documents, the copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.


5.14    Margin Regulations; Investment Company Act.


(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Term Loans shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any margin stock
or for any other purpose that might cause any of the Term Loans to be considered
a “purpose credit” within the meaning of Regulations T, U, or X issued by the
FRB.


(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

73

--------------------------------------------------------------------------------








5.15    Disclosure. Each Loan Party has disclosed to the Agent and the Lenders
all material agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished in writing by or on behalf of any
Loan Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, (a) the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and (b) no representation
or warranty is made as to the impact of future general economic conditions or as
to whether the Loan Parties’ projected consolidated results as set forth in the
projected financial information will actually be realized, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results for the periods covered by the projected financial
information may differ materially from such financial projections.


5.16    Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance (A) in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (i) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (B) with Section 10.17.


5.17    Intellectual Property; Licenses, Etc. The Loan Parties and their
Restricted Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Loan Parties, the use by the Loan
Parties of such Intellectual Property, licenses and permits does not conflict
with the rights of any other Person. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any Restricted Subsidiary infringes upon any rights held by any other Person.
Except as specifically disclosed in Schedule 5.17, no claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


5.18    Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Restricted Subsidiary
thereof pending or, to the knowledge of any Loan Party, threatened, which either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent that any such violation would not reasonably be expected to have a
Material Adverse Effect. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law except to the extent that any such liability or obligations
would not reasonably be expected to have a Material Adverse Effect. All material
payments due from any Loan Party and its Restricted Subsidiaries, or for which
any claim may be made against any Loan Party or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as filed with the SEC or as
otherwise set forth on Schedule 5.18, as of the Closing Date, no Loan Party is a
party to or bound by any collective bargaining agreement, or any material
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be

74

--------------------------------------------------------------------------------




filed with the National Labor Relations Board, and no labor organization or
group of employees of any Loan Party has made a pending demand for recognition.
There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Restricted Subsidiary pending or, to
the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Restricted Subsidiaries which either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Restricted Subsidiaries is bound.


5.19    Security Documents.


The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The financing statements, releases and other
filings are in appropriate form and have been or will be filed in the offices
specified in Schedule II of the Security Agreement. Upon such filings and/or the
obtaining of “control,” (as defined in the UCC) the Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made) in each case prior and superior
in right to any other Person, other than Permitted Encumbrances having priority
over the Lien of the Agent under applicable Law.
5.20    Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to the funding of the Initial Term
Loans, the Parent and its Restricted Subsidiaries, on a Consolidated basis, are
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.


5.21    Deposit Accounts and Securities Accounts. Annexed hereto as Schedule
5.21 is a list of all DDAs and Securities Accounts maintained by the Loan
Parties as of the Closing Date, which Schedule includes, with respect to each
DDA and Securities Account (a) the name and address of the depository or
securities intermediary, as applicable; (b) the account number(s) maintained
with such depository; (c) a contact person at such depository or securities
intermediary, as applicable, and (d) the identification of each Blocked Account
Bank or securities intermediary, as applicable.


5.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Term Loans or transactions contemplated by the Loan Documents,
and no Loan Party or Affiliate thereof has any obligation to any Person in
respect of any finder’s or brokerage fees in connection therewith.


5.23    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations that would reasonably be
expected to have a Material Adverse Effect.

75

--------------------------------------------------------------------------------








5.24    Material Contracts. The Loan Parties are not in breach or in default in
any material respect of or under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract.


5.25    Foreign Asset Control Regulations. Neither of the advance of the Term
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrower or its Subsidiaries (including Unrestricted Subsidiaries)
and Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person or in any manner violative of any such order. Each Loan Party is in
compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Term Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Term Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which a claim
has not been asserted), the Loan Parties shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:
6.01    Financial Statements. Deliver to the Agent, in form and detail
satisfactory to the Agent:


(a)    within 90 days after the end of each Fiscal Year of the Parent, a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by the report with respect to such consolidated financial statements
of an independent registered public accounting firm of recognized national
standing which report shall be unqualified and shall (i) state that such
registered public accounting firm conducted its audits in accordance with the
standards of the Public Company Accounting Oversight Board (United States), that
such registered public accounting firm believes that such audits provide a
reasonable basis for their report, and that in their opinion such consolidated
financial statements present fairly, in all material respects, the financial
position of the Parent and its Subsidiaries as at the end of such fiscal year
and the results of their operations and their cash flows for such fiscal year in
conformity with GAAP, or (ii) contain such statements as are customarily
included in unqualified reports of independent accountants in conformity with
the recommendations and requirements of The American Institute of Certified
Public Accountants (or any successor organization);

76

--------------------------------------------------------------------------------








(b)    within 45 days after the end of each Fiscal Quarter of each Fiscal Year
of the Parent, a Consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such Fiscal Quarter, and the related consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal
Quarter and for the portion of the Parent’s Fiscal Year then ended, setting
forth in each case in comparative form the figures for (A) the corresponding
Fiscal Quarter of the previous Fiscal Year and (B) the corresponding portion of
the previous Fiscal Year, all in reasonable detail, certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Parent and its Subsidiaries as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;


(c)    on or before March 5 of each year, forecasts prepared by management of
the Borrower, in form satisfactory to the Agent, of consolidated balance sheets
and statements of income or operations and cash flows of the Parent and its
Subsidiaries on an annual basis for such Fiscal Year (including the Fiscal Year
in which the Term Loan Maturity Date occurs), and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year.


6.02    Certificates; Other Information. Deliver to the Agent, in form and
detail reasonably satisfactory to the Agent:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, which certificate shall set forth (i) a
specification of any change in the identity of the Restricted Subsidiaries and
Unrestricted Subsidiaries as at the end of such Fiscal Year or period, as the
case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
Fiscal Year or period, as the case may be, (ii) reasonably detailed calculations
for each Immaterial Subsidiary evidencing compliance with the definition of
“Immaterial Subsidiary” and showing compliance with such definition, (iii)
reasonably detailed calculations of the amount of the Available Amount as and at
the end of such quarterly period or fiscal year, as the case may be, and
specifying any applicable utilizations of the Available Amount during such
quarterly period or fiscal year, as applicable, (iv) solely in connection with
delivery of financial statements pursuant to Section 6.01(a), reasonably
detailed calculations of the Consolidated Total Leverage Ratio and (v) in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide: (x) a
statement of reconciliation conforming such financial statements to GAAP and (y)
a copy of management’s discussion and analysis with respect to such financial
statements;


(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Agent pursuant hereto;


(c)    [reserved];


(d)    as soon as available, but in any event by July 31 of each year, a report
summarizing the insurance coverage in effect for each Loan Party and its
Restricted Subsidiaries and containing information consistent with past reports;

77

--------------------------------------------------------------------------------






(e)    promptly after the Agent’s request therefor, and to the extent the same
are disclosed in a filing with the SEC, copies of all Material Contracts and
documents evidencing Material Indebtedness (other than intercompany Indebtedness
among Loan Parties);


(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Restricted
Subsidiary thereof or any other matter which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect; and


(g)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the Agent or
any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the Agent
or any Lender that requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) the Borrower shall notify the Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Agent. The Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Agent will make available to
the Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive MNPI with respect to the Loan Parties or their
securities) (each, a “Public Lender”). The Loan Parties hereby agree that they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan
Parties shall be deemed to have authorized the Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any MNPI (although it
may be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

78

--------------------------------------------------------------------------------






6.03    Notices. Promptly notify the Agent upon any Responsible Officer
obtaining knowledge:


(a)    of the occurrence of any Default or Event of Default;


(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;


(c)    of any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority
or the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws, in each case if adversely
determined, would reasonably be expected to have a Material Adverse Effect;


(d)    of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect;


(e)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;


(f)    of any change in the Parent’s chief executive officer, chief operating
officer, chief financial officer or treasurer;


(g)    of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;


(h)    of the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $1,000,000;


(i)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and


(j)    of any failure by any Loan Party to pay rent or such other amounts due at
any of a Loan Party’s locations if such failure continues for more than ten (10)
days following the day on which such rent first came due and such failure would
be reasonably likely to result in a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness that, if not paid, would constitute an
Event of Default under Section 8.01(e), as and when due and payable, but subject
to any grace periods and subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

79

--------------------------------------------------------------------------------








6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties or the failure to do so would not reasonably be expected to
have a Material Adverse Effect.


6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.


6.07    Maintenance of Insurance.


(a)    Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Agent and not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance programs with respect to employment insurance and health
insurance and with respect to amounts required to be paid by the Loan Parties by
any insurer on account of any loss under property or liability insurance
policies) as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Agent.


(b)    Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a mortgagee clause
(regarding Material Real Property) and lenders’ loss payable clause (regarding
personal property), in form and substance reasonably satisfactory to the Agent,
which endorsements or amendments shall provide that the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Agent, (ii) a provision to the effect that none of the Loan Parties, Credit
Parties or any other Person shall be a co-insurer and (iii) such other customary
provisions as the Agent may reasonably require from time to time to protect the
interests of the Credit Parties.


(c)    Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.


(d)    Cause business interruption policies to name the Agent as a loss payee
and to be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, (ii) a provision to the
effect that none of the Loan Parties, the Agent, or any other party shall be a
co‑insurer and (iii) such other provisions as the Agent may reasonably require
from time to time to protect the interests of the Credit Parties.

80

--------------------------------------------------------------------------------








(e)    Cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent.


(f)    Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Agent of either payment of the premium therefor or that such
premium is being financed.


(g)    Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy with coverage and in amounts that
are in accordance with past practice of the Loan Parties.


(h)    Without limiting the foregoing, with respect to Material Real Property,
(i) maintain, if available, flood insurance in an amount and otherwise
sufficient to comply with the Flood Laws and provide to the Agent such other
information as may be required to establish compliance with all Flood Laws, (ii)
furnish to the Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Agent prompt written notice of any redesignation of any
such improved Material Real Property into or out of a special flood hazard area.
“Flood Laws” means the requirements placed on federally regulated lenders under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973, the National Flood Insurance Reform Act of 1994, the Biggert-Waters Flood
Insurance Act of 2012, as such statues may be amended or re-codified from time
to time, any substitution therefor and any regulations promulgated thereunder.


None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.
6.08    Compliance with Laws. Comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees binding
on and applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Loan Parties in accordance with GAAP; (ii) such contest effectively
suspends enforcement of the contested Laws, and (iii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect,
and (b) with Section 10.17.

81

--------------------------------------------------------------------------------






6.09    Books and Records; Accountants


Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP (or IFRS, as applicable in all material
respects) consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and, subject to the provisions
of Section 10.07 hereof, independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and so long as an
Event of Default has occurred and is continuing, Registered Public Accounting
Firm (at which the Borrower has the right to be present), all at the expense of
the Loan Parties and at such reasonable times during normal business hours upon
reasonable advance notice to the Borrower, and permit any Lender (at the sole
cost and expense of such Lender) to participate in any such visit, inspection or
discussion; provided, however, that when a Default or Event of Default exists
the Agent (or any of its representatives or independent contractors) may do any
of the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice.


6.11    Use of Proceeds.


(a)    Use the proceeds of the Initial Term Loan, together with the proceeds of
the ABL Facility, (i) to refinance the obligations under the Existing Credit
Agreement and the Existing Term Loan Agreement and to pay fees and expenses in
connection therewith and with the transactions contemplated hereunder, (ii) to
finance the acquisition of working capital assets of the Borrower, including the
purchase of inventory, in each case in the ordinary course of business, and
(iii) for general corporate purposes of the Loan Parties (including Permitted
Acquisitions and Restricted Payments), in each case to the extent not prohibited
under applicable Law and the Loan Documents.


(b)    Use the proceeds of any Incremental Term Loan as permitted pursuant to
Section 2.15.


6.12    Additional Loan Parties and Material Real Property.


(a)    Notify the Agent at the time that any Person (x) becomes a Subsidiary
(other than any Excluded Subsidiary) or (y) who is an Unrestricted Subsidiary
becomes a Restricted Subsidiary that is no longer an Unrestricted Subsidiary or
otherwise an Excluded Subsidiary, and in each case promptly thereafter (and in
any event within thirty (30) days) or such longer period as the Agent may agree,
cause any such Person (i) which is not an Excluded Subsidiary, to (A) become a
Loan Party by executing and delivering to the Agent a Joinder to this Agreement
or a Joinder to the Facility Guaranty or such other documents as the Agent shall
deem reasonably necessary for such purpose, (B) grant a Lien to the Agent on
such Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (C) deliver to the Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and reasonably acceptable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)(a)), and (ii) if any Equity Interests or Indebtedness of such Person
are owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness, in each case in form, content and
scope reasonably satisfactory to the Agent; provided, that a pledge of the
Equity Interests a CFC or CFC Holdco by a Person described in clauses (x) or (y)
of this Section 6.12 shall be limited to 65% of the outstanding voting Equity
Interests and 100% of the non-voting Equity Interests of such CFC or CFC Holdco,
and such time period may be extended based on local law or practice). In no
event shall compliance with this Section 6.12 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this Section
6.12 if such transaction was not otherwise expressly permitted by this Agreement
or constitute or be deemed to constitute, with respect to any Restricted
Subsidiary, an approval of such Person as a Borrower.

82

--------------------------------------------------------------------------------








(b)    Within sixty (60) days after the acquisition of any Material Real
Property by any Loan Party that is not subject to the existing Security
Documents (as such time period may be extended by the Agent, in its sole
discretion), deliver such Mortgages, title insurance policies, environmental
reports, surveys, flood hazard certifications, notices and confirmations
thereof, effective flood hazard insurance policies and other documents
reasonably requested by the Agent in connection with granting and perfecting a
first priority Lien, subject to Permitted Encumbrances, on such Material Real
Property in favor of the Agent, all in form and substance acceptable to the
Agent, unless the Agent has waived such Mortgages and related reports,
certifications and other documents in its sole discretion or at the direction of
any Lender, including, without limitation, with respect to any such Material
Real Property subject to the Flood Laws for which flood insurance is not
available pursuant to Section 6.07(h); provided that, if the Agent shall have
obtained a Mortgage with respect to any Material Real Property subject to the
Flood Laws and subsequent to obtaining such Mortgage, flood insurance with
respect to such Material Real Property is thereafter not available pursuant to
Section 6.07(h), the Agent may, in its sole discretion or at the direction of
any Lender, release such Mortgage with respect to such Material Real Property.


6.13    [Reserved].


6.14    Information Regarding the Collateral.


Furnish to the Agent at least fifteen (15) days prior written notice of any
change in: (i) any Loan Party’s name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties; (ii) the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility);
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.
6.15    [Reserved].


6.16    Environmental Laws. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) conduct its
operations and keep and maintain its Real Estate in material compliance with all
Environmental Laws; (b) obtain and renew all environmental permits necessary for
its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate, provided,
however, that neither a Loan Party nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP.


6.17    Further Assurances.


(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence reasonably satisfactory to the
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

83

--------------------------------------------------------------------------------








(b)    If any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Security Documents
that become subject to the perfected first-priority Lien under the Security
Documents upon acquisition thereof and other than Excluded Property), notify the
Agent thereof, and the Loan Parties will cause such assets to be subjected to a
Lien securing the Obligations and will take such actions as shall be reasonably
necessary or shall be reasonably requested by the Agent to grant and perfect
such Liens, including actions described in paragraph (a) of this Section 6.17,
all at the expense of the Loan Parties. In no event shall compliance with this
Section 6.17(b) waive or be deemed a waiver or Consent to any transaction giving
rise to the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement.


(c)    Upon the reasonable request of the Agent, use commercially reasonable
efforts to cause any of its landlords with respect to its leased distribution
centers and/or corporate headquarters to deliver a Collateral Access Agreement
to the Agent in such form as the Agent may reasonably require.


6.18    Material Contracts. (a) Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, (b) maintain each
such Material Contract in full force and effect except to the extent such
Material Contract is no longer used or useful in the conduct of the business of
the Loan Parties in the ordinary course of business, consistent with past
practices, (c) enforce each such Material Contract in accordance with its terms,
(d) take all such action to such end as may be from time to time requested by
the Agent, (e) upon request of the Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Restricted Subsidiaries is entitled to
make under such Material Contract, and (f) cause each of its Restricted
Subsidiaries to do the foregoing, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect.


6.19    Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain Debt Ratings from both Moody’s and S&P.


6.20    Post-Closing Covenant. As promptly as practicable, and in any event
within the time periods after the Closing Date specified in Schedule 6.20 or
such later date as the Agent agrees to in writing, deliver the documents or take
the actions specified in Schedule 6.20.

84

--------------------------------------------------------------------------------








ARTICLE VII
NEGATIVE COVENANTS


So long as any Term Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which a claim
has not been asserted), no Loan Party shall, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for Permitted Encumbrances.


7.02    Investments. Make any Investments, except Permitted Investments.


7.03    Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock, or
(c) issue and sell any other Equity Interests if a Change of Control or other
Event of Default would result therefrom.


7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that:


(a)    any Restricted Subsidiary which is not a Loan Party may merge or
consolidate with (i) a Loan Party, provided that the Loan Party shall be the
continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries which are not Loan Parties, provided that when any wholly-owned
Restricted Subsidiary is merging or consolidating with another Restricted
Subsidiary, the wholly-owned Restricted Subsidiary shall be the continuing or
surviving Person;


(b)    any Restricted Subsidiary which is a Loan Party may merge or consolidate
with any Restricted Subsidiary which is a Loan Party or into the Borrower,
provided that in any merger or consolidation involving the Borrower, the
Borrower shall be the continuing or surviving Person;


(c)    any Subsidiary may liquidate or dissolve if the Borrower or the Parent
(as the case may be) determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower or the Parent (as the case
may be) and is not materially disadvantageous to the Credit Parties, so long as
the assets of such Subsidiary that is a Loan Party are transferred to another
Loan Party upon such liquidation or dissolution;


(d)    the Parent and its Subsidiaries may complete any restructuring,
regardless of whether accomplished by liquidation, contribution, distribution,
merger, amalgamation or any other technique, whereby the ownership of Foreign
Subsidiaries is changed, so long as each such Foreign Subsidiary that is a
Subsidiary of Abercrombie & Fitch International, Inc. prior to such
restructuring remains, directly or indirectly, a Subsidiary of Abercrombie &
Fitch International, Inc. after such restructuring; and


(e)    in connection with a Permitted Acquisition, any Restricted Subsidiary of
a Loan Party may merge with or into or consolidate with any other Person or
permit any other Person to merge with or into or consolidate with it; provided
that (i) the Person surviving such merger or consolidation shall be a
wholly-owned Restricted Subsidiary of a Loan Party and such Person shall become
a Loan Party in accordance with the provisions of Section 6.12 hereof, and (ii)
in the case of any such merger or consolidation to which any Loan Party is a
party, such Loan Party is the surviving Person.

85

--------------------------------------------------------------------------------








7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.


7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:


(a)    (i) each Restricted Subsidiary of a Loan Party may make Restricted
Payments to any Loan Party and (ii) each Restricted Subsidiary that is not a
Loan Party may make Restricted Payments to any Restricted Subsidiary;


(b)    the Parent and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests (other than Disqualified Stock not otherwise permitted
by Section 7.03) of such Person;


(c)    Subsidiaries may (i) declare and pay dividends or make distributions
ratably with respect to their Equity Interests and (ii) may make Restricted
Payments to the Parent, and other Subsidiaries of the Parent, in amounts
necessary to enable the Parent to pay the dividends described in clause (b)
above, along with standard costs associated with such payment of dividends or
distributions, and to pay income and franchise taxes and operating and
professional expenses;


(d)    so long as no Default or Event of Default has occurred and is continuing,
the Parent and its Restricted Subsidiaries may make Restricted Payments pursuant
to and in accordance with employment contracts, stock option plans or other
benefit plans or similar arrangements for consultants, management (including
directors and officers) or employees of the Loan Parties and their Subsidiaries;


(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Parent and its Restricted Subsidiaries
may make other Restricted Payments in an aggregate amount not to exceed the
Available Amount at such time; and


(f)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent and its Restricted Subsidiaries may make
other Restricted Payments in an aggregate amount not to exceed $200,000,000
during the term of this Agreement or a greater amount if the Consolidated Total
Leverage Ratio (calculated on a pro forma basis after giving effect to such
Restricted Payment) for the most recent Measurement Period is not greater than
2.00 to 1.00.


7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Junior Indebtedness, except:


(a)    as long as no Default or Event of Default then exists, regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
Junior Indebtedness (provided that such payments of Subordinated Indebtedness
shall be in accordance with the subordination terms thereof or the applicable
subordination agreement relating thereto);


(b)    Permitted Refinancings of any such Indebtedness;


(c)    (i) payments in exchange for, or with proceeds of any issuance of, Equity
Interests (other than Disqualified Stock) of the Parent or any Restricted
Subsidiary, and/or any capital contribution in respect of Equity Interests
(other than Disqualified Stock) of the Parent or any Restricted Subsidiary, (ii)
payments as a result of the conversion of all or any portion of any Junior
Indebtedness into Equity Interests (other than Disqualified Equity Interests) of
the Parent or any Restricted Subsidiary and (iii) payments of interest in
respect of any Junior Indebtedness in the form of payment-in-kind interest
constituting Permitted Indebtedness; and

86

--------------------------------------------------------------------------------








(d)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Indebtedness prior to their
scheduled maturity in an aggregate amount not to exceed the sum of (x)
$50,000,000 and (y) the Available Amount at such time.


7.08    Change in Nature of Business.


(a)    In the case of the Parent, engage in any business or activity other than
(i) the direct or indirect ownership of all outstanding Equity Interests in the
other Loan Parties, (ii) maintaining its corporate existence, (iii)
participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (iv)
the execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (v) other activities not prohibited
under this Agreement and (vi) activities incidental to the businesses or
activities described in clauses (i) through (v) of this Section 7.08(a).


(b)    In the case of each of the Loan Parties, engage in any line of business
substantially different from the business conducted by the Loan Parties and
their Restricted Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.


7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
taken as a whole no less favorable to the Loan Parties or such Restricted
Subsidiary as would be obtainable by the Loan Parties or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) a transaction between or among the Loan Parties, (b) advances for
commissions, travel and other similar purposes in the ordinary course of
business to directors, officers and employees, (c) the issuance of Equity
Interests in the Parent to any officer, director, employee or consultant of the
Parent or any of its Restricted Subsidiaries, (d) the payment of reasonable fees
and out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Parent or any of its Restricted Subsidiaries, and
(e) any issuances of securities of the Parent (other than Disqualified Stock) or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment agreements, stock options and stock ownership
plans (in each case in respect of Equity Interests in the Parent) of the Parent
or any of its Restricted Subsidiaries.


7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or the ABL
Documents) that (a) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise
transfer property to or invest in a Loan Party, (ii) of any Restricted
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Obligations,
(iii) of any Restricted Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Restricted Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person in favor of the Agent;
provided, however, that this clause (iv) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Permitted Indebtedness solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding, in any event, any Junior
Indebtedness) and the proceeds and products thereof and, in the case of any
Credit Agreement Refinancing Debt or Incremental Equivalent Debt, permit the
Liens securing the Obligations without restriction (subject to any applicable
First Lien Intercreditor Agreement or Second Lien Intercreditor Agreement); or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

87

--------------------------------------------------------------------------------






7.11    Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents in a manner materially
adverse to the Credit Parties, or (b) any Material Contract or Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder or, with respect to the ABL Facility, as permitted by the
Intercreditor Agreement), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents, or otherwise would be reasonably likely to have a
Material Adverse Effect.


7.12    Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as permitted by GAAP
(it being agreed that a conversion from GAAP to IFRS shall be permitted).


7.13    Deposit Accounts. Open new DDAs (other than Excluded DDAs) or Blocked
Accounts unless the Loan Parties shall have delivered to the Agent appropriate
Blocked Account Agreements satisfactory to the Agent.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Term Loan, or
(ii) within three (3) Business Days after the date required to be paid herein,
any interest on any Term Loan, or any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.14 or 6.19 or Article VII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the Borrower obtaining knowledge
of such default and (ii) notice by the Agent; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary thereof (i)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including aggregate amounts owing to all creditors under any
combined or syndicated credit arrangement), or (ii) fails to observe or perform
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Material Indebtedness or
the beneficiary or beneficiaries of any Guarantee thereof (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
further that no such event under the ABL Facility shall constitute an Event of
Default under this clause (e) (other than an event of default thereunder which
constitutes an independent Event of Default under this Agreement without regard
to the provisions of the ABL Facility) until the earliest to occur of (x) the
conclusion of the applicable grace period, if any, after such event or
circumstance (but only if such event or circumstance has not been waived), (y)
the acceleration of the Indebtedness under the ABL Facility and (z) the Exercise
of Secured Creditor Remedies (as defined in the Intercreditor Agreement) by the
ABL Agent in respect of any Collateral; or

88

--------------------------------------------------------------------------------






(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or


(g)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 (to the extent not paid using cash on hand of the Loan Parties or
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect; or


(h)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $35,000,000
or which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35,000,000 which would reasonably likely
result in a Material Adverse Effect; or


(i)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as a
result of the gross negligence or willful misconduct of the Agent or
indefeasible payment in full of all the Obligations, ceases to be in full force
and effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on a material portion of the Collateral, with the priority
required by the applicable Security Document (other than as a result of the
gross negligence or willful misconduct of the Agent); or

89

--------------------------------------------------------------------------------








(j)    Change of Control. There occurs any Change of Control; or


(k)    Cessation of Business. Except as otherwise expressly permitted hereunder,
the Loan Parties taken as a whole shall take any action to permanently suspend
all or substantially all operations of its business in the ordinary course,
liquidate all or substantially all of their material portion of its assets or
Store locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of all or substantially
all of their material portion of its business; or


(l)    Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or


(m)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness, or provisions of the
Intercreditor Agreement, the First Lien Intercreditor Agreement or the Second
Lien Intercreditor Agreement (or any other intercreditor agreement entered into
by Agent after the date hereof, any such provisions being referred to as the
“Intercreditor Provisions”, shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (B) that the Intercreditor Provisions exist for the benefit of the
Credit Parties, or (C) in the case of Subordinated Indebtedness, that all
payments of principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Intercreditor Provisions.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:


(a)    declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties; and


(b)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;


provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Term Loans shall automatically terminate and
the unpaid principal amount of all outstanding Term Loans and all interest and
other amounts as aforesaid shall automatically become due and payable, in each
case without further act of the Agent or any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral.

90

--------------------------------------------------------------------------------






8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;
Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations, and fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Fifth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
8.04    Credit Bidding.


(a)    The Agent, on behalf of itself and the Lenders, shall have the right to
credit bid and purchase for the benefit of the Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the Agent
(whether by judicial action or otherwise) in accordance with applicable Law.


(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Agent and the Required Lenders, it
will not take any enforcement action, accelerate obligations under any Loan
Documents, or exercise any right that it might otherwise have under applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral.

91

--------------------------------------------------------------------------------








ARTICLE IX
THE AGENT


9.01    Appointment and Authority.


(a)    Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof (including, without
limitation, acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations), together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders,
and no Loan Party or any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.


(b)    The Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders hereby irrevocably appoints and authorizes
the Agent to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Credit Parties). In this connection, the Agent, as “collateral agent” and
any co-agents, sub-agents and attorneys-in-fact appointed by the Agent pursuant
to this Article IX for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Loan Documents, or for
exercising any rights and remedies thereunder at the direction of the Agent),
shall be entitled to the benefits of all provisions of Articles IX and X
(including Section 10.04, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


9.02    Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the hereunder
and without any duty to account therefor to the Lenders.


9.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

92

--------------------------------------------------------------------------------








(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.


The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender. Upon the occurrence of a
Default or Event of Default, the Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
9.04    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Term Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Agent may presume that such condition is satisfactory to such Lender
unless the Agent shall have received written notice to the contrary from such
Lender prior to the making of such Term Loan. The Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

93

--------------------------------------------------------------------------------








9.05    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by the Agent. The Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub‑agents.


9.06    Resignation of Agent. The Agent may at any time give written notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Agent on behalf of the under any of the Loan Documents,
the retiring Agent shall continue to hold such collateral security until such
time as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent hereunder.


9.07    Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except as
provided in Section 9.12, the Agent shall not have any duty or responsibility to
provide any Credit Party with any other credit or other information concerning
the affairs, financial condition or business of any Loan Party that may come
into the possession of the Agent.

94

--------------------------------------------------------------------------------








9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the arrangers, bookrunners, syndication agents or documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent or a Lender hereunder.


9.09    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Term
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
Agent and such Credit Parties under Sections 2.03, 2.09 and 10.04) allowed in
such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.
9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its reasonable discretion,


(a)    to release any Lien on any Collateral granted to or held by the Agent
under any Loan Document (i) upon termination of the Term Loan Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which a claim has not been asserted), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, (iii) as provided in Section 6.12(b), or (iv) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01;


(b)    to subordinate any Lien on any Collateral granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and


(c)    to release any Guarantor from its obligations under the Facility Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; provided that no such release shall occur if such
Restricted Subsidiary continues to be a guarantor in respect of the ABL
Facility.

95

--------------------------------------------------------------------------------








Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting a Permitted Disposition, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person.
The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
9.11    Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.


9.12    Reports and Financial Statements. By signing this Agreement, each
Lender:


(a)    [reserved];


(b)    is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Borrower hereunder (collectively, the “Reports”);


(c)    expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;


(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;


(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and

96

--------------------------------------------------------------------------------








(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Term Loan that the indemnifying Lender has made or may make
to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Term Loan or Term Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.


9.13    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.


9.14    Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent and any
Related Party, as the case may be, ratably according to their Term Loan
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent and its Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent and its Related Parties in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s and its Related
Parties’ gross negligence, bad faith or willful misconduct as determined by a
final and non-appealable judgment of a court of competent jurisdiction.


9.15    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.


9.16    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 10.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Term Loan or
funded participation in respect of which such

97

--------------------------------------------------------------------------------




Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Term Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (2) such Term Loans were
made at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Term Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Term Loans of such Defaulting Lender until such time as all Term Loans
are held by the Lenders pro rata in accordance with the applicable Term Loan
Percentage. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(b)    Defaulting Lender Cure. If the Borrower, the Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Term Loans of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Term Loans to be held pro rata by the Lenders in accordance with the Term Loan
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


9.17    Intercreditor Agreements. Each Lender (a) hereby authorizes and
instructs the Agent to enter into the Intercreditor Agreement, any First Lien
Intercreditor Agreement and any Second Lien Intercreditor Agreement, and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications thereto, in connection with the incurrence
by any Loan Party of the ABL Facility Debt, any Refinancing Notes and any
Incremental Equivalent Debt and to subject the Liens on the Collateral securing
the Obligations to the provisions thereof and (b) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement.


ARTICLE X
MISCELLANEOUS


10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Agent, and each such
waiver or Consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:



98

--------------------------------------------------------------------------------








(a)    increase the Term Loan Commitment of any Lender (or reinstate any Term
Loan Commitment terminated pursuant to Section 8.02) without the written Consent
of such Lender;


(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Term Loan Maturity
Date) or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written Consent
of such Lender entitled to such payment, or (ii) any scheduled or mandatory
reduction or termination of the Term Loan Commitments hereunder or under any
other Loan Document without the written Consent of such Lender;


(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Term Loan held by such Lender, or (subject to clause
(iii) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document to or for the account of such
Lender, without the written Consent of each Lender entitled to such amount;
provided, however, that only the Consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;


(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;


(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;


(f)    except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;


(g)    except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;


(h)    change Section 2.04(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby; and


(i)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;


and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the in addition to the Lenders required above, affect the
rights or duties of the under this Agreement; (ii) no amendment, waiver or
Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (iv) the Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Agent and the Borrower shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any such provision;
and (v) any waiver, amendment or modification of the Intercreditor Agreement
(and any related definitions) may be effected by an agreement or agreements in
writing entered into among the Agent and the ABL Agent (with the Consent of the
Required Lenders but without the Consent of any Loan Party, so long as such
amendment, waiver or modification does not impose any additional duties or
obligations on the Loan Parties or alter or impair any right of any Loan Party
under the Loan Documents).

99

--------------------------------------------------------------------------------






Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) any Loan Document may be amended and waived with the consent of
the Agent at the request of the Borrower without the need to obtain the consent
of any other Lender if such amendment or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities or
defects, or (iii) to cause any Loan Document to be consistent with this
Agreement and the other Loan Documents and (y) each Lender hereby irrevocably
authorizes the Agent on its behalf, and without further consent, to enter into
amendments or modifications to this Agreement (including, without limitation,
amendments to this Section 10.01) or any of the other Loan Documents or to enter
into additional Loan Documents as the Agent reasonably deems appropriate in
order to effectuate the terms of Sections 2.06, 2.07 and 2.15 (including,
without limitation, as applicable, (A) to provide that additional Classes of
Term Loans shall share ratably in the benefits of this Agreement and the other
Loan Documents with the Obligations, (B) to include appropriately the Lenders
holding such Classes in any determination of (1) Required Lenders, as applicable
or (2) similar required lender terms applicable thereto and (C) to permit any
such additional credit facilities to share ratably with the Term Loans in the
application of prepayments); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Term Loan Commitment or any
increase in any Lender’s Term Loan Commitment Percentage, in each case, without
the written consent of such affected Lender.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that (x)
requires the Consent of all Lenders or all affected Lenders in accordance with
the terms of this Section 10.01 and (y) has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
10.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Loan Parties or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

100

--------------------------------------------------------------------------------






(b)    Electronic Communications. Notices and other communications to the Loan
Parties and the Lenders hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II. if such Lender, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Loan Parties’ or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)    Change of Address, Etc. Each of the Loan Parties and the Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.


(e)    Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notice of
Conversion/Continuation) purportedly given by or on behalf of the Loan Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

101

--------------------------------------------------------------------------------








(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain MNPI with respect
to the Borrower or its securities for purposes of United States Federal or state
securities applicable Laws.


10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Term Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Credit Party may have had notice or knowledge
of such Default or Event of Default at the time.


10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay all Credit Party Expenses.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable and
documented fees, charges and disbursements of any outside counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Term Loan or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses to the extend resulting from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee as determined by
a court of competent jurisdiction by final and non-appealable judgment, (y) a
material breach of the obligations of such Indemnitee this Agreement as
determined by a court of competent jurisdiction in a final non-appealable
judgment or (z) any proceeding that does not involve an act or omission by any
Loan Party or any Affiliate thereof and that is brought by an Indemnitee against
any other Indemnitee other than any claims against any Indemnitee in its
respective capacity or in fulfilling its role as Agent, collateral agent, an
Arranger or any similar role under Loan Documents.

102

--------------------------------------------------------------------------------








(c)    Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Term Loan
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable on demand
therefor.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Agent, the assignment of any Term Loan Commitment or Term Loan by any
Lender, the replacement of any Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its Term Loan Percentage (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

103

--------------------------------------------------------------------------------








10.06    Successors and Assigns; Participations.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment and/or the Term Loans at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in subsection (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Term Loans outstanding thereunder) or, if the applicable Term Loan Commitment is
not then in effect, the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1,000,000, unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or delayed
and shall be deemed given if the Borrower has not responded to a request for
such consent within ten (10) Business Days after having received notice
thereof); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
classes on a non-pro rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

104

--------------------------------------------------------------------------------








(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) the assignment is made
during the 90-day period following the Closing Date to any Person approved by
the Borrower on the Closing Date; provided, that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Term Loans if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 for each assignment; provided that (A)
only one such fee will be payable in connection with simultaneous assignments to
two or more related Approved Funds by a Lender and (B) the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Parent or any of its Subsidiaries (including the Borrower) or Affiliates,
except as permitted by Section 2.05 or Section 10.06(f), (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B) or (C) unless an Event of Default is continuing, any Disqualified
Institution; provided that the Agent shall have no liability for monitoring or
ensuring compliance with provisions relating to Disqualified Institutions.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Term Loans previously requested, but not funded by, the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Term Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

105

--------------------------------------------------------------------------------








Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits and subject to the requirements of Sections 3.01, 3.02, 3.03, 3.04,
3.05 and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.06(d) (other than a purported assignment to a natural Person or
the Borrower or any of the Borrower’s Subsidiaries or Affiliates not permitted
by Section 2.05 or Section 10.06(f), which shall be null and void). Each
assignment under this Section 10.06 shall require the assignee to make a
representation to the Agent and the assigning Lender that it is not a
Disqualified Institution.
(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Agent’s Office, a copy of each
Assignment and Assumption and each Incremental Amendment delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Term Loan Commitment of, and principal amounts of (and stated interest on) the
Term Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice. The Agent
shall provide assignors and assignees access to the list of Disqualified
Institutions, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its Term
Loan Commitment and/or the Term Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) with respect to any payments made by such Lender to its
Participant(s).

106

--------------------------------------------------------------------------------








Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 10.01(b), (c), (d) or (h) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(g) (it being
understood that the documentation required under Section 3.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.06 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Borrower Purchases. Any Lender may, so long as no Event of Default has
occurred and is continuing, at any time, without any consent, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to the Borrower or its Subsidiaries through (x) reverse Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures of the
type described in Section 2.05 or (y) notwithstanding Sections 2.12 and 2.13 or
any other provision in this Agreement, open market purchase on a non-pro rata
basis, in each case subject to the following limitations:


(i)    the principal amount of such purchased Term Loans shall be deemed
automatically cancelled and extinguished on the date of such assignment or
transfer;

107

--------------------------------------------------------------------------------








(ii)    purchases of Term Loans pursuant to this Section 10.06(f) may not be
funded with the proceeds of loans under the ABL Facility;


(iii)    either (x) the Borrower or one of its Subsidiaries (as applicable)
shall represent and warrant to the Lender that it does not possess MNPI with
respect to the Parent and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders receiving “Private Side Information”
generally (other than Lenders who elect not to receive such information) and
that would reasonably be expected to have a material effect upon a Lender’s
decision to assign the Term Loans or (y) the parties to such transaction shall
render customary “big boy” disclaimers; and


(iv)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains or income in respect of “cancellation of indebtedness” resulting
from the cancellation of any Term Loans purchased by the Borrower or any of its
Subsidiaries shall be excluded from the determination of Consolidated Net Income
and Consolidated EBITDA.


(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Borrower, (h)
with the consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent that such
information is independently developed by such Lender, (k) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Loan Parties, (l) for purposes of establishing a “due diligence” defense or (m)
on a confidential basis to (i) any rating agency in connection with rating the
Parent or its Subsidiaries or the Term Facility or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Term Facility.

108

--------------------------------------------------------------------------------








For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
MNPI concerning the Loan Parties or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of MNPI and (c) it will handle
such MNPI in accordance with applicable Law, including Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the Obligations now or hereafter existing
under this Agreement or any other Loan Document to such Lender, regardless of
the adequacy of the Collateral, and irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 8.03 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Term Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

109

--------------------------------------------------------------------------------








10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.


10.11    Survival.


(a)    All covenants, agreements, representations and warranties made by the
Borrower in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Term Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and this Agreement and
all of such covenants, agreements, representations and warranties shall continue
in full force and effect as long as the principal of or any accrued interest on
any Term Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Term Loan Commitments have not expired
or terminated. The provisions of Section 3.01, Section 3.04, Section 3.05 and
Section 10.04 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans, the expiration or termination of the Term Loan
Commitments or the termination of this Agreement or any provisions hereof.


(b)    Any Lien on any property granted to or held by the Agent under any Loan
Document shall terminate upon termination of the Term Loan Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which claims have not been asserted); provided, however, that in
connection with the termination of the Term Loan Commitments and satisfaction of
the Term Loans as set forth above, the Agent may require such indemnities as it
shall reasonably deem necessary or appropriate to protect the Credit Parties
against loss on account of credits previously applied to the Obligations that
may subsequently be reversed or revoked; provided, further, that any such Liens
granted pursuant to the Loan Documents shall be reinstated if at any time
payment, or any part thereof, of any Term Loans is rescinded or must otherwise
be restored by any Credit Party upon the bankruptcy or reorganization of any
Loan Party. At the request and sole expense of any Loan Party following any such
termination, the Agent shall deliver to such Loan Party any Collateral held by
the Agent under any Loan Document, and execute and deliver to such Loan Party
such documents as such Loan Party shall reasonably request to evidence such
termination.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

110

--------------------------------------------------------------------------------








10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, SUBJECT TO THE LAST SENTENCE HEREOF, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, SUBJECT TO THE LAST SENTENCE
HEREOF, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THE EXERCISE OF THE
CREDIT PARTIES OF THEIR RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

111

--------------------------------------------------------------------------------








(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

112

--------------------------------------------------------------------------------








10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.


10.18    Time of the Essence. Time is of the essence of the Loan Documents.


10.19    Press Releases.


(a)    At any time prior to the public disclosure of this Agreement, with the
Parent’s and the Borrower’s written consent, which consent may be granted or
withheld in the Parent’s and the Borrower’s discretion, and (b) at any time
thereafter, the Parent and the Borrower hereby each agree that the Agent and the
Arrangers may use the name or other identifying information of the Parent or the
Borrower solely in connection with a press release, “tombstone” or similar
advertisements, or in connection with other disclosure to the “gold Sheets” or
similar bank trade publications with respect to this Agreement; provided that
the Agent and the Arrangers will not use the Parent’s or Borrower’s logo or
trademark for marketing purposes other than in customary pitch book materials,
and if the Parent’s or Borrower’s logo or trademark is so used, then the
Parent’s or Borrower’s logo or trademark shall not be featured more prominently
or in a larger font or image size than the any logo or trademark of any other
entity used therein; and provided further that in no event may the Agent,
Arrangers, any syndication agent or any documentation agent use the Parent’s or
Borrower’s logo or trademark in any customary pitch book materials prepared or
presented for public use or marketing purposes other than to presentations or
pitches made to companies on an individual basis.


10.20    Additional Waivers.


(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.


(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Term Loan Commitments), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Term Loan Commitments).

113

--------------------------------------------------------------------------------








(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Term Loan Commitments. The Agent and the other Credit Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Term Loan Commitments have been terminated. Each
Loan Party waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.


10.21    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


10.22    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.


10.23    Independent Effect of Covenants; Inconsistencies.


(a)    The Loan Parties expressly acknowledge and agree that each covenant
contained in Articles VI or VII hereof shall be given independent effect.
Accordingly, the Loan Parties shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VI or VII, before
or after giving effect to such transaction or act, the Loan Parties shall or
would be in breach of any other covenant contained in Articles VI or VII.


(b)    In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Loan Parties or further restricts the rights of the Loan Parties or gives
the Agent or Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect;
provided further that the Intercreditor Agreement governs and controls in the
event of any conflict with any other Loan Document.

114

--------------------------------------------------------------------------------








10.24    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Facility Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.24 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.24, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.24
constitute, and this Section 10.24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[Signature Pages Follow]







115

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
BORROWER:
ABERCROMBIE & FITCH
MANAGEMENT CO., as Borrower


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President and Treasurer





GUARANTORS:


ABERCROMBIE & FITCH CO., as Parent
and as a Guarantor


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President - Tax, Treasury & Risk Management and Treasurer



A & F TRADEMARK, INC.
ABERCROMBIE & FITCH HOLDING CORPORATION
ABERCROMBIE & FITCH STORES, INC.
HOLLISTER CO.
J.M.H. TRADEMARK, INC.
J.M. HOLLISTER, LLC
GILLY HICKS, LLC
ABERCROMBIE & FITCH TRADING CO.
HOLLISTER CO. CALIFORNIA, LLC
A&F CANADA HOLDING CO.
AFH PUERTO RICO LLC, as Guarantors


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President and Treasurer














Signature Page to Term Loan Credit Agreement
Abercrombie & Fitch Management Co.



--------------------------------------------------------------------------------






ABERCROMBIE & FITCH
PROCUREMENT SERVICES, LLC, as a
Guarantor
    
By: ABERCROMBIE & FITCH
TRADING CO., its sole member


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President and Treasurer


Signature Page to Term Loan Credit Agreement
Abercrombie & Fitch Management Co.



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender


By:
 
/s/ Peter R. Martinets
Name:
 
Peter R. Martinets
Title:
 
Managing Director






Signature Page to Term Loan Credit Agreement
Abercrombie & Fitch Management Co.



--------------------------------------------------------------------------------




Schedule 1.01
Guarantors
Abercrombie & Fitch Co.
Abercrombie & Fitch Holding Corporation
Abercrombie & Fitch Procurement Services, LLC
A&F Canada Holding Co.
A & F Trademark, Inc.
AFH Puerto Rico LLC
Hollister Co.
Hollister Co. California, LLC
J.M.H. Trademark, Inc.
Abercrombie & Fitch Stores, Inc.
Abercrombie & Fitch Trading Co.
J.M. Hollister, LLC
Gilly Hicks, LLC







--------------------------------------------------------------------------------




Schedule 1.02
Immaterial Subsidiaries
Abercrombie & Fitch Distribution Company
Canoe, LLC
Crombie, LLC
DFZ, LLC
Fan Company, LLC
NSOP, LLC
Ruehl No. 925, LLC





--------------------------------------------------------------------------------




Schedule 5.01
Loan Parties Organizational Information
Name of Loan Party
Type of Organization
Jurisdiction of Organization
Organizational Identification Number
Federal Taxpayer Identification Number
Abercrombie & Fitch Management Co.
Corporation
Delaware
2148830
31-1228829
Abercrombie & Fitch Stores, Inc.
Corporation
Ohio
1174510
52-2258697
Abercrombie & Fitch Trading Co.
Corporation
Ohio
1174438
52-2258694
Gilly Hicks, LLC
Limited liability company
Ohio
1664067
41-2223413
J.M. Hollister, LLC
Limited liability company
Ohio
1513582
31-1682227
Abercrombie & Fitch Co.
Corporation
Delaware
2638096
31-1469076
Abercrombie & Fitch Holding Corporation
Corporation
Delaware
2148848
31-1228832
Abercrombie & Fitch Procurement Services, LLC
Limited liability company
Ohio
1174500
52-2258700
A&F Canada Holding Co.
Corporation
Delaware
3916503
59-3795568
A & F Trademark, Inc.
Corporation
Delaware
2148831
51-0306048
Hollister Co.
Corporation
Delaware
3910335
31-1682229
Hollister Co. California, LLC
Limited liability company
California
201021410241
N/A
J.M.H. Trademark, Inc.
Corporation
Delaware
3098997
51-0396072
AFH Puerto Rico LLC
Limited liability company
Ohio
1932722
80-0587438






--------------------------------------------------------------------------------




Schedule 5.08(b)(1)
Owned Real Estate
Name of Loan Party
Tax Parcel Identification Number
Location and Description of Real Property
County
Name of any Lien or Mortgage Holder
Abercrombie & Fitch Management Co.
220-002117
6245 Evans Road
Evans Road
Brad Holbert Sub
Franklin County
N/A
Abercrombie & Fitch Management Co.
220-002118
Evans Road
Evans Road
Brad Holbert Sub
Franklin County
N/A
Abercrombie & Fitch Management Co.
222-001950
6300 and 6301 Fitch Path
5906 Kitzmiller Road
R16 T2 1/4T4
329.65498ACS
Franklin County
N/A
Abercrombie & Fitch Management Co.
222-004334
7696 Dublin Granville Rd
Northeast corner of Kitzmiller Road and Old 161
Franklin County
N/A
Abercrombie & Fitch Management Co.
222-001951
Smith Mills Rd
Forty-one acre tract of land
Franklin County
N/A
Abercrombie & Fitch Management Co.
222-002138
7901 Central College Rd
Sixty-six acre tract of land on the northeast section of main campus
Franklin
County
N/A
Abercrombie & Fitch Management Co.
222-004472
Twenty-five acre land along Smith Mill Road
Franklin County
N/A
Abercrombie & Fitch Management Co.
495-270772
6600 Donn Eisele Street
Franklin County
N/A


















--------------------------------------------------------------------------------




Schedule 5.08(b)(2)
Leased Real Estate
See attached.





































































































--------------------------------------------------------------------------------






Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
1.
Abercrombie Kids
20110
313 Smith Haven Mall, Routes 25 and 347 Lake Grove, NY 11755
Simon
(212) 421-8200
2.
Abercrombie Kids
20111
1000 North Point Circle Alpharetta, GA 30022
General Growth
(312) 960-5270
3.
Abercrombie Kids
20112
225 Eastview Mall Victor, NY 14564
Wilmorite  
 
4.
Abercrombie Kids
20114
303 Memorial City Mall Houston, TX 77024
Metronational
(713) 935-7105
5.
Abercrombie Kids
20115
136 West County Center Des Peres, MO 63131
CBL
(423) 490-8317
6.
Abercrombie Kids
20116
3615 Nicholasville Road Lexington, KY 40503
CBL
(423) 490-8317
7.
Abercrombie Kids
20117
180 Rt. 35 South Eatontown, NJ 7724
Vornado
(201) 587-1000x2191
8.
Abercrombie Kids
20119
630 Old Country Road Garden City, NY 11530
Simon
(212) 421-8200
9.
Abercrombie Kids
20120
12579 North Main Street Rancho Cucamonga, CA 91739
Forest City
(216) 416-3421
10.
Abercrombie Kids
20121
6801 Northlake Mall Drive Charlotte, NC 28216
Taubman
(248) 258-7284
11.
Abercrombie Kids
20122
2036 Northbrook Court Northbrook, IL 60062
General Growth
(312) 960-5270
12.
Abercrombie Kids
20125
101 Jordan Creek Parkway Des Moines, IA 50266
General Growth
(312) 960-5270
13.
Abercrombie Kids
20127
14006 Riverside Drive Sherman Oaks, CA 91423
Westfield
(310) 445-2472
14.
Abercrombie Kids
20128
4400 Sharon Road Charlotte, NC 28211
Simon
(212) 421-8200
15.
Abercrombie Kids
20129
2500 West Moreland Road Willow Grove, PA 19090
PREIT
(215) 875-0712
16.
Abercrombie Kids
20130
6000 Glades Road Boca Raton, FL 33431
Simon
(212) 421-8200
17.
Abercrombie Kids
20133
496 Great Mall Drive Milpitas, CA 95035
Simon
(212) 421-8200
18.
Abercrombie Kids
20134
9393 S. West Washington Square Road Tigard, OR 97223
Macerich
(241) 373-5200
19.
Abercrombie Kids
20135
6600 Topanga Canyon Blvd Canoga Park, CA 91303
Westfield
(310) 445-2472
20.
Abercrombie Kids
20137
7400 San Pedro Avenue San Antonio, TX 78216
General Growth
(312) 960-5270
21.
Abercrombie Kids
20138
1830 9th Street North Naples, FL 34102
General Growth
(312) 960-5270
22.
Abercrombie Kids
20140
1815 Hawthorne Blvd. Redondo Beach, CA 90278
Forest City
(216) 416-3421
23.
Abercrombie Kids
20141
7925 FM 1960 West Houston, TX 77070
General Growth
(312) 960-5270
24.
Abercrombie Kids
20142
2229 Glendale Galleria Glendale, CA 91210
General Growth
(312) 960-5270
25.
Abercrombie Kids
20143
222 West Hillcrest Drive Thousand Oaks, CA 91360
Macerich
(241) 373-5200
26.
Abercrombie Kids
20144
500 Baybrook Mall Friendswood, TX 77546
General Growth
(312) 960-5270
27.
Abercrombie Kids
20145
1961 Chain Bridge Road McLean, VA 22102
Macerich
(241) 373-5200
28.
Abercrombie Kids
20146
691 East Shaw Avenue Fresno, CA 93710
Macerich
(241) 373-5200
29.
Abercrombie Kids
20147
3401 Dale Road Modesto, CA 95356
Macerich
(241) 373-5200
30
Abercrombie Kids
20148
2200 S. 10th Street McAllen, TX 78503
Simon
(212) 421-8200
31.
Abercrombie Kids
20149
845 Market Street San Francisco, CA 94103
Westfield
(310) 445-2472
32.
Abercrombie Kids
20150
4200 Conroy Road Orlando, FL 32839
Forbes
(248) 827-4600





























    



--------------------------------------------------------------------------------








 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
33.
Abercrombie Kids
20151
7 Backus Avenue Danbury, CT 6810
Macerich
(241) 373-5200
34.
Abercrombie Kids
20153
651 Kapkowski Road Elizabeth, NJ 7201
Glimcher
(614) 887-5877
35.
Abercrombie Kids
20154
278 Lehigh Valley Mall Whitehall, PA 18052
Simon
(212) 421-8200
36.
Abercrombie Kids
20156
2300 East Lincoln Highway Langhorne, PA 19047
Simon
(212) 421-8200
37.
Abercrombie Kids
20157
153 Los Cerritos Center Cerritos, CA 90703
Macerich
(241) 373-5200
38.
Abercrombie Kids
20158
One Mills Circle Ontario, CA 91764
Simon
(212) 421-8200
39.
Abercrombie Kids
20161
8888 SW 136th Street Miami, FL 33176
Simon
(212) 421-8200
40.
Abercrombie Kids
20162
16535 Southwest Freeway Sugar Land, TX 77479
General Growth
(312) 960-5270
41.
Abercrombie Kids
20163
601 Donald Lynch Blvd Marlborough, MA 1752
Simon
(212) 421-8200
42.
Abercrombie Kids
20164
15900 LaCantera Parkway San Antonio, TX 78256
General Growth
(312) 960-5270
43.
Abercrombie Kids
20165
10300 Little Patuxent Parkway Columbia, MD 21044
General Growth
(312) 960-5270
44.
Abercrombie Kids
20167
75 Middlesex Turnpike Burlington, MA 1803
Simon
(212) 421-8200
45.
Abercrombie Kids
20168
400 South Baldwin Avenue Arcadia, CA 91007
Westfield
(310) 445-2472
46.
Abercrombie Kids
20170
2800 North Main Street Santa Ana, CA 92705
Westfield
(310) 445-2472
47.
Abercrombie Kids
20171
425 Brandon Town Center Mall Brandon, FL 33511
Westfield
(310) 445-2472
48.
Abercrombie Kids
20173
1689 Arden Way Sacramento, CA 95815
Macerich
(241) 373-5200
49.
Abercrombie Kids
20174
2496 East Sunrise Blvd Ft Lauderdale, FL 33304
Jones Lang Lasalle  
 
50.
Abercrombie Kids
20175
6689 Las Vegas Boulevard South Las Vegas, NV 89119
Forest City
(216) 416-3421
51.
Abercrombie Kids
20178
1245 Worcester Street Natick, MA 1760
General Growth
(312) 960-5270
52.
Abercrombie Kids
20179
400 Commons Way Bridgewater, NJ 8807
General Growth
(312) 960-5270
53.
Abercrombie Kids
20180
825 Dulaney Valley Road Towson, MD 21204
General Growth
(312) 960-5270
54.
Abercrombie Kids
20181
10250 Santa Monica Blvd Los Angeles, CA 90067
Westfield
(310) 445-2472
55.
Abercrombie Kids
20182
160 N. Gulph Road King of Prussia, PA 19406
Simon
(212) 421-8200
56.
Abercrombie Kids
20183
4790 River City Drive Jacksonville, FL 32246
Simon
(212) 421-8200
57.
Abercrombie Kids
20185
20131 Highway 59 North Humble, TX 77338
General Growth
(312) 960-5270
58.
Abercrombie Kids
20187
122 Hawthorn Center Vernon Hills, IL 60061
Westfield
(310) 445-2472
59.
Abercrombie Kids
20191
8401 Gateway Blvd West El Paso, TX 79925
Simon
(212) 421-8200
60.
Abercrombie Kids
20192
999 S. Washington Street North Attleborough, MA 2760
Simon
(212) 421-8200
61.
Abercrombie Kids
20194
99 Rockingham Park Blvd Salem, NH 3079
Simon
(212) 421-8200
62.
Abercrombie Kids
20198
210 Andover Street Peabody, MA 1960
Simon
(212) 421-8200
63.
Abercrombie Kids
20201
3320 Silas Creek Parkway Winston-Salem, NC 27103
CBL
(423) 490-8317
































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
64.
Abercrombie Kids
20202
7101 Democracy Blvd., Space 1042 Bethesda, MD 20817
Westfield
(310) 445-2472
65.
Abercrombie Kids
20203
7014 E. Camelback Rd. Space 2224 Scottsdale, AZ 85251
Macerich
(241) 373-5200
66.
Abercrombie Kids
20204
7875 Montgomery Rd. Space # 79 Cincinnati, OH 45236
General Growth
(312) 960-5270
67.
Abercrombie Kids
20205
5000 Shelbyville Rd. Louisville, KY 40207
General Growth
(312) 960-5270
68.
Abercrombie Kids
20206
L302 Woodfield Shopping Center Schaumburg, IL 60173
Simon
(212) 421-8200
69.
Abercrombie Kids
20207
500 Westfarms Mall Farmington, CT 6032
Taubman
(248) 258-7284
70.
Abercrombie Kids
20209
209 West Market Street Bloomington, MN 55425
Triple 5  
 
71.
Abercrombie Kids
20210
5043 Tuttle Crossing Blvd. Space #129 Columbus, OH 43016
Simon
(212) 421-8200
72.
Abercrombie Kids
20211
3968 Easton Station Space B-112 Columbus, OH 43219
Steiner + Associates, Inc.
(614) 416-8302
73.
Abercrombie Kids
20213
8702 Keystone Crossing, Space #149 Indianapolis, IN 46240
Simon
(212) 421-8200
74.
Abercrombie Kids
20215
14600 Lakeside Circle, Space #F-108 Sterling Heights, MI 48313
General Growth
(312) 960-5270
75.
Abercrombie Kids
20218
4700 Wilson Ave Grand Rapids, MI 49418
General Growth
(312) 960-5270
76.
Abercrombie Kids
20226
3333 Buford Drive, Suite 2024 Buford, GA 30519
Simon
(212) 421-8200
77.
Abercrombie Kids
20227
2760 N. Germantown Parkway Memphis, TN 38133
Simon
(212) 421-8200
78.
Abercrombie Kids
20228
3000 184th Street SW Lynnwood, WA 98037
General Growth
(312) 960-5270
79.
Abercrombie Kids
20232
8401 S. Park Meadows Center Dr. Denver, CO 80124
General Growth
(312) 960-5270
80.
Abercrombie Kids
20233
8001 S. Orange Blossom Trail, Rm #1232 Orlando, FL 32809
Simon
(212) 421-8200
81.
Abercrombie Kids
20234
301 Mount Hope Ave Space #2071 Rockaway, NJ 7866
Simon
(212) 421-8200
82.
Abercrombie Kids
20237
5870 E. Broadway Blvd. Space #144 Tucson, AZ 85711
General Growth
(312) 960-5270
83.
Abercrombie Kids
20238
400 Four Seasons Town Centre Greensboro, NC 27407
General Growth
(312) 960-5270
84.
Abercrombie Kids
20242
2601 Preston Rd, Space # 2232 Frisco, TX 75034
General Growth
(312) 960-5270
85.
Abercrombie Kids
20251
2000 Coastal Grand Circle Myrtle Beach, SC 29577
CBL
(423) 490-8317
86.
Abercrombie Kids
20253
1 Garden State Plaza Paramus, NJ 7652
Westfield
(310) 445-2472
87.
Abercrombie Kids
20259
835 N. Michigan Avenue Chicago, IL 60611
General Growth
(312) 960-5270
88.
Abercrombie Kids
20262
111 S. Rio Grande Street Salt Lake City, UT 84101
Inland Mid-Atlantic Management Corp. #121
(801) 456-0001
89.
Abercrombie Kids
20266
2901 S. Capital of Texas Highway Austin, TX 78746
Simon
(212) 421-8200
90.
Abercrombie Kids
20269
One Crossgates Mall Rd. Albany, NY 12203
Pyramid
(315) 422-7000
91.
Abercrombie Kids
20272
One Stoneridge Mall, Space A-123 Pleasanton, CA 94588
Simon
(212) 421-8200
92.
Abercrombie Kids
20273
27500 Novi Road, Space D-159 Novi, MI 48377
Taubman
(248) 258-7284








































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
93.
Abercrombie Kids
20274
2223 N. West Shore Blvd, Ste 220 Tampa, FL 33607
Taubman
(248) 258-7284
94.
Abercrombie Kids
20279
125 Westchester Avenue, Space #2250 White Plains, NY 10601
Simon
(212) 421-8200
95.
Abercrombie Kids
20285
2855 Stevens Creek Blvd, Space B441 Santa Clara, CA 95050
Westfield
(310) 445-2472
96.
Abercrombie Kids
20287
83 Main Street Westlake, OH 44145
Robert Stark Enterprises, Inc.
(216) 292-0234
97.
Abercrombie Kids
20298
2500 North Mayfair Road Wauwatosa, WI 53226
General Growth
(312) 960-5270
98.
Abercrombie Kids
20300
7007 Friars Rd. San Diego, CA 92108
Simon
(212) 421-8200
99.
Abercrombie Kids
20301
One Walden Galleria, Space #D-216 Buffalo, NY 14225
Pyramid
(315) 422-7000
100.
Abercrombie Kids
20306
1000 Ross Park Mall Drive, Space #K06 Pittsburgh, PA 15237
Simon
(212) 421-8200
101.
Abercrombie Kids
20308
55 Parsonage Road Edison, NJ 8837
Simon
(212) 421-8200
102.
Abercrombie Kids
20313
11461 West 95th Street, Space 176 Overland Park, KS 66214
CBL
(423) 490-8317
103.
Abercrombie Kids
20315
30 Exchange Terrace, Space A205 Providence, RI 2903
General Growth
(312) 960-5270
104.
Abercrombie Kids
20316
2230 Robinson Center Drive Pittsburgh, PA 15205
Forest City
(216) 416-3421
105.
Abercrombie Kids
20321
2800 W. Big Beaver Rd, Space #U-207 Troy, MI 48084
Forbes
(248) 827-4600
106.
Abercrombie Kids
20332
208 Orland Square, Space #B03 Orland Park, IL 60462
Simon
(212) 421-8200
107.
Abercrombie Kids
20333
2470 Palisades Center Drive West Nyack, NY 10994
Pyramid
(315) 422-7000
108.
Abercrombie Kids
20334
250 Granite Street Braintree, MA 2184
Simon
(212) 421-8200
109.
Abercrombie Kids
20335
1800 Galleria Blvd, Space #2232 Franklin, TN 37067
CBL
(423) 490-8317
110.
Abercrombie Kids
20344
11731U Fair Oaks Mall Fairfax, VA 22033
Taubman
(248) 258-7284
111.
Abercrombie Kids
20347
1400 Willowbrook Mall Wayne, NJ 7470
General Growth
(312) 960-5270
112.
Abercrombie Kids
20352
1201 Lake Woodlands Drive, Suite 1048 The Woodlands, TX 77380
General Growth
(312) 960-5270
113.
Abercrombie Kids
20354
5015 Westheimer, Suite #3310 Houston, TX 77056
Simon
(212) 421-8200
114.
Abercrombie Kids
20358
1065 Brea Mall Brea, CA 92821
Simon
(212) 421-8200
115.
Abercrombie Kids
20363
343 Park City Center Lancaster, PA 17601
General Growth
(312) 960-5270
116.
Abercrombie Kids
20367
7600 Kingston Pike, Space 1062 Knoxville, TN 37919
Simon
(212) 421-8200
117.
Abercrombie Kids
20369
400 Barrett Parkway, Suite 260 Marietta, GA 30144
Simon
(212) 421-8200
118.
Abercrombie Kids
20373
3333 Bristol Avenue, Spc 2048 Costa Mesa, CA 92626
Segerstrom
(714) 546-0110
119.
Abercrombie Kids
20374
1108 Southpark Center Strongsville, OH 44136
Starwood
(614) 216-6453
120.
Abercrombie Kids
20395
100 Greyrock Place Stamford, CT 6901
Taubman
(248) 258-7284
121.
Abercrombie Kids
20396
19575 Biscayne Blvd Aventura, FL 33180
Turnberry  
 
122.
Abercrombie Kids
20406
6301 3rd Street Los Angeles, CA 90036
Caruso Affiliated Holdings
(323) 900-8119


































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
123.
Abercrombie Kids
20407
1450 Ala Moana Blvd, Honolulu, HI 96814
General Growth
(312) 960-5270
124.
Abercrombie Kids
20408
4015 I-35 South San Marcos, TX 78666
Tanger
(336) 856-6013
125.
Abercrombie Kids
21110
164 Oakbrook Center Oak Brook, IL 60523
General Growth
(312) 960-5270
126.
Abercrombie Kids
21278
6170 W. Grand Avenue Gurnee, IL 60031
Simon
(212) 421-8200
127.
Abercrombie Kids
21284
5000 Katy Mills Circle Katy, TX 77494
Simon
(212) 421-8200
128.
Abercrombie Kids
21286
2788 Paragon Outlets Drive Livermore, CA 94551
Simon
(212) 421-8200
129.
Abercrombie Kids
21315
Grapevine, TX  
Simon
(212) 421-8200
130.
Abercrombie Kids
21316
Aurora, IL  
Westfield
(310) 445-2472
131.
Abercrombie Kids
21340
New York, NY  
Various  
 
132.
Abercrombie Kids
21382
17017 North Outer 40 Road Chesterfield, MO 63005
Taubman
(248) 258-7284
133.
Abercrombie Kids
21385
3200 Las Vegas Blvd South, Suite 2190 Las Vegas, NV 89109
General Growth
(312) 960-5270
134.
Abercrombie Kids
21556
10801 Corkscrew Road, Unit 514 Estero, FL 33928
Miromar
(239) 390-5135
135.
Abercrombie Kids
21111
525 Ave F.D. Roosevelt, San Juan, Puerto Rico 00918
Plaza Las Americas, Inc.
(787)474-7474,
ext. 2063

(787)474-7416
136.
Abercrombie Kids
21158
1504 North Park Center Dallas, TX 75225
Nasher
(214) 369-5267
137.
Abercrombie Kids
21173
3000 East 1st Avenue, Space 2224 Denver, CO 80206
Taubman
(248) 258-7284
138.
Abercrombie Kids
21425
3111 West Chandler Blvd, Space 2036 Chandler, AZ 85226
Macerich
(241) 373-5200
139.
Abercrombie Kids
21465
1700 W. International Speedway Blvd Daytona Beach, FL 32114
CBL
(423) 490-8317
140.
Abercrombie Kids
21670
156 Bellevue Square Bellevue, WA 98004
Bellevue
(425) 460-5864
141.
Abercrombie Kids
21715
3301 Veterans Memorial Blvd Metairie, LA 70002
FEIL  
 
142.
Abercrombie Kids
21960
100 Cambridgeside Place Cambridge, MA 2141
New England Development
(617) 621-8668
143.
Abercrombie & Fitch
10106
2700 Potomac Mills Circle Woodbridge, VA 22192
Simon
(212) 421-8200
144.
Abercrombie & Fitch
10401
7925 FM 1960 West Houston, TX 77070
General Growth
(312) 960-5270
145.
Abercrombie & Fitch
10402
2855 Stevens Creek Blvd, Space B585 Santa Clara, CA 95050
Westfield
(310) 445-2472
146.
Abercrombie & Fitch
10403
2200 South 10th Street McAllen, TX 78503
Simon
(212) 421-8200
147.
Abercrombie & Fitch
10404
27500 Novi Road, Space B-135 Novi, MI 48377
Taubman
(248) 258-7284
148.
Abercrombie & Fitch
10407
721 State Street Santa Barbara, CA 93101
Macerich
(241) 373-5200
149.
Abercrombie & Fitch
10409
2223 N. Westshore Blvd, Ste 284 Tampa, FL 33607
Taubman
(248) 258-7284
150.
Abercrombie & Fitch
10410
10300 West Forest Hill Blvd, Ste 186 Wellington, FL 33414
Taubman
(248) 258-7284
151.
Abercrombie & Fitch
10411
1520 Redwood Village Corte Madera, CA 94925
Macerich
(241) 373-5200








































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
152.
Abercrombie & Fitch
10412
1300 West Sunset Road, Space 1800 Henderson, NV 89014
Forest City
(216) 416-3421
153.
Abercrombie & Fitch
10414
300 Lackawanna Scranton, PA 18503
Shopco
(610) 370-3994
154.
Abercrombie & Fitch
10419
4200 Conroy Road Orlando, FL 32839
Forbes
(248) 827-4600
155.
Abercrombie & Fitch
10420
6702 Fayetteville Road, Space 2460 Durham, NC 27713
General Growth
(312) 960-5270
156.
Abercrombie & Fitch
10421
211 Crock Park Blvd. Westlake, OH 44145
Robert Stark Enterprises, Inc.
(216) 292-0234
157.
Abercrombie & Fitch
10422
400 Commons Way Bridgewater, NJ 8807
General Growth
(312) 960-5270
158.
Abercrombie & Fitch
10423
400 South Baldwin Avenue, Space #A8 Arcadia, CA 91007
Westfield
(310) 445-2472
159.
Abercrombie & Fitch
10424
2701 Ming Avenue Bakersfield, CA 93304
General Growth
(312) 960-5270
160.
Abercrombie & Fitch
10425
3111 West Chandler Blvd, Space 2036 Chandler, AZ 85226
Macerich
(241) 373-5200
161.
Abercrombie & Fitch
10427
5800 Peach Street Erie, PA 16565
Cafaro
(330) 747-2661
162.
Abercrombie & Fitch
10429
650 Central Mall, Space #66 Fort Smith, AR 72903
Jones Lang Lasalle  
 
163.
Abercrombie & Fitch
10430
595 East Shaw Avenue Fresno, CA 93710
Macerich
(241) 373-5200
164.
Abercrombie & Fitch
10431
500 Baybrook Mall, Space 1034 Friendswood, TX 77546
General Growth
(312) 960-5270
165.
Abercrombie & Fitch
10432
222 W. Hillcrest Drive Thousand Oaks, CA 91360
Macerich
(241) 373-5200
166.
Abercrombie & Fitch
10433
4545 La Jolla Village Drive San Diego, CA 92122
Westfield
(310) 445-2472
167.
Abercrombie & Fitch
10434
800 Steven B Tanger Blvd Commerce, GA 30529
Tanger
(336) 856-6013
168.
Abercrombie & Fitch
10435
36470 Seaside Drive Rehoboth Beach, DE 19971
Tanger
(336) 856-6013
169.
Abercrombie & Fitch
10436
651 Kapkowski Road Elizabeth, NJ 7201
Glimcher
(614) 887-5877
170.
Abercrombie & Fitch
10437
1414 Fording Island Road Bluffton, SC 29910
Tanger
(336) 856-6013
171.
Abercrombie & Fitch
10438
210 Gasser Road Lake Delton, WI 53913
Tanger
(336) 856-6013
172.
Abercrombie & Fitch
10441
20131 Highway 59 North Humble, TX 77338
General Growth
(312) 960-5270
173.
Abercrombie & Fitch
10447
1531 4th Avenue Seattle, WA 98101
Bentall Capital
(206) 315-3816
174.
Abercrombie & Fitch
10448
353 Park City Center Lancaster, PA 17601
General Growth
(312) 960-5270
175.
Abercrombie & Fitch
10450
303 Memorial City Mall Houston, TX 77024
Metronational
(713) 935-7105
176.
Abercrombie & Fitch
10454
3401 Dale Road, Suite Modesto, CA 95356
Macerich
(241) 373-5200
177.
Abercrombie & Fitch
10455
8888 SW 136th Street, Suite 535 Miami, FL 33176
Simon
(212) 421-8200
178.
Abercrombie & Fitch
10457
300 S. 24th Street West Billings, MT 59102
Starwood
(614) 216-6453
179.
Abercrombie & Fitch
10461
4332 Legendary Drive Destin, FL 32541
Turnberry  
 
180.
Abercrombie & Fitch
10463
840 Stanford Shopping Center Palo Alto, CA 94304
Simon
(212) 421-8200
181.
Abercrombie & Fitch
10464
40820 Winchester Road, Space 1930 Temecula, CA 92591
Forest City
(216) 416-3421








































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
182.
Abercrombie & Fitch
10465
1700 W. International Speedway Blvd Daytona Beach, FL 32114
CBL
(423) 490-8317
183.
Abercrombie & Fitch
10477
313 Smith Haven Mall, Routes 25 and 347 Lake Grove, NY 11755
Simon
(212) 421-8200
184.
Abercrombie & Fitch
10481
1321 N. Columbia Center Blvd Kennewick, WA 99336
Simon
(212) 421-8200
185.
Abercrombie & Fitch
10482
4511 North Midkiff Road Midland, TX 79705
Simon
(212) 421-8200
186.
Abercrombie & Fitch
10484
663 Stillwater Avenue Bangor, ME 4401
Simon
(212) 421-8200
187.
Abercrombie & Fitch
10486
7700 East Kellogg Drive, Suite 1354 Wichita, KS 67207
Simon
(212) 421-8200
188.
Abercrombie & Fitch
10487
428 Sunvalley Mall Concord, CA 94520
Taubman
(248) 258-7284
189.
Abercrombie & Fitch
10488
50 Fox Run Road, Suite 9 Newington, NH 3801
Simon
(212) 421-8200
190.
Abercrombie & Fitch
10491
143 Los Cerritos Center Cerritos, CA 90703
Macerich
(241) 373-5200
191.
Abercrombie & Fitch
10493
272 E. Via Rancho Parkway Escondido, CA 92025
Westfield
(310) 445-2472
192.
Abercrombie & Fitch
10494
850 Hartford Turnpike Waterford, CT 6385
Simon
(212) 421-8200
193.
Abercrombie & Fitch
10495
132 West County Center Des Peres, MO 63131
CBL
(423) 490-8317
194.
Abercrombie & Fitch
10496
980 Higuera Street San Luis Obispo, CA 93401
Chinatown/Court St. Partners
(805) 593-0181
195.
Abercrombie & Fitch
10497
Las Vegas, NV
General Growth
(312) 960-5270
196.
Abercrombie & Fitch
10498
320 W. Fifth Avenue, Space 318 Anchorage, AK 99501
Simon
(212) 421-8200
197.
Abercrombie & Fitch
10501
1 Destiny USA Drive Syracuse, NY 13204
Pyramid
(315) 422-7000
198.
Abercrombie & Fitch
10507
1815 Hawthorn Blvd. Space # 168 Redondo Beach, CA 90278
Forest City
(216) 416-3421
199.
Abercrombie & Fitch
10512
1100 South Hayes St. Space# Q9-Q12 Arlington, VA 22202
Simon
(212) 421-8200
200.
Abercrombie & Fitch
10515
4325 Glenwood Ave, Space 122/123 Raleigh, NC 27612
CVM Associates  
 
201.
Abercrombie & Fitch
10516
3320 Silas Creek Parkway Suite 430 Winston-Salem, NC 27103
CBL
(423) 490-8317
202.
Abercrombie & Fitch
10520
825 Dulaney Valley Rd Space #482 Towson, MD 21204
General Growth
(312) 960-5270
203.
Abercrombie & Fitch
10521
2204 Fox Valley Center Aurora, IL 60504
Westfield
(310) 445-2472
204.
Abercrombie & Fitch
10524
1 Mall Road Salem, NH 3079
Simon
(212) 421-8200
205.
Abercrombie & Fitch
10525
164 Oakbrook Center Oak Brook, IL 60523
General Growth
(312) 960-5270
206.
Abercrombie & Fitch
10526
200 North Garden Bloomington, MN 55425
Triple 5  
 
207.
Abercrombie & Fitch
10527
125 Westchester Ave. Space # 2040 White Plains, NY 10601
Simon
(212) 421-8200
208.
Abercrombie & Fitch
10528
14600 Lakeside Circle, Space #1292 Sterling Heights, MI 48313
General
(312) 960-5270
209.
Abercrombie & Fitch
10529
199 Water Street New York, NY 10038
Howard Hughes Corporation
(646) 822-6921
210.
Abercrombie & Fitch
10531
2022 Rosedale Center, Space # 785 Roseville, MN 55113
Jones Lang Lasalle  
 
211.
Abercrombie & Fitch
10532
210 Andover St., Space #E-194 Peabody, MA 1960
Simon
(212) 421-8200
































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
212.
Abercrombie & Fitch
10535
1750 Deptford Center Road Deptford, NJ 8096
Macerich
(241) 373-5200
213.
Abercrombie & Fitch
10541
536 Orland Sq., Spc E-10 Orland Park, IL 60462
Simon
(212) 421-8200
214.
Abercrombie & Fitch
10545
3563 Nicholasville Road Lexington, KY 40503
CBL
(423) 490-8317
215.
Abercrombie & Fitch
10546
11741 W. 95th St. Overland Park, KS 66214
CBL
(423) 490-8317
216.
Abercrombie & Fitch
10547
1201 Boston Post Rd. Milford, CT 6460
Westfield
(310) 445-2472
217.
Abercrombie & Fitch
10548
8702 Keystone Crossing Indianapolis, IN 46240
Simon
(212) 421-8200
218.
Abercrombie & Fitch
10549
1689 Arden Way Suite # 1156 Sacramento, CA 95815
Macerich
(241) 373-5200
219.
Abercrombie & Fitch
10551
2727 Fairfield Commons Space # W-155 Beavercreek, OH 45431
Glimcher
(614) 887-5699
220.
Abercrombie & Fitch
10554
1245 Worcester Street, Space 2066 Natick, MA 1760
General Growth
(312) 960-5270
221.
Abercrombie & Fitch
10558
7979 Victor-Pittsford Rd. Victor, NY 14564
Wilmorite  
 
222.
Abercrombie & Fitch
10559
One Crossgates Mall Rd. Space # N202 Albany, NY 12203
Pyramid
(315) 422-7000
223.
Abercrombie & Fitch
10561
1208 Wisconsin Avenue Washington, DC 20007
Various  
 
224.
Abercrombie & Fitch
10562
Short Hills, NJ  
Taubman
(248) 258-7284
225.
Abercrombie & Fitch
10564
7014 E. Camelback Rd. Scottsdale, AZ 85251
Macerich
(241) 373-5200
226.
Abercrombie & Fitch
10566
3333 Buford Drive, Space 1022 Buford, GA 30519
Simon
(212) 421-8200
227.
Abercrombie & Fitch
10568
11723U Fair Oaks Mall Fairfax, VA 22033
Taubman
(248) 258-7284
228.
Abercrombie & Fitch
10571
50 Holyoke St. Space # H211 Holyoke, MA 1040
Pyramid
(315) 422-7000
229.
Abercrombie & Fitch
10573
N301 Woodfield Shopping Center Schaumburg, IL 60173
Simon
(212) 421-8200
230.
Abercrombie & Fitch
10579
196 Walden Galleria Space # L-214 Buffalo, NY 14225
 
(315) 422-7000
231.
Abercrombie & Fitch
10580
301 South Hills Space # LL-205 Pittsburgh, PA 15241
Simon
(212) 421-8200
232.
Abercrombie & Fitch
10581
171 Miracle Mile Drive Henrietta, NY 14623
Wilmorite  
 
233.
Abercrombie & Fitch
10583
400 Barrett Parkway, Suite # 133 Marietta, GA 30144
Simon
(212) 421-8200
234.
Abercrombie & Fitch
10584
400 Four Seasons Town Centre Greensboro, NC 27407
General Growth
(312) 960-5270
235.
Abercrombie & Fitch
10585
2290 Robinson Center Drive Pittsburgh, PA 15205
Forest City
(216) 416-3421
236.
Abercrombie & Fitch
10587
153 Old Orchard Center Suite #J-4 Skokie, IL 60077
Westfield
(310) 445-2472
237.
Abercrombie & Fitch
10588
7600 Kingston Pike Space 1410 Knoxville, TN 37919
Simon
(212) 421-8200
238.
Abercrombie & Fitch
10590
160 N. Gulph Road, Space #6235 King of Prussia, PA 19406
Simon
(212) 421-8200
239.
Abercrombie & Fitch
10592
7021 South Memorial Sp225 Tulsa, OK 74133
Simon
(212) 421-8200
240.
Abercrombie & Fitch
10594
4800 S. Hulen Street, Space 1062 Fort Worth, TX 76132
General Growth
(312) 960-5270
241.
Abercrombie & Fitch
10600
1901 Northwest Expressway Oklahoma City, OK 73118
Simon
(212) 421-8200
242.
Abercrombie & Fitch
10601
234 Briarwood Circle Ann Arbor, MI 48108
Simon
(212) 421-8200
243.
Abercrombie & Fitch
10604
715 Christiana Mall, Space #117 Newark, DE 19702
General Growth
(312) 960-5270


































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
244.
Abercrombie & Fitch
10605
4550 E. Cactus Rd. Space #G-024 Phoenix, AZ 85032
Macerich
(241) 373-5200
245.
Abercrombie & Fitch
10606
2901 S. Capitol of Texas Highway Austin, TX 78746
Simon
(212) 421-8200
246.
Abercrombie & Fitch
10607
Houston, TX  
Simon
(212) 421-8200
247.
Abercrombie & Fitch
10610
1 Garden State Plaza Paramus, NJ 07652-2407
Westfield
(310) 445-2472
248.
Abercrombie & Fitch
10612
3500 Las Vegas Blvd. South Space #M-9 Las Vegas, NV 89109
Simon
(212) 421-8200
249.
Abercrombie & Fitch
10617
601 Donald Lynch Blvd. Marlborough, MA 1752
Simon
(212) 421-8200
250.
Abercrombie & Fitch
10618
2800 W. Big Beaver Rd. Space #E-201 Troy, MI 48084
Forbes
(248) 827-4600
251.
Abercrombie & Fitch
10620
661 Southcenter Mall Seattle, WA 98188
Westfield
(310) 445-2472
252.
Abercrombie & Fitch
10621
100 Menlo Park #380 Edison, NJ 8837
Simon
(212) 421-8200
253.
Abercrombie & Fitch
10622
2300 East Lincoln Highway Langhorne, PA 19047
Simon
(212) 421-8200
254.
Abercrombie & Fitch
10627
8505 S. Park Meadows Center Dr. Denver, CO 80124
General
(312) 960-5270
255.
Abercrombie & Fitch
10628
2760 N. German Towne Parkway Suite #231 Memphis, TN 38133
Simon
(212) 421-8200
256.
Abercrombie & Fitch
10629
16535 Southwest Freeway Sugar Land, TX 77479
General Growth
(312) 960-5270
257.
Abercrombie & Fitch
10630
800 North Green River Rd., Ste 412 Evansville, IN 47715
Macerich
(241) 373-5200
258.
Abercrombie & Fitch
10631
6401 Blue Bonnet Blvd. Baton Rouge, LA 70836
General Growth
(312) 960-5270
259.
Abercrombie & Fitch
10636
2000-130 Riverchase Galleria Hoover, AL 35244
General Growth
(312) 960-5270
260.
Abercrombie & Fitch
10637
250 Granite Street Braintree, MA 2184
Simon
(212) 421-8200
261.
Abercrombie & Fitch
10639
One Stoneridge Mall Space #B-110 Pleasanton, CA 94588
Simon
(212) 421-8200
262.
Abercrombie & Fitch
10640
232 Southpark Center Strongsville, OH 44136
Starwood
(614) 216-6453
263.
Abercrombie & Fitch
10642
1500 Apalachee Parkway Space #2018 Tallahassee, FL 32301
General Growth
(312) 960-5270
264.
Abercrombie & Fitch
10645
630 Old Country Road, Space 2061 Garden City, NY 11530
Simon
(212) 421-8200
265.
Abercrombie & Fitch
10646
7007 Friars Rd San Diego, CA 92108
Simon
(212) 421-8200
266.
Abercrombie & Fitch
10647
5043 Tuttle Crossing Blvd. Space #228 Columbus, OH 43016
Simon
(212) 421-8200
267.
Abercrombie & Fitch
10648
2500 North Mayfair Road Wauwatosa, WI 53226
General Growth
(312) 960-5270
268.
Abercrombie & Fitch
10650
19501 Biscayne Blvd. Space #735 Aventura, FL 33180
Turnberry  
 
269.
Abercrombie & Fitch
10653
310 Daniel Webster Hwy. Suite #116 Nashua, NH 3060
Simon
(212) 421-8200
270.
Abercrombie & Fitch
10656
3000 184th St. SW Lynnwood, WA 98037
General Growth
(312) 960-5270
271.
Abercrombie & Fitch
10657
2100 Pleasant Hill Rd., Ste 120 Duluth, GA 30096
Moonbeam Capital
(303) 927-8055
272.
Abercrombie & Fitch
10659
132 Lehigh Valley Mall Whitehall, PA 18052
Simon
(212) 421-8200
273.
Abercrombie & Fitch
10661
2210 Northbrook Ct. Northbrook, IL 60062
General Growth
(312) 960-5270
274.
Abercrombie & Fitch
10663
1400 Willowbrook Mall Wayne, NJ 7470
General Growth
(312) 960-5270


































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
275.
Abercrombie & Fitch
10664
4400 Sharon Rd. Suite 142 Charlotte, NC 28211
Simon
(212) 421-8200
276.
Abercrombie & Fitch
10665
835 N. Michigan Avenue Chicago, IL 60611
General Growth
(312) 960-5270
277.
Abercrombie & Fitch
10667
1000 Ross Park Mall Dr. Space # F-12a Pittsburgh, PA 15237
Simon
(212) 421-8200
278.
Abercrombie & Fitch
10669
7 Backus Ave. Space # F-107 Danbury, CT 6810
Macerich
(241) 373-5200
279.
Abercrombie & Fitch
10670
156 Bellevue Square Bellevue, WA 98004
Bellevue
(425) 460-5864
280.
Abercrombie & Fitch
10671
5001 Monroe Street Toledo, OH 43623
Starwood
(614) 216-6453
281.
Abercrombie & Fitch
10672
26300 Cedar Rd. Space # 2010 Beachwood, OH 44122
General Growth
(312) 960-5270
282.
Abercrombie & Fitch
10673
2550 Palisades Center Drive West Nyack, NY 10994
Pyramid
(315) 422-7000
283.
Abercrombie & Fitch
10676
2100 Hamilton Place Blvd. Chattanooga, TN 37421
CBL
(423) 490-8317
284.
Abercrombie & Fitch
10678
10300 Little Patuxent Parkway Columbia, MD 21044
General Growth
(312) 960-5270
285.
Abercrombie & Fitch
10680
160 Walt Whitman Rd. Space # 1101 Huntington Station, NY 11746
Simon
(212) 421-8200
286.
Abercrombie & Fitch
10681
3968 Easton Station, Space B112 Columbus, OH 43219
Steiner + Associates, Inc.
(614) 416-8302
287.
Abercrombie & Fitch
10683
4400 Ashford Dunwoody Rd. Space # 227 Atlanta, GA 30346
General Growth
(312) 960-5270
288.
Abercrombie & Fitch
10684
1 FANEUIL SQUARE Boston, MA 2109
Lincoln Property Company
(617) 951-4100
289.
Abercrombie & Fitch
10685
6000 W. Markham Space # 2094 Little Rock, AR 72205
CBL
(423) 490-8317
290.
Abercrombie & Fitch
10686
9041 Citrus Park Town Center Mall Tampa, FL 33625
Westfield
(310) 445-2472
291.
Abercrombie & Fitch
10689
625 SW Broadway Ave. Portland, OR 97205
Goodman
(503) 499-0725
292.
Abercrombie & Fitch
10690
2151 Glendale Galleria Space # CU-6 Glendale, CA 91210
General Growth
(312) 960-5270
293.
Abercrombie & Fitch
10691
7875 Montgomery Rd. Space # U-113 Cincinnati, OH 45236
General Growth
(312) 960-5270
294.
Abercrombie & Fitch
10692
364 Maine Mall Rd. Space # N-161 Portland, ME 04106-3206
General Growth
(312) 960-5270
295.
Abercrombie & Fitch
10694
500 Westfarms Mall Space # D228 Farmington, CT 6032
Taubman
(248) 258-7284
296.
Abercrombie & Fitch
10695
7427 Dadeland Mall Space # 1580 Miami, FL 33156
Simon
(212) 421-8200
297.
Abercrombie & Fitch
10697
1345 3rd St. Promenade Santa Monica, CA 90401
Federal Realty Investment Trust
(301) 998-8283
298.
Abercrombie & Fitch
10698
1436 Annapolis Mall Annapolis, MD 21401
Westfield
(310) 445-2472
299.
Abercrombie & Fitch
10700
1451 Coral Ridge Ave. Space # 222 Iowa City, IA 52241
General Growth
(312) 960-5270
300.
Abercrombie & Fitch
10701
350 North Milwaukee St. Space # 1117 Boise, ID 83704
General Growth
(312) 960-5270
301.
Abercrombie & Fitch
10702
5065 Main St. Space # 214 Trumbull, CT 6611
Westfield
(310) 445-2472
302.
Abercrombie & Fitch
10708
55 Main St. Freeport, ME 4032
City Of Freeport
(207) 865-4743
303.
Abercrombie & Fitch
10713
769 Iyannough Road Hyannis, MA 2601
Simon
(212) 421-8200
304.
Abercrombie & Fitch
10715
3301 Veterans Memorial Blvd Metairie, LA 70002
FEIL  
 




































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
305.
Abercrombie & Fitch
10716
30 Exchange Terrace, Space #A-209 Providence, RI 2903
General Growth
(312) 960-5270
306.
Abercrombie & Fitch
10717
700 Paramus Park Paramus, NJ 7652
General Growth
(312) 960-5270
307.
Abercrombie & Fitch
10718
300 Monticello Ave. Norfolk, VA 23510
Taubman
(248) 258-7284
308.
Abercrombie & Fitch
10726
Calder Retail Bldg State College, PA 16801
Friedman  
 
309.
Abercrombie & Fitch
10728
6700 Douglas Blvd, Space # 2150 Douglasville, GA 30135
CBL
(423) 490-8317
310.
Abercrombie & Fitch
10729
4700 Wilson Ave Grand Rapids, MI 49418
General Growth
(312) 960-5270
311.
Abercrombie & Fitch
10730
865 Market Street, Space #C24 & 140 San Francisco, CA 94103
Westfield
(310) 445-2472
312.
Abercrombie & Fitch
10731
8001 S. Orange Blossom Trail, Suite 1210 Orlando, FL 32809
Simon
(212) 421-8200
313.
Abercrombie & Fitch
10738
916A The Shops at Mission Viejo Mission Viejo, CA 92691
Simon
(212) 421-8200
314.
Abercrombie & Fitch
10740
6600 Topanga Canyon Blvd. Space #83 Canoga Park, CA 91303
 
(310) 445-2472
315.
Abercrombie & Fitch
10742
4201 North Shiloh Dr, Space #1560 Fayetteville, AR 72703
Bayer Properties Inc.
(719) 591-2900x101
316.
Abercrombie & Fitch
10745
5870 E. Broadway Blvd, Space #150 Tucson, AZ 85711
General Growth
(312) 960-5270
317.
Abercrombie & Fitch
10746
301 Mount Hope Avenue Rockaway, NJ 7866
Simon
(212) 421-8200
318.
Abercrombie & Fitch
10748
1500 S. Willow Street, Space #W-125 Manchester, NH 3103
Simon
(212) 421-8200
319.
Abercrombie & Fitch
10752
21100 Dulles Town Circle Leesburg, VA 20166
Lerner  
 
320.
Abercrombie & Fitch
10753
4301 W. Wisconsin Avenue Appleton, WI 54913
General Growth
(312) 960-5270
321.
Abercrombie & Fitch
10754
3811 S. Cooper St., Space #2058/2070 Arlington, TX 76015
General Growth
(312) 960-5270
322.
Abercrombie & Fitch
10755
2001 South Road, Space A212 Poughkeepsie, NY 12601
Pyramid
(315) 422-7000
323.
Abercrombie & Fitch
10757
1000 Two Mile Parkway, Space # 1530 Goodlettsville, TN 37072
Hendon Properties
(706) 543-7908
324.
Abercrombie & Fitch
10761
550 Deep Valley Drive, Space #189 Rolling Hills Estates, CA 90274
Stoltz  
 
325.
Abercrombie & Fitch
10762
2118 Brea Mall Brea, CA 92821
Simon
(212) 421-8200
326.
Abercrombie & Fitch
10763
2601 Preston Rd, Space #1080 Frisco, TX 75034
General Growth
(312) 960-5270
327.
Abercrombie & Fitch
10764
1450 Ala Moana Blvd, Space #3030 Honolulu, HI 96814
General Growth
(312) 960-5270
328.
Abercrombie & Fitch
10769
One Bellis Fair Parkway, Space #342 Bellingham, WA 98226
General Growth
(312) 960-5270
329.
Abercrombie & Fitch
10775
Five Burlington Square , Space #2048 Burlington, VT 5401
Devonwood
(973) 279-9000
330.
Abercrombie & Fitch
10781
2028 Florence Mall Florence, KY 41042
General Growth
(312) 960-5270
331.
Abercrombie & Fitch
10787
115 S. Rio Grande Street Salt Lake City, UT 84101
Inland Mid-Atlantic Management Corp. #121
(801) 456-0001
332.
Abercrombie & Fitch
10789
999 S. Washington St. North Attleborough, MA 2760
Simon
(212) 421-8200






































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
333.
Abercrombie & Fitch
10791
210 St. Clair Square, Space #210 Fairview Heights, IL 62208
CBL
(423) 490-8317
334.
Abercrombie & Fitch
10796
3333 Bristol Avenue, Spc 1242 Costa Mesa, CA 92626
Segerstrom
(714) 546-0110
335.
Abercrombie & Fitch
10798
6000 Glades Rd., Space #1211A Boca Raton, FL 33431
Simon
(212) 421-8200
336.
Abercrombie & Fitch
10900
2021 North Highland Avenue Jackson, TN 38305
CBL
(423) 490-8317
337.
Abercrombie & Fitch
10902
2000 Coastal Grand Circle Myrtle Beach, SC 29577
CBL
(423) 490-8317
338.
Abercrombie & Fitch
10903
100 Greyrock Place Stamford, CT 6901
Taubman
(248) 258-7284
339.
Abercrombie & Fitch
10904
9301 Tampa Avenue Northridge, CA 91324
Starwood
(614) 216-6453
340.
Abercrombie & Fitch
10905
2126 Abbott Martin Road Nashville, TN 37215
Taubman
(248) 258-7284
341.
Abercrombie & Fitch
10907
180 Rt. 35 South Eatontown, NJ 7724
Vornado
(201) 587-1000x2191
342.
Abercrombie & Fitch
10908
8401 Gateway West El Paso, TX 79925
Simon
(212) 421-8200
343.
Abercrombie & Fitch
10909
2525 El Camino Real, Suite 149 Carlsbad, CA 92008
Westfield
(310) 445-2472
344.
Abercrombie & Fitch
10913
2800 North Main Street, Spc 240 Santa Ana, CA 92705
Westfield
(310) 445-2472
345.
Abercrombie & Fitch
10916
12577 North Main Street Rancho Cucamonga, CA 91739
Forest City
(216) 416-3421
346.
Abercrombie & Fitch
10917
100 Universal City Plaza Universal City, CA 91608
Universal Studios
(818) 622-3212
347.
Abercrombie & Fitch
10919
6801 Northlake Mall Drive Charlotte, NC 28216
Taubman
(248) 258-7284
348.
Abercrombie & Fitch
10923
1762 9th Street North Naples, FL 34102
General Growth
(312) 960-5270
349.
Abercrombie & Fitch
10924
3710 Route 9 Freehold, NJ 7728
Macerich
(241) 373-5200
350.
Abercrombie & Fitch
10927
3101 PGA Blvd. Palm Beach Gardens, FL 33410
Forbes
(248) 827-4600
351.
Abercrombie & Fitch
10928
2570 East Sunrise Blvd. Ft Lauderdale, FL 33304
Jones Lang Lasalle  
 
352.
Abercrombie & Fitch
10929
2024A Santa Rosa Plaza Santa Rosa, CA 95401
Simon
(212) 421-8200
353.
Abercrombie & Fitch
10931
1000 North Point Drive Alpharetta, GA 30022
General Growth
(312) 960-5270
354.
Abercrombie & Fitch
10932
4670 Merchants Park Circle Collierville, TN 38017
Poag & McEwen
(907) 761-7604x8714
355.
Abercrombie & Fitch
10933
101 Jordan Creek Parkway Des Moines, IA 50266
General Growth
(312) 960-5270
356.
Abercrombie & Fitch
10934
15900 LaCantera Parkway San Antonio, TX 78256
General Growth
(312) 960-5270
357.
Abercrombie & Fitch
10936
720 Fifth Avenue New York, NY 10019
Various  
 
358.
Abercrombie & Fitch
10937
58 W. Colorado Boulevard Pasadena, CA 91105
Cim Group, LLC  
 
359.
Abercrombie & Fitch
10938
3393 Peachtree Road NE Atlanta, GA 30326
Simon
(212) 421-8200
360.
Abercrombie & Fitch
10939
1961 Chain Bridge Road McLean, VA 22102
Macerich
(241) 373-5200
361.
Abercrombie & Fitch
10940
4663 Rivercity Drive Jacksonville, FL 32246
Simon
(212) 421-8200
362.
Abercrombie & Fitch
10943
7400 San Pedro Avenue San Antonio, TX 78216
General Growth
(312) 960-5270
363.
Abercrombie & Fitch
10945
2000 Route 38 Cherry Hill, NJ 8002
PREIT
(215) 875-0712






































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
364.
Abercrombie & Fitch
10946
2500 West Moreland Road Willow Grove, PA 19090
PREIT
(215) 875-0712
365.
Abercrombie & Fitch
10947
153 Monroeville Mall Monroeville, PA 15146
CBL
(423) 490-8317
366.
Abercrombie & Fitch
10948
13350 Dallas Parkway Dallas, TX 75240
Simon
(212) 421-8200
367.
Abercrombie & Fitch
10949
7101 Democracy Blvd Bethesda, MD 20817
Westfield
(310) 445-2472
368.
Abercrombie & Fitch
10950
10000 California Street Omaha, NE 68114
General Growth
(312) 960-5270
369.
Abercrombie & Fitch
10951
6301 3rd Street Suite Q4 Los Angeles, CA 90036
Caruso Affiliated Holdings
(323) 900-8119
370.
Abercrombie & Fitch
10953
11200 Lakeline Drive, Space F5 N Austin, TX 78613
Simon
(212) 421-8200
371.
Abercrombie & Fitch
10954
3000 Grapevine Mills Pkwy Grapevine, TX 76051
Simon
(212) 421-8200
372.
Abercrombie & Fitch
10955
560 Great Mall Drive Milpitas, CA 95035
Simon
(212) 421-8200
373.
Abercrombie & Fitch
10956
One Mills Circle Ontario, CA 91764
Simon
(212) 421-8200
374.
Abercrombie & Fitch
10958
1504 North Park Center Dallas, TX 75225
Nasher
(214) 369-5267
375.
Abercrombie & Fitch
10959
451 Altamonte Ave. Altamonte Springs, FL 32701
General Growth
(312) 960-5270
376.
Abercrombie & Fitch
10960
100 Cambridgeside Place Cambridge, MA 2141
New England Development
(617) 621-8668
377.
Abercrombie & Fitch
10961
109 Hawthorn Center Vernon Hills, IL 60061
Westfield
(310) 445-2472
378.
Abercrombie & Fitch
10963
49 W. Maryland Street Indianapolis, IN 46204
Simon
(212) 421-8200
379.
Abercrombie & Fitch
10968
75 Middlesex Turnpike Burlington, MA 1803
Simon
(212) 421-8200
380.
Abercrombie & Fitch
10971
6623 Las Vegas Boulevard South Las Vegas, NV 89119
Forest City
(216) 416-3421
381.
Abercrombie & Fitch
10972
9393 S. West Washington Square Road Tigard, OR 97223
Macerich
(241) 373-5200
382.
Abercrombie & Fitch
10973
3000 East 1st Avenue, Space 2224 Denver, CO 80206
Taubman
(248) 258-7284
383.
Abercrombie & Fitch
10974
421 Brandon Town Center Brandon, FL 33511
Westfield
(310) 445-2472
384.
Abercrombie & Fitch
10979
1201 Lake Woodlands Drive, Suite 1152 The Woodlands, TX 77380
General Growth
(312) 960-5270
385.
Abercrombie & Fitch
11002
1151 Galleria Blvd Suite 2235 Roseville, CA 95678
Westfield
(310) 445-2472
386.
Abercrombie & Fitch
11003
3939 IH South 35 San Marcos, TX 78666
Simon
(212) 421-8200
387.
Abercrombie & Fitch
11005
6699 North Landmark Drive Park City, UT 84098
Tanger
(336) 856-6013
388.
Abercrombie & Fitch
11278
6170 W. Grand Avenue Gurnee, IL 60031
Simon
(212) 421-8200
389.
Abercrombie & Fitch
11279
1500 SE East Devils Lake Road Lincoln City, OR 97367
Tanger
(336) 856-6013
390.
Abercrombie & Fitch
11284
5000 Katy Mills Circle Katy, TX 77494
Simon
(212) 421-8200
391.
Abercrombie & Fitch
11286
2788 Paragon Outlets Drive Livermore, CA 94551
Simon
(212) 421-8200
392.
Abercrombie & Fitch
11382
17017 North Outer 40 Road Chesterfield, MO 63005
Taubman
(248) 258-7284
393.
Abercrombie & Fitch
11391
10600 Quil Ceda Blvd - Unit 120 Tulalip, WA 98271
Premium Outlets  
 






































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
394.
Abercrombie & Fitch
11556
10801 Corkscrew Road, Unit 514 Estero, FL 33928
Miromar
(239) 390-5135
395.
Abercrombie & Fitch
11616
1950 Northern Blvd Manhasset, NY 11030
Mall Prop
(614) 289-5828
396.
Abercrombie & Fitch
11010
525 Ave F.D. Roosevelt, San Juan, Puerto Rico 00918
Plaza Las Americas, Inc.
(787)474-7474,
ext. 2063

(787)474-7416
397.
Hollister Co
30105
2700 Potomac Mills Circle Woodbridge, VA 22192
Simon
(212) 421-8200
398.
Hollister Co
30107
3000 Grapevine Mills Parkway Grapevine, TX 76051
Simon
(212) 421-8200
399.
Hollister Co
30110
235 Easton Town Center Space D316 Columbus, OH 43219
Steiner + Associates, Inc.
(614) 416-8302
400.
Hollister Co
30111
6600 Topanga Canyon Blvd Sp84B Canoga Park, CA 91303
Westfield
(310) 445-2472
401.
Hollister Co
30112
700 Paramus Park Paramus, NJ 7652
General Growth
(312) 960-5270
402.
Hollister Co
30113
11755 West 95th Street, Space#144-A Overland Park, KS 66214
CBL
(423) 490-8317
403.
Hollister Co
30114
3333 BUFORD DRIVE, SUITE 1035 Buford, GA 30519
Simon
(212) 421-8200
404.
Hollister Co
30115
1 GARDEN STATE PLAZA Paramus, NJ 7652
Westfield
(310) 445-2472
405.
Hollister Co
30116
7021 South Memorial Avenue, Space 213 Tulsa, OK 74133
Simon
(212) 421-8200
406.
Hollister Co
30117
4201 Coldwater Road, Space M-18 Fort Wayne, IN 46805
General Growth
(312) 960-5270
407.
Hollister Co
30118
3111 West Chandler Blvd, Space 2136 Chandler, AZ 85226
Macerich
(241) 373-5200
408.
Hollister Co
30119
6702 Fayetteville Road, Space 2290 Durham, NC 27713
General Growth
(312) 960-5270
409.
Hollister Co
30120
2223 N. Westshore Blvd, Suite #132 Tampa, FL 33607
Taubman
(248) 258-7284
410.
Hollister Co
30121
One Crossgates Mall Road, Space#B114 Albany, NY 12203
Pyramid
(315) 422-7000
411.
Hollister Co
30124
1065 Brea Mall, Space 2014C Brea, CA 92821
Simon
(212) 421-8200
412.
Hollister Co
30125
50 Holyoke Street, Space #B227 Holyoke, MA 1040
Pyramid
(315) 422-7000
413.
Hollister Co
30126
2360 Palisades Center Drive, Space E205 West Nyack, NY 10994
Pyramid
(315) 422-7000
414.
Hollister Co
30127
G111 Woodfield Shopping Center Schaumburg, IL 60173
Simon
(212) 421-8200
415.
Hollister Co
30128
2500 North Mayfair Road, #875 Wauwatosa, WI 53226
General Growth
(312) 960-5270
416.
Hollister Co
30129
27500 Novi Road - Space D-264 Novi, MI 48377
Taubman
(248) 258-7284
417.
Hollister Co
30130
2170 Robinson Center Drive Pittsburgh, PA 15205
Forest City
(216) 416-3421
418.
Hollister Co
30131
3320 Silas Creek Parkway, #5504 Winston-Salem, NC 27103
CBL
(423) 490-8317
419.
Hollister Co
30132
4545 La Jolla Village Drive San Diego, CA 92122
Westfield
(310) 445-2472
420.
Hollister Co
30134
2266 Southlake Mall Merrillville, IN 46410
Starwood
(614) 216-6453
421.
Hollister Co
30136
4500 N. Oracle Road Tucson, AZ 85705
General Growth
(312) 960-5270








































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
422.
Hollister Co
30137
353 Park City Center Lancaster, PA 17601
General Growth
(312) 960-5270
423.
Hollister Co
30138
4621 Fashion Square Mall Saginaw, MI 48604
CBL
(423) 490-8317
424.
Hollister Co
30139
2801 Memorial Parkway South, Suite 280 Huntsville, AL 35801
CBL
(423) 490-8317
425.
Hollister Co
30140
6600 Menaul Blvd, NE, Suite E8 Albuquerque, NM 87110
General Growth
(312) 960-5270
426.
Hollister Co
30142
10000 California Street, Suite 3628 Omaha, NE 68114
General Growth
(312) 960-5270
427.
Hollister Co
30143
5043 Tuttle Crossing Blvd, Space 126 Columbus, OH 43016
Simon
(212) 421-8200
428.
Hollister Co
30144
8405 S. Park Meadows Center Drive Denver, CO 80124
General Growth
(312) 960-5270
429.
Hollister Co
30145
6501 Grape Road, Space 307B Mishawaka, IN 46545
Simon
(212) 421-8200
430.
Hollister Co
30146
321 Miracle Mile Drive Henrietta, NY 14623
Wilmorite  
 
431.
Hollister Co
30147
4800 S. Hulen Street, Space 1098 Fort Worth, TX 76132
General Growth
(312) 960-5270
432.
Hollister Co
30148
7600 Kingston Pike, Space 1002B Knoxville, TN 37919
Simon
(212) 421-8200
433.
Hollister Co
30149
2501 Wabash Avenue, Space E09A Springfield, IL 62704
Simon
(212) 421-8200
434.
Hollister Co
30151
800 North Green River Rd Evansville, IN 47715
Macerich
(241) 373-5200
435.
Hollister Co
30152
2415 Sagamore Parkway South Lafayette, IN 47905
Simon
(212) 421-8200
436.
Hollister Co
30153
216 Southpark Center Strongsville, OH 44136
Starwood
(614) 216-6453
437.
Hollister Co
30154
1982 West Grand River Lansing, MI 48864
CBL
(423) 490-8317
438.
Hollister Co
30155
1356 Stoneridge Mall, Space D113 Pleasanton, CA 94588
Simon
(212) 421-8200
439.
Hollister Co
30157
3811 S. Cooper St., Space 1126 Arlington, TX 76015
General Growth
(312) 960-5270
440.
Hollister Co
30159
2000 N. Neil Street, Space 435 Champaign, IL 61820
General Growth
(312) 960-5270
441.
Hollister Co
30161
700 Haywood Road, Suite 1103 Greenville, SC 29607
Simon
(212) 421-8200
442.
Hollister Co
30162
4320 Legendary Drive Destin, FL 32541
Turnberry  
 
443.
Hollister Co
30163
1300 West Sunset Road, Space 1350 Henderson, NV 89014
Forest City
(216) 416-3421
444.
Hollister Co
30164
6401 Blue Bonnet Blvd, Space 1130 Baton Rouge, LA 70836
General Growth
(312) 960-5270
445.
Hollister Co
30166
1800 Galleria Blvd, Space # Franklin, TN 37067
CBL
(423) 490-8317
446.
Hollister Co
30167
2035 Independence Center Drive Independence, MO 64057
Simon
(212) 421-8200
447.
Hollister Co
30168
7401 Market Street, Space 235A Youngstown, OH 44512
Simon
(212) 421-8200
448.
Hollister Co
30170
1213 Niagara Falls Blvd Amherst, NY 14226
Forest City
(216) 416-3421
449.
Hollister Co
30172
5959 Triangle Town Blvd Raleigh, NC 27616
CBL
(423) 490-8317
450.
Hollister Co
30173
2100 Hamilton Place Blvd Chattanooga, TN 37421
CBL
(423) 490-8317
451.
Hollister Co
30174
160 N. Gulph Road, Space #2144 King of Prussia, PA 19406
Simon
(212) 421-8200
452.
Hollister Co
30175
2011 N. Roan Street, Space #D2 Johnson City, TN 37601
Glimcher
(614) 887-5875
453.
Hollister Co
30176
1000 Ross Park Mall Drive, Space H08 Pittsburgh, PA 15237
Simon
(212) 421-8200


































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
454.
Hollister Co
30180
11800 West Broad Street #2404 Richmond, VA 23233
Forest City
(216) 416-3421
455.
Hollister Co
30181
151 Monroeville Mall Monroeville, PA 15146
CBL
(423) 490-8317
456.
Hollister Co
30182
1200 E. County Line Road, Space 824 Ridgeland, MS 39157
Simon
(212) 421-8200
457.
Hollister Co
30183
630 Old Country Road Garden City, NY 11530
Simon
(212) 421-8200
458.
Hollister Co
30184
1201 Lake Woodlands Drive, Suite 1208 The Woodlands, TX 77380
General Growth
(312) 960-5270
459.
Hollister Co
30185
5701 Sunset Drive, Suite 186 Miami, FL 33143
Simon
(212) 421-8200
460.
Hollister Co
30186
589 East Shaw Avenue Fresno, CA 93710
Macerich
(241) 373-5200
461.
Hollister Co
30188
1 Destiny USA Drive Syracuse, NY 13204
Pyramid
(315) 422-7000
462.
Hollister Co
30189
11924L Fair Oaks Mall Fairfax, VA 22033
Taubman
(248) 258-7284
463.
Hollister Co
30193
4301 West Wisconsin Avenue Appleton, WI 54913
General Growth
(312) 960-5270
464.
Hollister Co
30194
7700 East Kellogg Drive, Suite 1340 Wichita, KS 67207
Simon
(212) 421-8200
465.
Hollister Co
30195
1250 Galleria at Tyler Riverside, CA 92503
General Growth
(312) 960-5270
466.
Hollister Co
30197
811 Hawthorn Center Vernon Hills, IL 60061
Westfield
(310) 445-2472
467.
Hollister Co
30198
321 Sunvalley Mall Concord, CA 94520
Taubman (248 ) 258-7284
(248) 258-7284
468.
Hollister Co
30199
4200 Conroy Road, Suite 122 Orlando, FL 32839
Forbes
(248) 827-4600
469.
Hollister Co
30202
24201 W. Valencia Blvd, Suite 1234 Valencia, CA 91355
Westfield
(310) 445-2472
470.
Hollister Co
30203
2227 U.S. Highway 441 Wellington, FL 33414
Taubman
(248) 258-7284
471.
Hollister Co
30206
3710 Route 9 Freehold, NJ 7728
Macerich
(241) 373-5200
472.
Hollister Co
30209
303 Memorial City Mall Houston, TX 77024
Metronational
(713) 935-7105
473.
Hollister Co
30210
13350 Dallas Parkway, Suite 2205 Dallas, TX 75240
Simon
(212) 421-8200
474.
Hollister Co
30211
210 West Market Bloomington, MN 55425
Triple 5  
 
475.
Hollister Co
30212
34 West County Center Des Peres, MO 63131
CBL
(423) 490-8317
476.
Hollister Co
30214
6419 Newberry Road Gainesville, FL 32605
General Growth
(312) 960-5270
477.
Hollister Co
30215
4802 Valley View Blvd NW Roanoke, VA 24012
CBL
(423) 490-8317
478.
Hollister Co
30217
3 Del Amo Fashion Center Torrance, CA 90503
Simon
(212) 421-8200
479.
Hollister Co
30218
99 Main Street Westlake, OH 44145
Robert Stark Enterprises, Inc.
(216) 292-0234
480.
Hollister Co
30222
100 Columbiana Circle, Space 1178 Columbia, SC 29212
General Growth
(312) 960-5270
481.
Hollister Co
30224
2000 Coastal Grand Circle Myrtle Beach, SC 29577
CBL
(423) 490-8317
482.
Hollister Co
30225
3401 Nicholsaville Road Lexington, KY 40503
CBL
(423) 490-8317
483.
Hollister Co
30226
5600 Harvey Street, Suite 1078 Muskegon, MI 49444
CBL
(423) 490-8317






































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
484.
Hollister Co
30227
40820 Winchester Road, Space 2620 Temecula, CA 92591
Forest City
(216) 416-3421
485.
Hollister Co
30228
401 NE Northgate Way, Spc 724A Seattle, WA 98125
Simon
(212) 421-8200
486.
Hollister Co
30229
11025 Carolina Place Parkway Pineville, NC 28134
General Growth
(312) 960-5270
487.
Hollister Co
30231
5015 Westheimer Suite A3322 Houston, TX 77056
Simon
(212) 421-8200
488.
Hollister Co
30233
2700 Miamisburg-Centerville Rd Dayton, OH 45459
Glimcher
(614) 887-5699
489.
Hollister Co
30234
2300 East Lincoln Highway Langhorne, PA 19047
Simon
(212) 421-8200
490.
Hollister Co
30235
601-635 Harry L Drive Johnson City, NY 13790
Vornado
(201) 587-1000x2241
491.
Hollister Co
30237
3000 Charleston Town Center Charleston, WV 25389
Forest
(216) 416-3421
492.
Hollister Co
30238
2525 El Camino Real, Suite 157 Carlsbad, CA 92008
Westfield
(310) 445-2472
493.
Hollister Co
30239
1245 Worcester Street,, Space 2156 Natick, MA 1760
General Growth
(312) 960-5270
494.
Hollister Co
30240
2 Galleria Mall Drive Taunton, MA 2780
The Mgherring Group
(508) 823-0005(115)
495.
Hollister Co
30242
21001 North Tatum Blvd Phoenix, AZ 85050
Vestar Development Co.
(602) 866-0900
496.
Hollister Co
30243
314 Commons Drive Geneva, IL 60134
Mid-America
(630) 262-0044x101
497.
Hollister Co
30244
3900 Rockhill Drive Bensalem, PA 19020
General Growth
(312) 960-5270
498.
Hollister Co
30245
72840 Highway 111, Suite 144D Palm Desert, CA 92260
Westfield
(310) 445-2472
499.
Hollister Co
30247
194 Buckland Hills Drive, Suite 1060 Manchester, CT 6040
General
(312) 960-5270
500.
Hollister Co
30248
3010 E. 3rd Street Bloomington, IN 47401
Simon
(212) 421-8200
501.
Hollister Co
30249
415 Parkway Plaza El Cajon, CA 92020
Starwood
(614) 216-6453
502.
Hollister Co
30250
1901 Northwest Expressway Oklahoma City, OK 73118
Simon
(212) 421-8200
503.
Hollister Co
30251
2825 S. Glenstone Ave Springfield, MO 65804
Simon
(212) 421-8200
504.
Hollister Co
30252
400 Barrett Parkway Marietta, GA 30144
Simon
(212) 421-8200
505.
Hollister Co
30253
925 Blossomhill Rd San Jose, CA 95123
Westfield
(310) 445-2472
506.
Hollister Co
30254
400 South Baldwin Avenue Arcadia, CA 91007
Westfield
(310) 445-2472
507.
Hollister Co
30255
7014 E. Camelback Rd, Space 2089 Scottsdale, AZ 85251
Macerich
(241) 373-5200
508.
Hollister Co
30256
783 Plaza Drive West Covina, CA 91790
Starwood
(614) 216-6453
509.
Hollister Co
30257
1520 Fox Valley Center Aurora, IL 60504
Westfield
(310) 445-2472
510.
Hollister Co
30258
151 Los Cerritos Center Cerritos, CA 90703
Macerich
(241) 373-5200
511.
Hollister Co
30259
3451 S Dogwood Av El Centro, CA 92243
CBL
(423) 490-8317
512.
Hollister Co
30260
6002 Slide Road Lubbock, TX 79414
Macerich
(241) 373-5200
513.
Hollister Co
30261
12580 North Main Street Rancho Cucamonga, CA 91739
Forest City
(216) 416-3421








































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
514.
Hollister Co
30265
224 Montgomery Mall Montgomeryville, PA 19454
Simon
(212) 421-8200
515.
Hollister Co
30267
6121 West Park Blvd Plano, TX 75093
Taubman
(248) 258-7284
516.
Hollister Co
30270
11700 Princeton Pike Cincinnati, OH 45246
Urban
(301) 670-0599
517.
Hollister Co
30271
300 Lackawanna Scranton, PA 18503
Shopco
(610) 370-3994
518.
Hollister Co
30274
2801 W. Big Beaver Road Troy, MI 48084
Forbes
(248) 827-4600
519.
Hollister Co
30275
4700 Millhaven Road Monroe, LA 71203
General Growth
(312) 960-5270
520.
Hollister Co
30276
6155 Eastex Freeway Beaumont, TX 77706
CBL
(423) 490-8317
521.
Hollister Co
30277
12000 S.E. 82nd Avenue, Ste 2100 Portland, OR 97086
General Growth
(312) 960-5270
522.
Hollister Co
30278
3030 Plaza Bonita Road, Ste 2280 National City, CA 91950
Westfield
(310) 445-2472
523.
Hollister Co
30279
1126 N. Town East Blvd Mesquite, TX 75150
General Growth
(312) 960-5270
524.
Hollister Co
30281
5580 Goods Lane Altoona, PA 16602
PREIT
(215) 875-0712
525.
Hollister Co
30282
One Bellis Fair Parkway, Spc 338 Bellingham, WA 98226
General Growth
(312) 960-5270
526.
Hollister Co
30283
350 North Milwaukee Street Boise, ID 83704
General Growth
(312) 960-5270
527.
Hollister Co
30284
3001 South 144th Street, Suite 2030 Omaha, NE 68144
General Growth
(312) 960-5270
528.
Hollister Co
30285
1500 Harvey Road, Suite 5014 College Station, TX 77840
CBL
(423) 490-8317
529.
Hollister Co
30286
122 S. Rio Grande Street Salt Lake City, UT 84101
Inland Mid-Atlantic Management Corp. #121
(801) 456-0001
530.
Hollister Co
30288
1133 St Vincent Ave #440 Shreveport, LA 71104
Rouse
(314) 695-5170
531.
Hollister Co
30289
4300 Meadows Lane #156 Las Vegas, NV 89107
General Growth
(312) 960-5270
532.
Hollister Co
30290
9325 Mall Road Morgantown, WV 26501
Glimcher  
 
533.
Hollister Co
30291
142 Lehigh Valley Mall Whitehall, PA 18052
Simon
(212) 421-8200
534.
Hollister Co
30292
8000 West Broward Blvd Plantation, FL 33388
Westfield
(310) 445-2472
535.
Hollister Co
30295
6801 Northlake Mall Drive Charlotte, NC 28216
Taubman
(248) 258-7284
536.
Hollister Co
30297
9401 West Colonial Dr Ste 626 Ocoee, FL 34761
Moonbeam Capital
(303) 927-8055
537.
Hollister Co
30298
3200 South Airport Road West #230 Traverse City, MI 49684
General Growth
(312) 960-5270
538.
Hollister Co
30299
4350 24th Avenue, Space 520 Fort Gratiot Township, MI 48059
Rouse
(314) 695-5170
539.
Hollister Co
30300
4101 West Division Street, Spc A19-20 Saint Cloud, MN 56301
General Growth
(312) 960-5270
540.
Hollister Co
30303
451 E. Altamonte Drive, Suite 1317 Altamonte Springs, FL 32701
General Growth
(312) 960-5270
541.
Hollister Co
30304
2625 Scottsville Road Bowling Green, KY 42104
General Growth
(312) 960-5270
542.
Hollister Co
30305
1912 S. Randall Road Algonquin, IL 60102
Jeffrey R. Anderson Real Estate
 






































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
543.
Hollister Co
30307
7804 Abercorn Street, Space 132 Savannah, GA 31406
General Growth
(312) 960-5270
544.
Hollister Co
30309
1960 Hwy 70 SE Hickory, NC 28601
Rouse
(314) 695-5170
545.
Hollister Co
30310
1350 Travis Blvd Suite 1435B Fairfield, CA 94533
Starwood
(614) 216-6453
546.
Hollister Co
30311
555 Brandon Town Center Mall Brandon, FL 33511
Westfield
(310) 445-2472
547.
Hollister Co
30312
411 South County Centerway Saint Louis, MO 63129
CBL
(423) 490-8317
548.
Hollister Co
30314
27001 U.S. Highway 19 North, Suite 1044 Clearwater, FL 33761
Westfield
(310) 445-2472
549.
Hollister Co
30315
8700 N.E. Vancouver Mall Drive Space 227 Vancouver, WA 98662
Westfield
(310) 445-2472
550.
Hollister Co
30317
277 Woodbridge Center Drive, space #2630 Woodbridge, NJ 7095
General Growth
(312) 960-5270
551.
Hollister Co
30318
5000 Shelbyville Rd Louisville, KY 40207
General Growth
(312) 960-5270
552.
Hollister Co
30319
1500 Apalachee Parkway Tallahassee, FL 32301
General Growth
(312) 960-5270
553.
Hollister Co
30320
16535 Southwest Freeway Sugar Land, TX 77479
General Growth
(312) 960-5270
554.
Hollister Co
30322
1000 North Point Circle Alpharetta, GA 30022
General Growth
(312) 960-5270
555.
Hollister Co
30323
7701 Interstate 40 West Amarillo, TX 79121
Jones Lang Lasalle  
 
556.
Hollister Co
30326
3265 W. Market Street Akron, OH 44333
Simon
(212) 421-8200
557.
Hollister Co
30331
1101 Melbourne Road Hurst, TX 76053
Simon
(212) 421-8200
558.
Hollister Co
30332
5033 East Montclair Plaza Lane Montclair, CA 91763
Spinoso
(909) 626-2501
559.
Hollister Co
30333
301 South Hills Village, Spc 2130 Pittsburgh, PA 15241
Simon
(212) 421-8200
560.
Hollister Co
30335
2855 Stevens Creek Blvd Santa Clara, CA 95050
Westfield
(310) 445-2472
561.
Hollister Co
30336
4128 Belden Village Mall, Space C16B Canton, OH 44718
Starwood
(614) 216-6453
562.
Hollister Co
30337
148 Bellevue Square Bellevue, WA 98004
Bellevue
(425) 460-5864
563.
Hollister Co
30338
495 Union Street, Space 2050 Waterbury, CT 6706
General Growth
(312) 960-5270
564.
Hollister Co
30339
3200 Las Vegas Blvd South, Suite 2140 Las Vegas, NV 89109
General Growth
(312) 960-5270
565.
Hollister Co
30341
1450 Ala Moana Blvd, Space 3222 Honolulu, HI 96814
General Growth
(312) 960-5270
566.
Hollister Co
30342
700 South Telshor, Space 1440 Las Cruces, NM 88011
Jones Lang Lasalle  
 
567.
Hollister Co
30343
24 Serramonte Center Space 255 Daly City, CA 94015
Jones Lang Lasalle  
 
568.
Hollister Co
30344
1200 Morris Turnpike, Spc B105 Short Hills, NJ 7078
Taubman
(248) 258-7284
569.
Hollister Co
30346
3101 PGA Blvd, Space E115 Palm Beach Gardens, FL 33410
Forbes
(248) 827-4600
570.
Hollister Co
30347
1802 9th Street North Naples, FL 34102
General Growth
(312) 960-5270








































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
571.
Hollister Co
30348
2727 Fairfield Commons Dr Space E231 Beavercreek, OH 45431
Glimcher
(614) 887-5699
572.
Hollister Co
30351
4670 Merchants Park Circle Collierville, TN 38017
Poag & McEwen
(907) 761-7604x8714
573.
Hollister Co
30353
7200 Harrison Avenue, Space 76 Rockford, IL 61112
CBL
(423) 490-8317
574.
Hollister Co
30354
217 Valley River Center Eugene, OR 97401
Macerich
(241) 373-5200
575.
Hollister Co
30355
2401 South Stemmons Freeway, Space 1328 Lewisville, TX 75067
Rouse
(314) 695-5170
576.
Hollister Co
30356
101 Jordan Creek Parkway Des Moines, IA 50266
General Growth
(312) 960-5270
577.
Hollister Co
30357
9301 Tampa Avenue Northridge, CA 91324
Starwood
(614) 216-6453
578.
Hollister Co
30358
2158 Glendale Galleria Glendale, CA 91210
General Growth
(312) 960-5270
579.
Hollister Co
30359
3000 184th Street SW Lynnwood, WA 98037
General Growth
(312) 960-5270
580.
Hollister Co
30360
98-1005 Moanalua Road, Suite 125 Aiea, HI 96701
Glimcher
(614) 887-5875
581.
Hollister Co
30361
15900 LaCantera Parkway San Antonio, TX 78256
General Growth
(312) 960-5270
582.
Hollister Co
30362
470 Lewis Avenue Meriden, CT 6451
Westfield
(310) 445-2472
583.
Hollister Co
30364
2027 Newpark Mall Newark, CA 94560
Rouse
(314) 695-5170
584.
Hollister Co
30366
5300 Sandario Avenue, Suite 165 Laredo, TX 78041
CBL
(423) 490-8317
585.
Hollister Co
30367
20 City Blvd West Orange, CA 92868
Simon
(212) 421-8200
586.
Hollister Co
30368
6301 NW Loop 410 San Antonio, TX 78238
Simon
(212) 421-8200
587.
Hollister Co
30369
6901 22nd Ave. North St Petersburg, FL 33710
Simon
(212) 421-8200
588.
Hollister Co
30370
4601 S. Broadway Avenue, Space D06A Tyler, TX 75703
Simon
(212) 421-8200
589.
Hollister Co
30371
2901 South Capital of Texas Highway Austin, TX 78746
Simon
(212) 421-8200
590.
Hollister Co
30372
4400 Sharon Road Charlotte, NC 28211
Simon
(212) 421-8200
591.
Hollister Co
30373
1700 W. New Haven Avenue Melbourne, FL 32904
Simon
(212) 421-8200
592.
Hollister Co
30374
4502 S. Steele Street Tacoma, WA 98409
Simon
(212) 421-8200
593.
Hollister Co
30375
701 Russell Avenue Gaithersburg, MD 20877
Urban
(301) 670-0599
594.
Hollister Co
30376
7900 Governor Ritchie Highway Glen Burnie, MD 21061
Woodmont  
 
595.
Hollister Co
30377
3381 S. Linden Road Flint, MI 48507
Jones Lang Lasalle  
 
596.
Hollister Co
30382
8200 Perry Hall Blvd Baltimore, MD 21236
General Growth
(312) 960-5270
597.
Hollister Co
30383
825 Dulaney Valley Road Towson, MD 21204
General Growth
(312) 960-5270
598.
Hollister Co
30384
999 S. Washington Street North Attleborough, MA 2760
Simon
(212) 421-8200
599.
Hollister Co
30385
1251 US 31 North, Space C03B Greenwood, IN 46142
Simon
(212) 421-8200
600.
Hollister Co
30386
246 North New Hope Road Gastonia, NC 28054
Westfield
(310) 445-2472
601.
Hollister Co
30387
1201 Hooper Avenue Toms River, NJ 8753
Simon
(212) 421-8200


































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
602.
Hollister Co
30388
301 Mount Hope Avenue Rockaway, NJ 7866
Simon
(212) 421-8200
603.
Hollister Co
30389
5100 North Ninth Ave Pensacola, FL 32504
Simon
(212) 421-8200
604.
Hollister Co
30390
200 Dartmouth Mall, Space 1374 Dartmouth, MA 2747
PREIT
(215) 875-0712
605.
Hollister Co
30391
2500 Moreland Road Willow Grove, PA 19090
PREIT
(215) 875-0712
606.
Hollister Co
30392
3457 Bel Air Mall Mobile, AL 36606
Jones Lang Lasalle  
 
607.
Hollister Co
30393
20131 Highway 59 North, Humble, TX 77338
General Growth
(312) 960-5270
608.
Hollister Co
30395
 Irvine, CA
Irvine Company
(949) 790-4805
609.
Hollister Co
30397
650 Lee Blvd Yorktown Heights, NY 10598
Simon
(212) 421-8200
610.
Hollister Co
30398
850 Hartford Turnpike Waterford, CT 6385
Simon
(212) 421-8200
611.
Hollister Co
30399
3131 North Main Street Anderson, SC 29621
Simon
(212) 421-8200
612.
Hollister Co
30402
5800 Peach Street Erie, PA 16565
Cafaro
(330) 747-2661
613.
Hollister Co
30403
1200 Towne Centre Boulevard Provo, UT 84601
General Growth
(312) 960-5270
614.
Hollister Co
30404
1600 AzUSA Avenue Industry, CA 91748
Glimcher  
 
615.
Hollister Co
30407
3178 NW Federal Highway Jensen Beach, FL 34957
Simon
(212) 421-8200
616.
Hollister Co
30408
8001 S. Orange Blossom Trail Orlando, FL 32809
Simon
(212) 421-8200
617.
Hollister Co
30409
9469 West Atlantic Boulevard Coral Springs, FL 33071
Simon
(212) 421-8200
618.
Hollister Co
30411
4663 Rivercity Drive Jacksonville, FL 32246
Simon
(212) 421-8200
619.
Hollister Co
30412
6000 Glades Road Boca Raton, FL 33431
Simon
(212) 421-8200
620.
Hollister Co
30413
4155 Route 31 Clay, NY 13041
Macerich
(241) 373-5200
621.
Hollister Co
30414
1961 Chain Bridge Road McLean, VA 22102
Macerich
(241) 373-5200
622.
Hollister Co
30415
717 East highway 131 Clarksville, IN 47129
CBL
(423) 490-8317
623.
Hollister Co
30416
251 Stonewood Street Downey, CA 90241
Macerich
(241) 373-5200
624.
Hollister Co
30419
1455 N.W. 107th Ave Miami, FL 33172
Simon
(212) 421-8200
625.
Hollister Co
30420
3301 Veterans Memorial Blvd Metairie, LA 70002
FEIL  
 
626.
Hollister Co
30424
One W. Flatiron Circle Broomfield, CO 80021
Macerich
(241) 373-5200
627.
Hollister Co
30425
3401 Dale Road, Suite 519 Modesto, CA 95356
Macerich
(241) 373-5200
628.
Hollister Co
30427
212 Exton Square Parkway Exton, PA 19341
PREIT
(215) 875-0712
629.
Hollister Co
30428
4501 War Memorial Peoria, IL 61613
Simon
(212) 421-8200
630.
Hollister Co
30429
7850 Mentor Avenue Mentor, OH 44060
Simon
(212) 421-8200
631.
Hollister Co
30430
1600 Mid Rivers Mall Saint Peters, MO 63376
CBL
(423) 490-8317
632.
Hollister Co
30431
3111 Midwestern Parkway, Suite 448 Wichita Falls, TX 76308
Rouse
(314) 695-5170




































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
633.
Hollister Co
30432
3701 McKinley Parkway #704 Buffalo, NY 14219
Stoltz  
 
634.
Hollister Co
30435
750 Sunland Park Drive, Space H10 B El Paso, TX 79912
Simon
(212) 421-8200
635.
Hollister Co
30439
2150 Northwoods Blvd, Space B-12 Charleston, SC 29406
CBL
(423) 490-8317
636.
Hollister Co
30440
4601 Eastgate Boulevard Space A228 Cincinnati, OH 45245
CBL
(423) 490-8317
637.
Hollister Co
30441
4600 Jonestown Road Harrisburg, PA 17109
Glimcher
(614) 887-5877
638.
Hollister Co
30442
3102 Planks Road Fredericksburg, VA 22407
Cafaro
(330) 747-2661
639.
Hollister Co
30443
222 West Hillcrest Drive Thousand Oaks, CA 91360
Macerich
(241) 373-5200
640.
Hollister Co
30444
1500 Polaris Parkway Columbus, OH 43240
Glimcher
(614) 887-5864
641.
Hollister Co
30446
14600 Lakeside Circle Sterling Heights, MI 48313
General Growth
(312) 960-5270
642.
Hollister Co
30447
3393 Peachtree Road NE Atlanta, GA 30326
Simon
(212) 421-8200
643.
Hollister Co
30448
6020 East 82nd Street Indianapolis, IN 46250
Simon
(212) 421-8200
644.
Hollister Co
30449
5001 Monroe Street Toledo, OH 43623
Starwood
(614) 216-6453
645.
Hollister Co
30450
7400 San Pedro Avenue San Antonio, TX 78216
General Growth
(312) 960-5270
646.
Hollister Co
30451
11160 Veirs Mill Road Wheaton-Glenmont, MD 20902
Westfield
(310) 445-2472
647.
Hollister Co
30452
5065 Main Street, Space 171 Trumbull, CT 6611
Westfield
(310) 445-2472
648.
Hollister Co
30453
2002 Annapolis Mall Annapolis, MD 21401
Westfield
(310) 445-2472
649.
Hollister Co
30455
7101 Democracy Blvd Bethesda, MD 20817
Westfield
(310) 445-2472
650.
Hollister Co
30456
400 Four Seasons Town Centre Greensboro, NC 27407
General Growth
(312) 960-5270
651.
Hollister Co
30457
6700 Douglas Blvd Douglasville, GA 30135
CBL
(423) 490-8317
652.
Hollister Co
30458
7 Backus Avenue Danbury, CT 6810
Macerich
(241) 373-5200
653.
Hollister Co
30460
5500 Buckeystown Pike Frederick, MD 21703
PREIT
(215) 875-0712
654.
Hollister Co
30461
3 South Tunnel Road Asheville, NC 28805
CBL
(423) 490-8317
655.
Hollister Co
30465
554 Great Mall Drive Milpitas, CA 95035
Simon
(212) 421-8200
656.
Hollister Co
30466
One Mills Circle, Space 306 Ontario, CA 91764
Simon
(212) 421-8200
657.
Hollister Co
30467
534 Orland Square Orland Park, IL 60462
Simon
(212) 421-8200
658.
Hollister Co
30468
601 Donald Lynch Blvd Marlborough, MA 1752
Simon
(212) 421-8200
659.
Hollister Co
30470
4325 Glenwood Ave, Ste 121 Raleigh, NC 27612
CVM Associates  
 
660.
Hollister Co
30471
100 Cambridgeside Place Cambridge, MA 2141
New England Development
(617) 621-8668
661.
Hollister Co
30472
970 E. Pittsburgh St Greensburg, PA 15601
CBL
(423) 490-8317
662.
Hollister Co
30473
One Providence Place Providence, RI 2903
General Growth
(312) 960-5270
663.
Hollister Co
30475
3000 Riverchase Galleria Hoover, AL 35244
General Growth
(312) 960-5270




































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
664.
Hollister Co
30476
3131 Manchester Expressway Columbus, GA 31909
General Growth
(312) 960-5270
665.
Hollister Co
30477
14200 East Alameda Avenue Aurora, CO 80012
Simon
(212) 421-8200
666.
Hollister Co
30478
11200 Lakeline Drive N Austin, TX 78613
Simon
(212) 421-8200
667.
Hollister Co
30479
1277 Broadway Saugus, MA 1906
Simon
(212) 421-8200
668.
Hollister Co
30480
709 Branson Landing Branson, MO 65616
Jones Lang Lasalle  
 
669.
Hollister Co
30481
865 Market Street San Francisco, CA 94103
Westfield
(310) 445-2472
670.
Hollister Co
30482
2901 E. College Avenue State College, PA 16801
PREIT
(215) 875-0712
671.
Hollister Co
30483
8687 North Central Expressway Dallas, TX 75225
Nasher
(214) 369-5267
672.
Hollister Co
30484
3506 Capital City Mall Drive Camp Hill, PA 17011
PREIT
(215) 875-0712
673.
Hollister Co
30485
7979 Pittsford Victor Road Victor, NY 14564
Wilmorite  
 
674.
Hollister Co
30486
1750 Deptford Center Road Deptford, NJ 8096
Macerich
(241) 373-5200
675.
Hollister Co
30487
101 Independence Mall Way Space D117 Kingston, MA 2364
Pyramid
(315) 422-7000
676.
Hollister Co
30489
2760 N. Germantown Parkway Memphis, TN 38133
Simon
(212) 421-8200
677.
Hollister Co
30490
402 Prien Lake Road Lake Charles, LA 70601
Simon
(212) 421-8200
678.
Hollister Co
30491
1025 Westminster Mall Westminster, CA 92683
Simon
(212) 421-8200
679.
Hollister Co
30492
750 Citadel Drive East Colorado Springs, CO 80909
Bayer Properties Inc.
(719) 591-2900x101
680.
Hollister Co
30494
6650 S. Westnedge Portage, MI 49024
General Growth
(312) 960-5270
681.
Hollister Co
30495
7875 Montgomery Road Cincinnati, OH 45236
General Growth
(312) 960-5270
682.
Hollister Co
30498
6000 W. Markham Little Rock, AR 72205
CBL
(423) 490-8317
683.
Hollister Co
30499
1201 Boston Post Road Milford, CT 6460
Westfield
(310) 445-2472
684.
Hollister Co
30500
385 Southbridge Street Auburn, MA 1501
Simon
(212) 421-8200
685.
Hollister Co
30501
75 Middlesex Turnpike Burlington, MA 1803
Simon
(212) 421-8200
686.
Hollister Co
30502
310 Daniel Webster Highway Nashua, NH 3060
Simon
(212) 421-8200
687.
Hollister Co
30503
4700 Wilson Ave Grand Rapids, MI 49418
General Growth
(312) 960-5270
688.
Hollister Co
30504
2203 S. Promenade Blvd Rogers, AR 72758
General Growth
(312) 960-5270
689.
Hollister Co
30505
3000 East Highland, Suite 401 Jonesboro, AR 72401
Rouse
(314) 695-5170
690.
Hollister Co
30506
708 Northridge Mall Salinas, CA 93906
Starwood
(614) 216-6453
691.
Hollister Co
30507
One Walden Galleria Buffalo, NY 14225
Pyramid
(315) 422-7000
692.
Hollister Co
30508
769 Iyannough Road, Space W135A Hyannis, MA 2601
Simon
(212) 421-8200
693.
Hollister Co
30509
23131 Fashion Drive Estero, FL 33928
Simon
(212) 421-8200


































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
694.
Hollister Co
30510
250 Granite Street Braintree, MA 2184
Simon
(212) 421-8200
695.
Hollister Co
30511
9777 S. West Washington Square Road Tigard, OR 97223
Macerich
(241) 373-5200
696.
Hollister Co
30512
313 Smith Haven Mall, Routes 25 and 347 Lake Grove, NY 11755
Simon
(212) 421-8200
697.
Hollister Co
30513
6605 Las Vegas Boulevard South Las Vegas, NV 89119
Forest City
(216) 416-3421
698.
Hollister Co
30514
18900 Michigan Avenue Space H114 Dearborn, MI 48126
Taubman
(248) 258-7284
699.
Hollister Co
30515
500 Westfarms Mall Farmington, CT 6032
Taubman
(248) 258-7284
700.
Hollister Co
30516
3155 Twenty-Eighth Street SE Grand Rapids, MI 49512
PREIT
(215) 875-0712
701.
Hollister Co
30517
550 Inland Center San Bernardino, CA 92408
Macerich
(241) 373-5200
702.
Hollister Co
30519
1850 Apple Blossom Drive Winchester, VA 22601
Simon
(212) 421-8200
703.
Hollister Co
30521
1925 East Market Street Harrisonburg, VA 22801
Macerich
(241) 373-5200
704.
Hollister Co
30522
125 Westchester Avenue White Plains, NY 10601
Simon
(212) 421-8200
705.
Hollister Co
30524
500 Mall Road, Unit 570 Barboursville, WV 25504
Cafaro
(330) 747-2661
706.
Hollister Co
30528
1451 Coral Ridge Avenue Iowa City, IA 52241
General Growth
(312) 960-5270
707.
Hollister Co
30529
2031 S. Mooney Blvd Visalia, CA 93277
General Growth
(312) 960-5270
708.
Hollister Co
30530
50 FOX RUN ROAD Newington, NH 3801
Simon
(212) 421-8200
709.
Hollister Co
30533
8888 SW 136th Street Miami, FL 33176
Simon
(212) 421-8200
710.
Hollister Co
30534
3800 State Road 16, Suite 131 La Crosse, WI 54601
PREIT
(215) 875-0712
711.
Hollister Co
30536
1076 Layton Hills Mall Layton, UT 84041
CBL
(423) 490-8317
712.
Hollister Co
30537
1233 Rancho Vista Blvd, Space 121 Palmdale, CA 93551
Forest City
(216) 416-3421
713.
Hollister Co
30538
1400 Willowbrook Mall Wayne, NJ 7470
General Growth
(312) 960-5270
714.
Hollister Co
30539
2655 Richmond Avenue Staten Island, NY 10314
General Growth
(312) 960-5270
715.
Hollister Co
30540
3800 US Highway 98 Lakeland, FL 33809
Rouse
(314) 695-5170
716.
Hollister Co
30541
2200 Eastridge Loop, Suite 2080 San Jose, CA 95122
General Growth
(312) 960-5270
717.
Hollister Co
30542
2201 Lloyd Center Portland, OR 97232
Cypress  
 
718.
Hollister Co
30543
7700 Arrowhead Town Center Glendale, AZ 85308
Macerich
(241) 373-5200
719.
Hollister Co
30544
3301 East Main Street Ventura, CA 93003
Macerich
(241) 373-5200
720.
Hollister Co
30545
10800 W. Pico Boulevard Los Angeles, CA 90064
Macerich
(241) 373-5200
721.
Hollister Co
30546
500 Lakewood Ctr Lakewood, CA 90712
Macerich
(241) 373-5200
722.
Hollister Co
30547
11110 Mall Circle Waldorf, MD 20603
Simon
(212) 421-8200
723.
Hollister Co
30548
8089 Citrus Park Town Center Tampa, FL 33625
Westfield
(310) 445-2472
724.
Hollister Co
30550
1102 Baybrook Mall Friendswood, TX 77546
General Growth
(312) 960-5270
725.
Hollister Co
30551
4568 E. Cactus Road, Space G018 Phoenix, AZ 85032
Macerich
(241) 373-5200





























    



--------------------------------------------------------------------------------






 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
726.
Hollister Co
30552
6555 E. Southern Avenue Mesa, AZ 85206
Macerich
(241) 373-5200
727.
Hollister Co
30554
4465 Poplar Avenue, Space 2210A Memphis, TN 38117
Simon
(212) 421-8200
728.
Hollister Co
30555
8401 Gateway Blvd West El Paso, TX 79925
Simon
(212) 421-8200
729.
Hollister Co
30556
272 E. Via Rancho Parkway Escondido, CA 92025
Westfield
(310) 445-2472
730.
Hollister Co
30558
2701 Ming Avenue Bakersfield, CA 93304
General Growth
(312) 960-5270
731.
Hollister Co
30560
10450 S. State Street Sandy, UT 84070
Macerich
(241) 373-5200
732.
Hollister Co
30561
10000 Coors Blvd, Bypass Space F-11 Albuquerque, NM 87114
Simon
(212) 421-8200
733.
Hollister Co
30564
845 N. Michigan Avenue Chicago, IL 60611
General Growth
(312) 960-5270
734.
Hollister Co
30566
180 Rt 35 South Eatontown, NJ 7724
Vornado
(201) 587-1000x2191
735.
Hollister Co
30568
2015 Birch Road Chula Vista, CA 91915
General Growth
(312) 960-5270
736.
Hollister Co
30569
2300 N. Salisbury Blvd Salisbury, MD 21801
Rouse
(314) 695-5170
737.
Hollister Co
30570
100 Menlo Park Edison, NJ 8837
Simon
(212) 421-8200
738.
Hollister Co
30572
800 Steven B. Tanger Blvd Commerce, GA 30529
Tanger
(336) 856-6013
739.
Hollister Co
30573
7925 FM 1960 West Houston, TX 77070
General Growth
(312) 960-5270
740.
Hollister Co
30574
100 Grand Central Ave Parkersburg, WV 26105
Glimcher
(614) 887-5699
741.
Hollister Co
30575
651 Kapkowski Road Elizabeth, NJ 7201
Glimcher
(614) 887-5877
742.
Hollister Co
30577
1000 Turtle Creek Drive Hattiesburg, MS 39402
CBL
(423) 490-8317
743.
Hollister Co
30578
12525 Wayzata Blvd Minnetonka, MN 55305
General Growth
(312) 960-5270
744.
Hollister Co
30579
4403 Black Horse Pike Mays Landing, NJ 8330
Kravco
(610) 854-2824
745.
Hollister Co
30580
1414 Fording Island Road Bluffton, SC 29910
Tanger
(336) 856-6013
746.
Hollister Co
30581
36508 Seaside Outlet Drive Rehoboth Beach, DE 19971
Tanger
(336) 856-6013
747.
Hollister Co
30583
3902 13th Avenue South Fargo, ND 58103
West Acres
(701) 282-2222
748.
Hollister Co
30584
1727 Montebello Town Ctr. Montebello, CA 90640
Simon
(212) 421-8200
749.
Hollister Co
30585
49 Church Street Burlington, VT 5401
Devonwood
(973) 279-9000
750.
Hollister Co
30586
3100 SW College Road Ocala, FL 34474
Simon
(212) 421-8200
751.
Hollister Co
30587
5101 Hinkleville Road Paducah, KY 42001
Cafaro
(330) 747-2661
752.
Hollister Co
30588
210 Gasser Road Lake Delton, WI 53913
Tanger
(336) 856-6013
753.
Hollister Co
30589
625 Black Lake Blvd Olympia, WA 98502
Starwood
(614) 216-6453
754.
Hollister Co
30590
1150 El Camino Real San Bruno, CA 94066
Jones Lang Lasalle
(650) 392-1620
755.
Hollister Co
30591
205 West Blackstone Road Spartanburg, SC 29301
CBL
(423) 490-8317
756.
Hollister Co
30592
11200 Broadway, Suite 1350 Pearland, TX 77584
CBL
(423) 490-8317
































--------------------------------------------------------------------------------




 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
757.
Hollister Co
30593
217 Lighthouse Place Michigan City, IN 46360
Chelsea
(317) 464-8929
758.
Hollister Co
30594
99 Rockingham Park Blvd Salem, NH 3079
Simon
(212) 421-8200
759.
Hollister Co
30595
3401 South US Highway 41 Terre Haute, IN 47802
CBL
(423) 490-8317
760.
Hollister Co
30597
26300 Cedar Road Beachwood, OH 44122
General Growth
(312) 960-5270
761.
Hollister Co
30599
2000 Rt 38 Cherry Hill, NJ 8002
PREIT
(215) 875-0712
762.
Hollister Co
30600
6909 North Loop 1604 East San Antonio, TX 78247
Simon
(212) 421-8200
763.
Hollister Co
30601
3001 White Bear Avenue Maplewood, MN 55109
Simon
(212) 421-8200
764.
Hollister Co
30602
314 Flat Rock Place Westbrook, CT 6498
Tanger
(336) 856-6013
765.
Hollister Co
30603
857 Southcenter Mall Seattle, WA 98188
Westfield
(310) 445-2472
766.
Hollister Co
30605
627 East Boughton Road, Suite 110 Bolingbrook, IL 60490
Starwood
(614) 216-6453
767.
Hollister Co
30606
28211 Paseo Drive, Space 150 Tampa, FL 33543
Forest City
(216) 416-3421
768.
Hollister Co
30607
10300 Little Patuxent Parkway Columbia, MD 21044
General Growth
(312) 960-5270
769.
Hollister Co
30608
32100 Las Vegas Blvd South Primm, NV 89019
Talisman Companies, L.L.C.
(561) 340-1429
770.
Hollister Co
30610
10250 Santa Monica Blvd Los Angeles, CA 90067
Westfield
(310) 445-2472
771.
Hollister Co
30611
8201 S. Tamiami Trail Sarasota, FL 34238
Westfield
(310) 445-2472
772.
Hollister Co
30612
21100 Dulles Town Circle Leesburg, VA 20166
Lerner  
 
773.
Hollister Co
30615
1700 W. International Speedway Blvd Daytona Beach, FL 32114
CBL
(423) 490-8317
774.
Hollister Co
30616
2601 Preston Road Frisco, TX 75034
General Growth
(312) 960-5270
775.
Hollister Co
30617
4737 Concord Pike Wilmington, DE 19803
Concord
(302) 479-8314
776.
Hollister Co
30618
1178 Burnsville Center Burnsville, MN 55306
CBL
(423) 490-8317
777.
Hollister Co
30620
112 Eisenhower Parkway Livingston, NJ 7039
Simon
(212) 421-8200
778.
Hollister Co
30623
21182 Salmon Run Loop West Watertown, NY 13601
Pyramid
(315) 422-7000
779.
Hollister Co
30624
2001 South Road, Space B201 Poughkeepsie, NY 12601
Pyramid
(315) 422-7000
780.
Hollister Co
30625
1455 W. Southern Mesa, AZ 85202
Macerich
(241) 373-5200
781.
Hollister Co
30627
8555 Seneca Turnpike Space E-06 New Hartford, NY 13413
Pyramid
(315) 422-7000
782.
Hollister Co
30629
1000 Rivergate Parkway Goodlettsville, TN 37072
Hendon Properties
(706) 543-7908
783.
Hollister Co
30630
416 Hillsdale Shopping Center San Mateo, CA 94403
Bohannon
(650) 345-8222
784.
Hollister Co
30631
14700 E. Indiana Avenue Spokane, WA 99216
General Growth
(312) 960-5270
785.
Hollister Co
30633
1500 South Willow Street Manchester, NH 3103
Simon
(212) 421-8200








































--------------------------------------------------------------------------------








 
Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
786.
Hollister Co
30,634
1600 Miller Trunk Highway Duluth, MN 55811
Simon
(212) 421-8200
787.
Hollister Co
30,635
9101 International Drive Orlando, FL 32819
Centro Properties
(610) 834-7453
788.
Hollister Co
30636
1665 State Hill Road Wyomissing, PA 19610
Allied Capital
(610) 376-3443
789.
Hollister Co
30638
400 Route 38 Moorestown, NJ 8057
PREIT
(215) 875-0712
790.
Hollister Co
30640
3500 McCann Rd. Longview, TX 75605
Simon
(212) 421-8200
791.
Hollister Co
30641
1910 Wells Road Jacksonville, FL 32073
Simon
(212) 421-8200
792.
Hollister Co
30644
305 West FM 1382, Suite 514 Cedar Hill, TX 75104
The Mgherring Group
(972) 637-6308
793.
Hollister Co
30647
660 Chicago Ridge Mall Chicago Ridge, IL 60415
Westfield
(310) 445-2472
794.
Hollister Co
30648
153 Old Orchard Center Suite J8 Skokie, IL 60077
Westfield
(310) 445-2472
795.
Hollister Co
30649
2899 Whiteford Road York, PA 17402
CBL
(423) 490-8317
796.
Hollister Co
30650
159 East Towne Mall Madison, WI 53704
CBL
(423) 490-8317
797.
Hollister Co
30652
1615 East Empire Street Bloomington, IL 61701
CBL
(423) 490-8317
798.
Hollister Co
30653
6200 20th Street, Room 440 Vero Beach, FL 32966
Simon
(212) 421-8200
799.
Hollister Co
30654
201 Bluefish Drive Panama City Beach, FL 32413
Simon
(212) 421-8200
800.
Hollister Co
30655
701 Lynnhaven Parkway Virginia Beach, VA 23452
General Growth
(312) 960-5270
801.
Hollister Co
30656
9409 US Highway 19 Port Richey, FL 34668
Simon
(212) 421-8200
802.
Hollister Co
30657
1441 Tamiami Trail Port Charlotte, FL 33948
Simon
(212) 421-8200
803.
Hollister Co
30658
1100 South Hayes Street Arlington, VA 22202
Simon
(212) 421-8200
804.
Hollister Co
30659
200 Towne Center Circle Sanford, FL 32771
Simon
(212) 421-8200
805.
Hollister Co
30663
4310 Buffalo Gap Road Abilene, TX 79606
Jones Lang Lasalle  
 
806.
Hollister Co
30665
696 Bel Air Road, Unit H01 Bel Air, MD 21014
CBL
(423) 490-8317
807.
Hollister Co
30670
358 Broadway Mall Hicksville, NY 11801
Vornado
(201) 587-1000x2162
808.
Hollister Co
30671
1105 Walnut Street Cary, NC 27511
CBL
(423) 490-8317
809.
Hollister Co
30672
2505 Sand Creek Road Brentwood, CA 94513
RED Legacy
(816) 777-3500
810.
Hollister Co
30673
3450 Wrightsboro Road Augusta, GA 30909
General Growth
(312) 960-5270
811.
Hollister Co
30674
4950 Pacific Avenue, Suite 131 Stockton, CA 95207
Glimcher
(614) 887-5699
812.
Hollister Co
30676
30 Mall Drive West Jersey City, NJ 7310
Simon
(212) 421-8200
813.
Hollister Co
30678
134 St Clair Square Fairview Heights, IL 62208
CBL
(423) 490-8317
814.
Hollister Co
30680
4400 Sergeant Road Sioux City, IA 51106
Simon
(212) 421-8200
815.
Hollister Co
30681
60 Smithfield Boulevard Plattsburgh, NY 12901
Pyramid
(315) 422-7000
































--------------------------------------------------------------------------------






Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
816.
Hollister Co
30682
1 Galleria Drive Middletown, NY 10941
Pyramid
(315) 422-7000
817.
Hollister Co
30683
1151 Galleria Blvd Suite 2150 Roseville, CA 95678
Westfield
(310) 445-2472
818.
Hollister Co
30684
2615 Medical Center Parkway Murfreesboro, TN 37129
Cousins
(615) 809-3402
819.
Hollister Co
30687
300 Lycoming Mall Circle Williamsport, PA 17756
PREIT
(215) 875-0712
820.
Hollister Co
30688
2901 Brooks Street Missoula, MT 59801
Southgate  
 
821.
Hollister Co
30689
2551 McMenamin Street Hampton, VA 23666
Steiner + Associates, Inc.
(614) 416-8302
822.
Hollister Co
30690
600 Broadway New York, NY 10012
One Step Up
(212) 398-3970
823.
Hollister Co
30692
22500 Town Circle Moreno Valley, CA 92553
Spinoso
(951) 653-1177
824.
Hollister Co
30694
29 Wyoming Valley Mall Wilkes Barre, PA 18702
PREIT
(215) 875-0712
825.
Hollister Co
30695
663 Stillwater Avenue Bangor, ME 4401
Simon
(212) 421-8200
826.
Hollister Co
30697
320 West Kimberly Road Davenport, IA 52806
Macerich
(241) 373-5200
827.
Hollister Co
30698
6000 Sepulveda Blvd Culver City, CA 90230
Westfield
(310) 445-2472
828.
Hollister Co
30700
755 State Route 18 E Brunswick, NJ 8816
Simon
(212) 421-8200
829.
Hollister Co
30701
7007 Friars Road San Diego, CA 92108
Simon
(212) 421-8200
830.
Hollister Co
30703
1600 Del Monte Center Monterey, CA 93940
Farallon
(858) 350-2657
831.
Hollister Co
30705
655 Cheshire Road Lanesborough, MA 1237
CBL
(423) 490-8317
832.
Hollister Co
30708
400 Commons Way Bridgewater, NJ 8807
General Growth
(312) 960-5270
833.
Hollister Co
30709
14567 SW 5th Street Pembroke Pines, FL 33027
Jeffrey R. Anderson Real Estate  
 
834.
Hollister Co
30710
11500 Midlothian Turnpike Richmond, VA 23235
Rouse
(314) 695-5170
835.
Hollister Co
30711
2200 South 10th Street McAllen, TX 78503
Simon
(212) 421-8200
836.
Hollister Co
30712
19575 Biscayne Blvd Aventura, FL 33180
Turnberry  
 
837.
Hollister Co
30713
One Sunrise Mall Massapequa, NY 11758
Westfield
(310) 445-2472
838.
Hollister Co
30714
6001 West Waco Drive Waco, TX 76710
CBL
(423) 490-8317
839.
Hollister Co
30715
3001 Knoxville Center Drive Knoxville, TN 37924
Simon
(212) 421-8200
840.
Hollister Co
30716
75 Oakbrook Center Oak Brook, IL 60523
General Growth
(312) 960-5270
841.
Hollister Co
30717
210 Andover Street Peabody, MA 1960
Simon
(212) 421-8200
842.
Hollister Co
30719
5870 E. Broadway Blvd Tucson, AZ 85711
General Growth
(312) 960-5270
843.
Hollister Co
30722
1321 N. Columbia Center Blvd Kennewick, WA 99336
Simon
(212) 421-8200
844.
Hollister Co
30725
One Susquehanna Valley Mall Drive Selinsgrove, PA 17870
PREIT
(215) 875-0712










































--------------------------------------------------------------------------------






Store Brand
Store Number
Address
Landlord Name
Landlord Contact Number
845.
Hollister Co
30726
280 Cedar Sage Drive Garland, TX 75040
Simon
(212) 421-8200
846.
Hollister Co
31001
668 Fifth Avenue New York, NY 10103
Vornado  
 
847.
Hollister Co
31003
1365 N. Dupont Highway Dover, DE 19901
Simon
(212) 421-8200
848.
Hollister Co
31004
7427 Dadeland Mall Miami, FL 33156
Simon
(212) 421-8200
849.
Hollister Co
31019
4015 I-35 South San Marcos, TX 78666
Tanger
(336) 856-6013
850.
Hollister Co
31280
1500 SE East Devils Lake Road Lincoln City, OR 97367
Tanger
(336) 856-6013
851.
Hollister Co
31281
6170 W. Grand Avenue Gurnee, IL 60031
Simon
(212) 421-8200
852.
Hollister Co
31284
5000 Katy Mills Circle Katy, TX 77494
Simon
(212) 421-8200
853.
Hollister Co
31286
2788 Paragon Outlets Drive Livermore, CA 94551
Simon
(212) 421-8200
854.
Hollister Co
31393
18527 Outlet Boulevard, Unit 760 Chesterfield, MO 63005
Simon
(212) 421-8200
855.
LA/Santa Monica Office2
 
5670 Wilshire Blvd Los Angeles, CA 90036
Trizec
(312)798-5044











































































2 As of the Closing Date, the Loan Parties are lessees under, but not operating
out of, the LA/Santa Monica Office. This office space is sub-leased by the Loan
Parties to Shawmut Woodworking & Supply, effective as of March 1, 2013.







--------------------------------------------------------------------------------




Schedule 5.09
Environmental Matters
None.











































































































--------------------------------------------------------------------------------




Those portions of this Schedule 5.10
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.

Schedule 5.10
Insurance
Type of Policy
Name of Insurer
Policy Number
Premium
Effective Date
Expiration Date
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]








--------------------------------------------------------------------------------






Schedule 5.13


Subsidiaries; Other Equity Investments
(a)Loan Party Subsidiaries:
Subsidiaries of Abercrombie & Fitch Co.
Jurisdiction of Organization
Percentage of Equity Interests Owned
Abercrombie & Fitch Holding Corporation (a)
Delaware
100%
Abercrombie & Fitch Distribution Company (b)
Ohio
100%
Abercrombie & Fitch Management Co. (b)
Delaware
100%
A & F Trademark, Inc. (c)
Delaware
100%
Abercrombie & Fitch Stores, Inc. (c)
Ohio
100%
Hollister Co. (c)
Delaware
100%
Abercrombie & Fitch International, Inc. (c)
Delaware
100%
Fan Company, LLC (c)
Ohio
100%
Canoe, LLC (c)
Ohio
100%
Crombie, LLC (c)
Ohio
100%
DFZ, LLC (c)
Ohio
100%
NSOP, LLC (c)
Ohio
100%
J.M.H. Trademark, Inc. (d)
Delaware
100%
J.M. Hollister, LLC (e)
Ohio
100%
Ruehl No. 925, LLC (e)
Ohio
100%
Gilly Hicks, LLC (e)
Ohio
100%
Abercrombie & Fitch Europe SA (f)
Switzerland
100%
Abercrombie & Fitch Hong Kong Limited (f)
Hong Kong
100%
AFH Puerto Rico LLC (f)
Ohio (Qualified in Puerto Rico)
100%
AFH Brasil Participacoes Ltda (f)*
Brazil
99%
A&F Canada Holding Co. (f)
Delaware
100%
Abercrombie & Fitch Trading Co. (g)
Ohio
100%
AFH Canada Stores Co. (h)
Nova Scotia
100%
AFH Japan GK (i)
Japan
100%
Abercrombie & Fitch Italia SRL (i)
Italy
100%
Abercrombie & Fitch (UK) Limited (i)
United Kingdom
100%
AFH Stores UK Limited (i)
United Kingdom
100%
Abercrombie & Fitch (France) SAS (i)
France
100%
Abercrombie & Fitch (Denmark) ApS (i)
Denmark
100%
Abercrombie & Fitch (Spain) S.L. (i)
Spain
100%
Abfico Netherlands Distribution B.V. (i)
The Netherlands
100%
European Regional Inventory Control NL B.V. (i)
The Netherlands
100%
AFH Hong Kong Limited (i)
Hong Kong
100%
A&F Hollister Ireland Limited (i)
Ireland
100%
AFH Hong Kong Stores Limited (i)
Hong Kong
100%
AFH Singapore Pte. Ltd. (i)
Singapore
100%
A&F HCo Stores AT GmbH (i)
Austria
100%
AFH Belgium SPRL (i)**
Belgium
99%
AFH Korea Yuhan Hoesa (i)
South Korea
100%
AFH Poland Sp. Z o.o (i)
Poland
100%




--------------------------------------------------------------------------------




Subsidiaries of Abercrombie & Fitch Co.
Jurisdiction of Organization
Percentage of Equity Interests Owned
AFHCo Stores NL BV (i)
The Netherlands
100%
AFH Switzerland SA (i)
Switzerland
100%
AFH Fulfillment NL BV (i)
The Netherlands
100%
AFH Australia Pty. Ltd. (i)
Australia
100%
AFH Finland Oy (i)
Finland
100%
AFH Taiwan Co., Ltd. (i)
Taiwan
100%
AFH Logistics DWC-LLC (i)
United Arab Emirates (Dubai)
100%
Abercrombie & Fitch Procurement Services, LLC (j)
Ohio
100%
Hollister Co. California, LLC (j)
California
100%
AFH Germany GmbH (k)
Germany
100%
AFH Sweden AB (k)
Sweden
100%
AFH Trading (Shanghai) Co., Ltd. (l)
China
100%
AFH International Trading Shanghai Co., Ltd. (l)
China
100%
AFH BLP HK Limited (i)
Hong Kong
100%
AFH HK DTC Limited (dormant) (f)
Hong Kong
100%



(a)
Wholly-owned subsidiary of Abercrombie & Fitch Co., the registrant

(b)
Wholly-owned subsidiary of Abercrombie & Fitch Holding Corporation

(c)
Wholly-owned subsidiary of Abercrombie & Fitch Management Co.

(d)
Wholly-owned subsidiary of A & F Trademark, Inc.

(e)
Wholly-owned subsidiary of Abercrombie & Fitch Stores, Inc.

(f)
Wholly-owned subsidiary of Abercrombie & Fitch International, Inc.

(g)
Wholly-owned subsidiary of J.M.H. Trademark, Inc.

(h)
Wholly-owned subsidiary of A&F Canada Holding Co.

(i)
Wholly-owned subsidiary of Abercrombie & Fitch Europe SA

(j)
Wholly-owned subsidiary of Abercrombie & Fitch Trading Co.

(k)
Wholly-owned subsidiary of Abfico Netherlands Distribution B.V.

(l)
Wholly-owned subsidiary of AFH Hong Kong Limited



* Abercrombie & Fitch Management Co. owns 1% (8,600 shares @ R$1.00/share) of
AFH Brasil Participacoes Ltda. Abercrombie & Fitch International, Inc. owns the
remaining 99% (841,400 shares @ R$1.00/share).
** Abfico Netherlands Distribution B.V. owns three shares (EUR 300.00) of AFH
Belgium SPRL. Abercrombie & Fitch Europe SA owns the remaining 169,997 shares.




(b)
Other equity investments: Other than Permitted Investments, none.




--------------------------------------------------------------------------------




(c)
Capitalization of Loan Parties2:



Name of Loan Party
Name of Owner
Class
Number of Shares
Percentage Owned
Abercrombie & Fitch Management Co.
Abercrombie & Fitch Holding Corporation
Common stock
100
100%
Abercrombie & Fitch Stores, Inc.
Abercrombie & Fitch Management Co.
Common stock
100
100%
Abercrombie & Fitch Trading Co.
J.M.H. Trademark, Inc.
Common stock
100
100%
J.M. Hollister, LLC
Abercrombie & Fitch Stores, Inc.
Membership Interests
N/A
100%
Gilly Hicks, LLC
Abercrombie & Fitch Stores, Inc.
Membership Interests
N/A
100%
Abercrombie & Fitch Holding Corporation
Abercrombie & Fitch Co.
Common stock
100
100%
Abercrombie & Fitch Procurement Services, LLC
Abercrombie & Fitch Trading Co.
Membership Interests
N/A
100%
A&F Canada Holding Co.
Abercrombie & Fitch International, Inc.
Common stock
100
100%
A & F Trademark, Inc.
Abercrombie & Fitch Management Co.
Common stock
105
100%
Hollister Co.
Abercrombie & Fitch Management Co.
Common stock
100
100%
Hollister Co. of California, LLC
Abercrombie & Fitch Trading Co.
Membership Interests
N/A
100%
J.M.H. Trademark, Inc.
A & F Trademark, Inc.
Common stock
100
100%
AFH Puerto Rico LLC
Abercrombie & Fitch International, Inc.
Membership Interests
N/A
100%















































______________________________________________ 
2 Capitalization of Abercrombie & Fitch Co., an entity publicly traded on the
New York Stock Exchange (ticker symbol ANF), is not set forth in the below
chart.



--------------------------------------------------------------------------------






Schedule 5.17
Intellectual Property Matters
None.









































































































--------------------------------------------------------------------------------








Schedule 5.18
Collective Bargaining Agreements
None.









































































































--------------------------------------------------------------------------------








Those portions of this Schedule 5.21
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.

Schedule 5.21
DDAs and Securities Accounts
With regard to all DDAs and Securities Accounts maintained by the Loan Parties
as of the Closing Date, below is a listing of all (i) the name and address of
the depository or securities intermediary, as applicable; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository or securities intermediary.
For purposes of the Agreement, as of the Closing Date, the following
institutions are Blocked Account Banks: [*], [*], [*], [*], [*], [*], and [*].



--------------------------------------------------------------------------------






Those portions of this Schedule 5.21
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.





(a)The deposit accounts listed below are designated as Blocked Accounts:
Blocked Accounts
Account Holder
Account Number
Type of Account
Financial Institution
Financial Institution Contact Information
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
AFH Puerto Rico LLC
[*]
[*]
[*]
[*]



    



--------------------------------------------------------------------------------




Those portions of this Schedule 5.21
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.

Blocked Accounts
Account Holder
Account Number
Type of Account
Financial Institution
Financial Institution Contact Information
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
AFH Puerto Rico LLC
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Gilly Hicks, LLC
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]



    





--------------------------------------------------------------------------------




Those portions of this Schedule 5.21


marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.



(b)
The deposit accounts listed below are not designated as Blocked Accounts and
will not be subject to Blocked Account Agreements:

Deposit Accounts Not Deemed Blocked Accounts
Account Holder
Account Number
Type of Account
Financial Institution
Financial Institution Contact Information
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
Hollister Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Stores Inc.
[*]
[*]
[*]
[*]
AFH Puerto Rico LLC
[*]
[*]
[*]
[*]








--------------------------------------------------------------------------------




Those portions of this Schedule 5.21


marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.



(c)
The following Securities Accounts will be subject to Securities Account Control
Agreements:

Securities Accounts
Account Holder
Account Number
Type of Account
Financial Institution
Financial Institution Contact Information
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]
Abercrombie & Fitch Management Co.
[*]
[*]
[*]
[*]



As of the Closing Date, the Loan Parties also maintain a Securities Account with
[*], as Trustee, regarding the Non-Qualified Savings and Supplemental Retirement
Plan. This account will not be subject to a Securities Account Control
Agreement.


    



--------------------------------------------------------------------------------




Schedule 6.20
Post-Closing Matters
1.
Securities Account Control Agreements. Within 90 days after the Closing Date (or
such later date as agreed to by the ABL Agent, which such date shall not exceed
180 days after the Closing Date without the consent of the Agent), the Borrower
shall deliver a duly executed securities account control agreement, in form and
substance reasonably satisfactory to the Agent, with respect to each Securities
Account listed on Schedule 5.21 as requiring a Securities Account Control
Agreement.



2.
Deposit Account Control Agreements. Within 90 days after the Closing Date (or
such later date as agreed to by the ABL Agent, which such date shall not exceed
180 days after the Closing Date without the consent of the Agent), the Borrower
shall deliver a duly executed Blocked Account Agreement, in form and substance
reasonably satisfactory to the Agent, with respect to each Blocked Account
listed on Schedule 5.21.



3.
Original Stock Certificates. Within 15 Business Days after the Closing Date (or
such later date as agreed to by the Agent in its sole discretion), the Borrower
shall deliver to the Agent the original stock certificates, with accompanying
undated stock powers executed in blank, for each of (a) A & F Trademark, Inc.,
representing its shares of stock owned by Abercrombie & Fitch Management Co. and
(b) Abercrombie & Fitch International, Inc., representing no more than 65% of
its shares of stock owned by Abercrombie & Fitch Management Co.



4.
Domestic Intercompany Notes. By April 30, 2015 (or such later date as agreed to
by the Agent in its sole discretion), the Borrower shall deliver to the Agent
certain original domestic intercompany notes that are being restructured.



5.
Foreign Intercompany Notes. Within 30 days after the Closing Date (or such later
date as agreed to by ABL Agent in its sole discretion), the Loan Parties shall
deliver to the ABL Agent certain original foreign intercompany notes.



6.
Insurance Endorsements. Within 5 Business Days after the Closing Date (or such
later date as agreed to by the Agent in its sole discretion), the Borrower shall
deliver to the Agent insurance endorsements related to property insurance
covering the Loan Parties’ ocean cargo and stock through-put policies.








--------------------------------------------------------------------------------




Those portions of this Schedule 7.01
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.

Schedule 7.01
Existing Liens
The Loan Parties maintain trust accounts that secure deductibles owed to
insurance companies that may become due in connection with the Loan Parties’
general liability and worker’s compensation policies. Currently, these trust
accounts are established at [*] (in favor of [*]), [*] (in favor of [*]) and the
[*]. As of the Closing Date, the account balances are approximately [*], [*] and
[*], respectively. The financial institutions, insurance carriers and account
balances may vary from time to time.

























































































--------------------------------------------------------------------------------




Those portions of this Schedule 7.02
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.

Schedule 7.02
Existing Investments
The Loan Parties have the following Investments:
1.
Blocked Accounts, DDAs and Securities Accounts listed on Schedule 5.21(a).

2.
A&F Canada Holding Co. owns 100% of the issued equity interests in AFH Canada
Stores Co., a Nova Scotia company. As of the first fiscal quarter of 2014, A&F
Canada Holding Co. has a total equity investment of [*] in AFH Canada Stores
Co., consisting of [*] of contributed capital and [*] of retained earnings.

3.
Abercrombie & Fitch International, Inc. owns 100% of the issued equity interests
in Abercrombie & Fitch Europe, SA, a Swiss company, AFH Brasil Participações
Ltda., a Brazil company, Abercrombie & Fitch Hong Kong Limited, a Hong Kong
Company, and AFH HK DTC Limited, a Hong Kong company. As of the first fiscal
quarter of 2014, Abercrombie & Fitch International, Inc. has a total equity
investment of (a) [*] in AFH Brasil Participações Ltda., consisting of [*] of
contributed capital and [*] of retained earnings, (b) [*] in [*] in Abercrombie
& Fitch Europe, SA, consisting of [*] of contributed capital and [*] of retained
earnings, and (c) [*] in Abercrombie & Fitch Hong Kong Limited, consisting of
[*] of contributed capital and [*] of retained earnings.

4.
Abercrombie & Fitch Co. serves as a guarantor to several leases entered into by
Foreign Subsidiaries.

5.
AFH Logistics DWC-LLC, a Subsidiary of Abercrombie & Fitch Co., has a 49%
interest in a joint venture with Majid Al Futlaim Fashion LLC (51% interest).

6.
Instruments, or loan agreements in connection therewith, are paid or payable to
the Loan Parties from foreign subsidiaries:



[*]


7.
Instruments, or loan agreements in connection with, are paid or payable to the
Loan Parties from domestic subsidiaries or other Loan Parties:



[*]

















































--------------------------------------------------------------------------------
















Schedule 7.03
Existing Indebtedness
None.



















































--------------------------------------------------------------------------------










Schedule 7.05
Store Closings


As disclosed previously to Agent.



--------------------------------------------------------------------------------




Schedule 10.02
Agent’s Office; Certain Addresses for Notice


If to the Borrower:


Abercrombie & Fitch Management Co.
6301 Fitch Path,
New Albany, Ohio 43054
Attention: Treasurer
Facsimile No. 
Email:


If to any other Loan Party, to such Loan Party at:


c/o Abercrombie & Fitch Management Co.
6301 Fitch Path,
New Albany, Ohio 43054
Attention: Treasurer
Facsimile No. 
Email:


And, whether to Borrower or to any other Loan Party, in each case, with copies
to:


c/o Abercrombie & Fitch Management Co.
6301 Fitch Path,
New Albany, Ohio 43054
Attention: General Counsel
Facsimile No. 





--------------------------------------------------------------------------------




If to Wells Fargo, as Agent:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Facsimile No.


With copies to:


Wells Fargo Bank, National Association
10 S. Wacker Dr., Ste 2200
Chicago, IL 60606
Attention: Peter R. Martinets, Managing Director
Facsimile No. 





















--------------------------------------------------------------------------------
















EXHIBIT A
NOTICE OF PREPAYMENT
Dated as of: _____________


Wells Fargo Bank, National Association,
as Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Prepayment is delivered to you pursuant to Section
[2.04(a)] [2.04(b)(v)] of the Term Loan Credit Agreement dated as of August 7,
2014 (the “Credit Agreement”), by and among Abercrombie & Fitch Management Co.,
a Delaware corporation, as Borrower (the “Borrower”), Abercrombie & Fitch Co.,
as Parent, the Guarantors party thereto from time to time, the Lenders party
thereto and Wells Fargo Bank, National Association, as Agent (the “Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
1.    The Borrower hereby provides notice to the Agent that it shall repay the
following [Base Rate Loans] and/or [LIBO Rate Loans]: _______________. (Complete
with an amount in accordance with Section 2.4 of the Credit Agreement.)
2.    The Term Loan(s) to be prepaid consist of: [check each applicable box]
○    the Initial Term Loan
○    an Extended Term Loan
○    a Refinancing Term Loan
○    an Incremental Term Loan
3.    The Borrower shall repay the above-referenced Term Loans on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Base Rate Loan and (ii) three (3) Business Days subsequent to date of this
Notice of Prepayment with respect to any LIBO Rate Loan.)
4.    [The Borrower hereby instructs the Agent to apply the amounts delivered in
connection with this Notice of Prepayment in the following manner:
_____________.] Include Paragraph 4 only for Notices of Prepayment delivered
pursuant to Section 2.04(a).
(Complete with directions for how to apply prepayment against outstanding
principal installments of applicable Term Loans and with regard to applicable
maturity dates.)


[Signature Page Follows]
____________________________
1 Include Paragraph 4 only for Notices of Prepayment delivered pursuant to
Section 2.04(a).





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.


ABERCROMBIE & FITCH MANAGEMENT CO.


By:
 
 
Name:
 
 
Title:
 
 



























































































Signature Page to Notice of Prepayment
Abercrombie & Fitch Management Co.



--------------------------------------------------------------------------------






EXHIBIT B
NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________, 20__


Wells Fargo Bank, National Association,
as Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 2.02(c) of the Term Loan Credit Agreement dated as of
August 7, 2014 (the “Credit Agreement”), by and among Abercrombie & Fitch
Management Co., a Delaware corporation, as Borrower, Abercrombie & Fitch Co., as
Parent, the Guarantors party thereto from time to time, the Lenders party
thereto and Wells Fargo Bank, National Association, as Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
1.    The Term Loan to which this Notice relates is [the Initial Term Loan] [an
Incremental Term Loan][Extended Term Loan][Refinancing Term Loan]. (Delete as
applicable.)
2.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)
○
Converting all or a portion of a Base Rate Loan into a LIBO Rate Loan



Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Requested effective date of conversion:    _______________
Requested new Interest Period:    _______________


○
Converting all or a portion of a LIBO Rate Loan into a Base Rate Loan



Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Last day of the current Interest Period:    _______________



--------------------------------------------------------------------------------




Requested effective date of conversion:    _______________
○
Continuing all or a portion of a LIBO Rate Loan as a LIBO Rate Loan



Outstanding principal balance:    $______________
Principal amount to be continued:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of continuation:    _______________
Requested new Interest Period:    _______________
3.    The aggregate principal amount of all Term Loans outstanding as of the
date hereof does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.
[Signature Page Follows]





























--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
ABERCROMBIE & FITCH MANAGEMENT
CO.


By:
 
 
Name:
 
 
Title:
 
 























































































Signature Page to Notice of Prepayment
Abercrombie & Fitch Management Co.



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTE




NOTE




$_______________        _______________, ____




FOR VALUE RECEIVED, the undersigned abercrombie & fitch management co., a
Delaware corporation (the “Borrower”), promises to pay to _____________________
(hereinafter, with any subsequent Eligible Assignee, the “Lender”), c/o Wells
Fargo Bank, National Association, MAC D1109-019, 1525 W.T. Harris Blvd.,
Charlotte, North Carolina 28262, the principal sum of ___________________
($______________), or, if less, the aggregate unpaid principal balance of all
Term Loans made by the Lender to or for the account of Borrower pursuant to the
Term Loan Credit Agreement dated as of August 7, 2014 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrower, (ii) Abercrombie & Fitch Co., as
Parent, (iii) the Guarantors party thereto from time to time, (iv) Wells Fargo
Bank, National Association, as administrative agent and collateral agent (in
such capacities, the “Agent”) for its own benefit and the benefit of the other
Credit Parties referred to therein, and (v) the lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), with
interest at the rate and payable in the manner stated therein.
This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Agent’s books and records concerning the Term Loans, the accrual of interest
thereon, and the repayment of such Term Loans, shall, absent manifest error, be
prima facie evidence of the indebtedness to the Lender hereunder.
No delay or omission by the Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. Unless otherwise agreed in writing subject to the terms and
conditions of the Credit Agreement, no waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver of
any such Event of Default.

1

--------------------------------------------------------------------------------






Borrower, and each guarantor of this Note, waives presentment, demand, notice,
and protest, and also waives any delay on the part of the holder hereof.
Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by the Agent
and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of Borrower or any other Person
obligated on account of this Note.
This Note shall be binding upon Borrower, and each guarantor hereof, and upon
their respective successors, assigns, and representatives, and shall inure to
the benefit of the Lender and its successors and assigns.
The liabilities of Borrower, and of any guarantor of this Note, are joint and
several, provided, however, the release by the Agent or the Lender of any one or
more such Persons shall not release any other Person obligated on account of
this Note. Each reference in this Note to Borrower, and any guarantor, is to
such Person individually and also to all such Persons jointly. No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
the Borrower iRREVOCABLY AND UNCONDITIONALLY SUBMITS, subject to the last
sentence hereof, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND of the united
states district court of the southern district of new york, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT,
subject to the last sentence hereof, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING shall BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. notwithstanding the foregoing, NOTHING IN
THIS NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR
THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
NOTE OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

2

--------------------------------------------------------------------------------






THE Borrower IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE. THE
BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
Borrower makes the following waiver knowingly, voluntarily, and intentionally,
and understands that the Agent and the Lender, in the establishment and
maintenance of their respective relationship with the Borrower contemplated by
this Note, are each relying thereon. BORROWER, EACH GUARANTOR AND SURETY, AND
THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE AGENT AND THE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT, THIS NOTE and the other loan documents BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]





3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date set forth above.


BORROWER:


ABERCROMBIE & FITCH MANAGEMENT CO.


By:
 
 
Name:
 
 
Title:
 
 






Signature Page to Notice of Prepayment
Abercrombie & Fitch Management Co.




Signature Page to Notice of Prepayment
Abercrombie & Fitch Management Co.



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


To:    Wells Fargo Bank, National
Association                Date:    _____________________
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re:    Term Loan Credit Agreement dated as of August 7, 2014 (as amended,
modified, supplemented or restated hereafter, the “Credit Agreement”) by and
among (i) Abercrombie & Fitch Management Co., a Delaware corporation, as
Borrower (the “Borrower”), (ii) Abercrombie & Fitch Co., as Parent, (iii) the
Guarantors party thereto from time to time, (iv) Wells Fargo Bank, National
Association, as administrative and collateral agent (in such capacities, the
“Agent”) for its own benefit and the benefit of the other Credit Parties
referred to therein, and (v) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.
The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies to you, in [his][her] capacity as a Responsible
Officer and not in [his][her] individual capacity, as follows:
1.
No Default.

a.
To the knowledge of the undersigned Responsible Officer, except as set forth in
Appendix I, no Default or Event of Default has occurred and is continuing.

b.
If a Default or Event of Default has occurred and is continuing, the Borrower
proposes to take action as set forth in Appendix I with respect to such Default
or Event of Default.

2.
No Material Accounting Changes, Etc. The financial statements furnished to the
Agent for the month/quarter/year ending [_____] were prepared in accordance with
GAAP consistently applied and present fairly in all material respects the
financial condition of the Parent and its Subsidiaries on a consolidated basis
at the close of, and the results of the Borrower’s operations, Shareholders’
Equity and cash flows for, the period(s) covered, subject to, with respect to
the monthly/quarterly financial statements, normal year end audit adjustments
and the absence of footnotes. There has been no change in GAAP or the
application thereof since the date of the audited financial statements furnished
to the Agent for the year ending [_____], other than the material accounting
changes as disclosed on Appendix II hereto.

3.
Restricted and Unrestricted Subsidiaries. There has been no change in the
identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as at the
end of such Fiscal Year or period, as the case may be, from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Closing Date or the most recent Fiscal Year or period, as the
case may be other than as disclosed on Appendix III hereto.




--------------------------------------------------------------------------------






4.
Immaterial Subsidiaries. Attached on Appendix IV hereto are reasonably detailed
calculations for each Immaterial Subsidiary evidencing compliance with the
definition of “Immaterial Subsidiary” and showing compliance with such
definition.

5.
Available Amount. Attached on Appendix V hereto are reasonably detailed
calculations of the amount of the Available Amount as and at the end of such
quarterly period or fiscal year, as the case may be, and specifying any
applicable utilizations of the Available Amount during such quarterly period or
fiscal year, as applicable.

6.
Consolidated Total Leverage Ratio. Attached on Appendix VI hereto, solely in
connection with delivery of financial statements pursuant to Section 6.01(a) in
the Credit Agreement are reasonably detailed calculations of the Consolidated
Total Leverage Ratio.

[signature page follows]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.


BORROWER:


ABERCROMBIE & FITCH MANAGEMENT CO.




By:
 
 
Name:
 
 
Title:
 
 













































Signature Page to Notice of Prepayment
Abercrombie & Fitch Management Co.





--------------------------------------------------------------------------------






Appendix I
Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Borrower to be taken on account thereof.]



--------------------------------------------------------------------------------






Appendix II




Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Agent prior to the date of this Certificate]. [If material
changes in GAAP or in application thereof have occurred, the following describes
the nature of the changes in reasonable detail and the effect, if any, of each
such material change in GAAP or in application thereof in the determination of
the calculation of the financial statements described in the Credit Agreement].



--------------------------------------------------------------------------------












Appendix III


Except as set forth below, there has been no change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
Fiscal Year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders [on the Closing
Date] [in the most recent Fiscal Year or period, as the case may be].



--------------------------------------------------------------------------------








Appendix IV


[Attach reasonably detailed calculations for each Immaterial Subsidiary
evidencing compliance with the definition of “Immaterial Subsidiary” and showing
compliance with such definition.]



--------------------------------------------------------------------------------






Appendix V


[Attach hereto reasonably detailed calculations of the amount of the Available
Amount as and at the end of such quarterly period or fiscal year, as the case
may be, and specifying any applicable utilizations of the Available Amount
during such quarterly period or fiscal year, as applicable.]



--------------------------------------------------------------------------------








Appendix VI


[Attach solely in connection with delivery of financial statements pursuant to
Section 6.01(a) in the Credit Agreement reasonably detailed calculations of the
Consolidated Total Leverage Ratio.]



--------------------------------------------------------------------------------








EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and the other Loan Documents to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Documents or the loan transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]














_______________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.





--------------------------------------------------------------------------------








3.
Borrower: Abercrombie & Fitch Management Co., a Delaware corporation



4.
Agent: Wells Fargo Bank, National Association, as the Agent under the Credit
Agreement.



5.
Credit Agreement: Term Loan Credit Agreement dated as of August 7, 2014 (as
amended, modified, supplemented or restated hereafter) by and among (i) the
Borrower, (ii) Abercrombie & Fitch Co., as Parent, (iii) the Guarantors party
thereto from time to time, (iv) Wells Fargo Bank, National Association, as
administrative agent and collateral agent for its own benefit and the benefit of
the other Credit Parties referred to therein, and (v) the lenders from time to
time party thereto.



6.
Assigned Interest[s]:







Assignor[s] List each Assignor, as appropriate.






Assignee[s] List each Assignee, as appropriate.




Facility
Assigned Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g. “Term
Loan Facility”, etc.).
Amount of Assignor’s
Commitment/Loans Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment/ Loans
Assigned Subject to minimum amount requirements pursuant to Section
10.06(b)(i) of the Credit Agreement and subject to proportionate amount
requirements pursuant to Section 10.06(b)(ii) of the Credit Agreement.
Percentage
of Assignor’s
Commitment/
Loans Set forth, to at least 9 decimals, as a percentage of the
Commitments/Loans of all Lenders thereunder.
Resulting Commitment/ Loans of
Assignor
Resulting Commitment/ Loans of
Assignee
 
 
 
$__________
$______
_________%
$______
_________%
 
 
 
$__________
$______
_________%
$______
_________%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[7.    Trade Date:__________________]


Effective Date: __________________, 201_ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


















________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Facility”, etc.).
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9 Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.
10 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:
 
 
Name:
 
 
Title:
 
 





    


ASSIGNEE
[NAME OF ASSIGNEE]


By:
 
 
Name:
 
 
Title:
 
 





[Consented to and] 12 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent


By:
 
 
Name:
 
 
Title:
 
 







































__________________________________________ 
12 To the extent that the Agent’s consent is required under Sections
10.06(b)(i)(B) or 10.06(b)(iii)(B) of the Credit Agreement.



--------------------------------------------------------------------------------








[Consented to:]  


ABERCROMBIE & FITCH MANAGEMENT
CO., as Borrower


By:
 
 
Name:
 
 
Title:
 
 

























































































_______________________________
13 To the extent required under Sections 10.06(b)(i)(B) or 10.06(b)(iii)(A) of
the Credit Agreement.



--------------------------------------------------------------------------------








ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Reference is made to the Term Loan Credit Agreement dated as of August 7, 2014
(as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by, among others, (i) Abercrombie & Fitch Management Co., a Delaware
corporation, as Borrower (the “Borrower”), (ii) Abercrombie & Fitch Co., as
Parent, (iii) the Guarantors from time to time party thereto, (iv) Wells Fargo
Bank, National Association, as administrative agent and collateral agent (in
such capacities, the “Agent”) for its own benefit and the benefit of the other
Credit Parties referred to therein, and (v) the lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”). All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.        Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.


1.2.        Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee, and (viii) it is not a Disqualified Institution; and (b) agrees that
(i) it will, independently and without reliance upon the Agent, the Arranger,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



--------------------------------------------------------------------------------








2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued up to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, pdf or other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


4.    Fees. Unless waived by the Agent in accordance with Section 10.06(b)(iv)
of the Credit Agreement, this Assignment and Assumption shall be delivered to
the Agent with a processing and recordation fee of $3,500.


5.    Delivery. If the Assignee is not a Lender, the Assignee shall deliver to
the Agent an Administrative Questionnaire.





--------------------------------------------------------------------------------




EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Credit Agreement dated as of August 7, 2014
(as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and among (i) Abercrombie & Fitch Management Co., a Delaware
corporation, as Borrower, (the “Borrower”), (ii) Abercrombie & Fitch Co., as
Parent (iii) the Guarantors party thereto from time to time, (iv) Wells Fargo
Bank, National Association, as administrative and collateral agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, and (v) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.
Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:
 
 
Name:
 
 
Title:
 
 

    
Date: ________ __, 20[ ]
 





--------------------------------------------------------------------------------




EXHIBIT F-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Credit Agreement dated as of August 7, 2014
(as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and among (i) Abercrombie & Fitch Management Co., a Delaware
corporation, as Borrower (the “Borrower”), (ii) Abercrombie & Fitch Co., as
Parent, (iii) the Guarantors party thereto from time to time, (iv) Wells Fargo
Bank, National Association, as administrative and collateral agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, and (v) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.
Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
 
Title:
 
 



Date: ________ __, 20[ ]
 





--------------------------------------------------------------------------------






EXHIBIT F-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Credit Agreement dated as of August 7, 2014
(as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and among (i) Abercrombie & Fitch Management Co., a Delaware
corporation, as Borrower (the “ Borrower”), (ii) Abercrombie & Fitch Co., as
Parent, (iii) the Guarantors party thereto from time to time, (iv) Wells Fargo
Bank, National Association, as administrative and collateral agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, and (v) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.
Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
 
Title:
 
 

                    
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------




EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Credit Agreement dated as of August 7, 2014
(as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and among (i) Abercrombie & Fitch Management Co., a Delaware
corporation, as Borrower (the “Borrower”), (ii) Abercrombie & Fitch Co., as
Parent, (iii) the Guarantors party thereto from time to time, (iv) Wells Fargo
Bank, National Association, as administrative and collateral agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, and (v) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.
Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By:
 
 
Name:
 
 
Title:
 
 

                
Date: ________ __, 20[ ]



